


Exhibit 10.1


SECOND AMENDMENT AND RESTATEMENT AGREEMENT


dated as of


September 30, 2015,


to the Credit Agreement


dated as of November 26, 2013,
and amended and restated as of October 15, 2014,


among


ALLEGION PUBLIC LIMITED COMPANY,
as the Borrower,


ALLEGION US HOLDING COMPANY INC.,
as the Co-Borrower,


The Lenders and Issuing Banks Party Hereto,


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
___________________________
J.P. MORGAN SECURITIES LLC,
BNP PARIBAS SECURITIES CORP.,
CITIGROUP GLOBAL MARKETS INC.,
CREDIT SUISSE SECURITIES (USA) LLC,
GOLDMAN SACHS BANK USA,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners
The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
BBVA Compass Bank,
Fifth Third Bank,
Mizuho Bank Ltd,
PNC Capital Markets LLC,
TD bank, n.a.
and
U.S. Bank National Association,
as Documentation Agents









--------------------------------------------------------------------------------




SECOND AMENDMENT AND RESTATEMENT AGREEMENT
SECOND AMENDMENT AND RESTATEMENT AGREEMENT dated as of September 30, 2015 (this
“Restatement Agreement”), to the Credit Agreement dated as of November 26, 2013
and amended and restated as of October 15, 2014 (as further amended,
supplemented or otherwise modified through the date hereof, the “Existing Credit
Agreement”), among Allegion Public Limited Company, an Irish public limited
company (individually, the “Borrower”), Allegion US Holding Company Inc., a
Delaware corporation (the “Co-Borrower”; together with the Borrower, the
“Borrowers”), the lenders party thereto (the “Existing Lenders”) and JPMorgan
Chase Bank, N.A., in its capacity as Administrative Agent (the “Administrative
Agent”), Swingline Lender, Dollar Issuing Bank and Multi-Currency Issuing Bank
(capitalized terms used but not defined herein having the meaning provided in
the Restated Credit Agreement (as defined below)).
PRELIMINARY STATEMENT
The Borrowers have requested that the Existing Credit Agreement be amended and
restated in order to, among other things, (a) reduce the Applicable Rate
applicable to the Term Loans (the “Existing Term Loans”) and the Revolving Loans
(the “Existing Revolving Loans”), (b) extend the Tranche A Term Maturity Date
and Revolving Maturity Date to be October 15, 2020 and (c) modify certain other
terms and conditions of the Existing Credit Agreement, in each case on the terms
and subject to the conditions set forth herein.
Each Lender holding Existing Term Loans (each, an “Existing Term Lender”) and
each Lender holding Revolving Commitments (the “Existing Revolving Commitments”)
and/or Existing Revolving Loans (each, an “Existing Revolving Lender” and,
together with each Existing Term Lender, collectively, the “Existing Lenders”)
that executes and delivers a signature page to this Restatement Agreement (each,
a “Consenting Term Lender” or a “Consenting Revolving Lender”, as applicable,
and collectively, the “Consenting Lenders”) at or prior to 5:00 p.m., New York
City time, on September [30], 2015 (the “Delivery Time”), will have agreed to
the terms of this Restatement Agreement upon the effectiveness of this
Restatement Agreement on the Second Restatement Effective Date (as defined
below). Each Existing Lender that does not execute and deliver a signature page
to this Restatement Agreement at or prior to the Delivery Time (each, a
“Non-Consenting Term Lender” or a “Non-Consenting Revolving Lender”, as
applicable, and collectively, the “Non-Consenting Lenders”) will be deemed not
to have agreed to this Restatement Agreement and will be subject to the
mandatory assignment provisions of Section 9.02(c) of the Existing Credit
Agreement upon the effectiveness of this Restatement Agreement on the Second
Restatement Effective Date (it being understood that the interests, rights and
obligations of the Non-Consenting Lenders under the Loan Documents will be
assumed by (a) certain Consenting Lenders and (b) certain financial institutions
that are not Existing Lenders and that are party hereto (each, a “New Term
Lender” or “New Revolving Lender”, as applicable, and collectively, the “New
Lenders”), in each case in accordance with Section 9.02(c) of the Existing
Credit Agreement and Section 1 hereof).
Accordingly, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
SECTION 1. Transactions on the Second Restatement Effective Date. (a) Concerning
the Existing Term Loans and the Existing Term Lenders. (i) Subject to the terms
and conditions set forth herein, on the Second Restatement Effective Date, (A)
each New Term Lender shall become, and each Consenting Term Lender shall
continue to be, a “Tranche A Term Lender” and a “Lender” under the Restated
Credit Agreement and (B) each New Term Lender shall have, and each Consenting
Term Lender shall continue to have, all the rights and obligations of a “Tranche
A Term Lender” and a “Lender” holding a Term Loan under the Restated Credit
Agreement.






--------------------------------------------------------------------------------

- 2 -

(ii) Pursuant to Section 9.02(c) of the Existing Credit Agreement, on the Second
Restatement Effective Date, (A) each Non-Consenting Term Lender shall be deemed
to have assigned and delegated its Existing Term Loans, and (B) each Consenting
Term Lender that will be allocated an aggregate principal amount of the Term
Loans as of the Second Restatement Effective Date that is less than the
aggregate principal amount of Existing Term Loans of such Consenting Term Lender
immediately prior to the Second Restatement Effective Date (as disclosed to such
Consenting Term Lender by the Administrative Agent prior to the date hereof)
shall be deemed to have assigned and delegated the portion of its Existing Term
Loans in excess of such allocated amount, in each case together with all its
interests, rights (other than its existing rights to payments pursuant to
Section 2.15 or 2.17 of the Existing Credit Agreement) and obligations under the
Loan Documents in respect thereof, to JPMCB, as assignee, at a purchase price
equal to par (the “Term Loan Purchase Price”). Upon (1) payment to a
Non-Consenting Term Lender of (x) the Term Loan Purchase Price with respect to
its Existing Term Loans so assigned and delegated pursuant to this paragraph
(ii) and (y) accrued and unpaid interest and fees through but excluding the
Second Restatement Effective Date, which interest and fees shall be paid by the
Borrowers, and (2) the satisfaction of the conditions set forth in Section
9.02(c) of the Existing Credit Agreement (but without the requirement of any
further action on the part of such Non-Consenting Term Lender, the Borrowers or
the Administrative Agent), such Non-Consenting Term Lender shall cease to be a
party to the Existing Credit Agreement (and shall not become a party to the
Restated Credit Agreement).
(iii) Subject to the terms and conditions set forth herein, on the Second
Restatement Effective Date, each Consenting Term Lender set forth on Schedule I
hereto and each New Term Lender, if any, set forth on Schedule I hereto agrees
to assume from JPMCB, for a purchase price equal to par, Existing Term Loans
having an aggregate principal amount equal to the amount disclosed to such
Consenting Term Lender or such New Term Lender by the Administrative Agent prior
to the date hereof.
(iv) Each New Term Lender, if any, by delivering its signature page to this
Restatement Agreement and assuming Existing Term Loans in accordance with
Section 1(a)(iii) hereof, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be approved by the Administrative Agent, the Required Lenders or any other
Lenders, as applicable, on the Second Restatement Effective Date (and after
giving effect to the amendment and restatement of the Existing Credit Agreement
contemplated hereby).
(v) For purposes of clarity, all Existing Term Loans outstanding immediately
prior to the Second Restatement Effective Date shall continue to be outstanding
as Term Loans under the Restated Credit Agreement on and after the Second
Restatement Effective Date, subject to the terms of the Restated Credit
Agreement.
(b)    Concerning the Existing Revolving Loans, the Existing Revolving
Commitments and the Existing Revolving Lenders. (i) Subject to the terms and
conditions set forth herein, on the Second Restatement Effective Date, (A) each
New Revolving Lender shall become, and each Consenting Revolving Lender shall
continue to be, a “Revolving Lender” under the Restated Credit Agreement and (B)
each New Revolving Lender shall have, and each Consenting Revolving Lender shall
continue to have, all the rights and obligations of a “Revolving Lender” and a
“Lender” holding a Revolving Commitment or a Revolving Loan under the Restated
Credit Agreement.






--------------------------------------------------------------------------------

- 3 -

(ii) Pursuant to Section 9.02(c) of the Existing Credit Agreement, on the Second
Restatement Effective Date, (A) each Non-Consenting Revolving Lender shall be
deemed to have assigned and delegated its Existing Revolving Commitments and/or
its Existing Revolving Loans, as applicable, including, without limitation, any
participations in LC Disbursements and Swingline Loans (in each case, as defined
in the Existing Credit Agreement), and (B) each Consenting Revolving Lender that
will be allocated an aggregate amount of the Revolving Commitments as of the
Second Restatement Effective Date that is less than the aggregate principal
amount of Existing Revolving Commitments of such Consenting Revolving Lender
immediately prior to the Second Restatement Effective Date (as disclosed to such
Consenting Revolving Lender by the Administrative Agent prior to the date
hereof) shall be deemed to have assigned and delegated the portion of its
Existing Revolving Commitments in excess of such allocated amount (together with
a proportionate amount of the Existing Revolving Loans of such Consenting
Revolving Lender and participations in LC Disbursements and Swingline Loans), in
each case together with all its interests, rights (other than its existing
rights to payments pursuant to Section 2.15 or 2.17 of the Existing Credit
Agreement) and obligations under the Loan Documents in respect thereof, to
JPMCB, as assignee, and, in the case of its Existing Revolving Loans and
participations in LC Disbursements and Swingline Loans, at a purchase price
equal to par (the “Revolving Loan Purchase Price”). Upon (1) payment to a
Non-Consenting Revolving Lender of (x) the Revolving Loan Purchase Price with
respect to its Existing Revolving Loans and participations in LC Disbursements
and Swingline Loans and (y) accrued and unpaid interest and fees through but
excluding the Second Restatement Effective Date, which interest and fees shall
be paid by the Borrowers, and (2) the satisfaction of the conditions set forth
in Section 9.02(c) of the Existing Credit Agreement (but without the requirement
of any further action on the part of such Non-Consenting Revolving Lender, the
Borrowers or the Administrative Agent), such Non-Consenting Revolving Lender
shall cease to be a party to the Existing Credit Agreement (and shall not become
a party to the Restated Credit Agreement).
(iii) Subject to the terms and conditions set forth herein, on the Second
Restatement Effective Date, (A) each Consenting Revolving Lender set forth on
Schedule I hereto and each New Revolving Lender, if any, set forth on Schedule I
hereto agrees to assume from JPMCB, (I) Existing Revolving Commitments in an
aggregate amount equal to the amount disclosed to such Consenting Revolving
Lender or such New Revolving Lender by the Administrative Agent prior to the
date hereof and (II) for a purchase price equal to par, Existing Revolving Loans
having an aggregate principal amount equal to the amount disclosed to such
Consenting Revolving Lender or such New Revolving Lender by the Administrative
Agent prior to the date hereof, (B) the Swingline Lender hereby agrees to make
Swingline Loans as set forth in Section 2.04 of the Restated Credit Agreement
and (C) the Issuing Banks listed on Schedule II (the “Issuing Banks”) hereto
hereby agree to provide Dollar Letters of Credit and Multi-Currency Letters of
Credit, in each case, as set forth in Section 2.05 of the Restated Credit
Agreement.
(iv) Each New Revolving Lender, if any, by delivering its signature page to this
Restatement Agreement and assuming Existing Revolving Commitments and/or
Existing Revolving Loans in accordance with Section 1(b)(iii) hereof, shall be
deemed to have acknowledged receipt of, and consented to and approved, each Loan
Document and each other document required to be approved by the Administrative
Agent, the Required Lenders or any other Lenders, as applicable, on the Second
Restatement Effective Date (and after giving effect to the amendment and
restatement of the Existing Credit Agreement contemplated hereby).
(v) For purposes of clarity, all Existing Revolving Loans, Existing Revolving
Commitments, Dollar Letters of Credit and Multi-Currency Letters of Credit (as
defined in the






--------------------------------------------------------------------------------

- 4 -

Existing Credit Agreement) outstanding immediately prior to the Second
Restatement Effective Date shall continue to be outstanding as Revolving Loans,
Revolving Commitments, Dollar Letters of Credit and Multi-Currency Letters of
Credit, respectively, under the Restated Credit Agreement on and after the
Second Restatement Effective Date, subject to the terms of the Restated Credit
Agreement.
SECTION 2.    Amendment and Restatement of Existing Credit Agreement. With
effect as of the Second Restatement Effective Date, the Borrowers, the New
Lenders, the Swingline Lender, the Issuing Banks and the Administrative Agent
hereby amend and restate the Existing Credit Agreement in the form of Exhibit A
hereto (as so amended and restated, the “Restated Credit Agreement”).
SECTION 3.    Conditions to Effectiveness of Restatement Agreement. This
Restatement Agreement shall become effective as of the first date on which the
following conditions shall have been satisfied or waived (the “Second
Restatement Effective Date”):
(a)    The Administrative Agent shall have received from the Required Lenders
(as defined in the Existing Credit Agreement) and each other party hereto an
executed counterpart of this Restatement Agreement (which may include facsimile
transmission or other electronic imaging of a signed signature page of this
Restatement Agreement).
(b)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the transactions contemplated by this Restatement Agreement
and any other legal matters relating to the Loan Parties or the Loan Documents,
all in form and substance reasonably satisfactory to the Administrative Agent
and its counsel.
(c)    The Administrative Agent shall have received a certificate, dated the
Second Restatement Effective Date and signed by a Financial Officer or the
President or a Vice President of the Borrowers, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02 of the Restated
Credit Agreement.
(d)    The Administrative Agent shall have received (i) all accrued and unpaid
interest and fees through but excluding the Second Restatement Effective Date
and (ii) all arrangement fees, upfront fees, consent fees and other amounts due
and payable on or prior to the Second Restatement Effective Date pursuant to the
Fee Letters (as defined in the Arrangement and Commitment Letter dated as of
September 21, 2015, among the Borrowers and the Arrangers (as defined in the
Restated Credit Agreement)).
(e)    The Administrative Agent shall have received, at least five Business Days
prior to the Second Restatement Effective Date, all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the USA PATRIOT Act, that has been requested at least five Business
Days prior to the Second Restatement Effective Date.
The Administrative Agent shall notify the Borrowers, the Existing Lenders and
the New Lenders of the Second Restatement Effective Date, and such notice shall
be conclusive and binding. Notwithstanding the foregoing, the obligations of the
New Lenders to make Loans, of the Swingline Lender to make Swingline Loans and
of the Issuing Banks to issue Dollar Letters of Credit and Multi-Currency
Letters of Credit hereunder shall not become effective unless each of the
foregoing conditions is satisfied (or






--------------------------------------------------------------------------------

- 5 -

waived pursuant to Section 9.02 of the Restated Credit Agreement) at or prior to
5:00 p.m., New York City time, on September 30, 2015.
SECTION 4.    Representations and Warranties. Each Borrower hereby represents
and warrants to the Administrative Agent, the Swingline Lender, the Issuing
Banks and each New Lender on the Second Restatement Effective Date that:
(a)    This Restatement Agreement has been duly authorized, executed and
delivered by each Borrower and constitutes a legal, valid and binding obligation
of each Borrower, enforceable against each Borrower in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law and an implied covenant of good faith and fair
dealing.
(b)    The representations and warranties of each Loan Party set forth in the
Loan Documents are true and correct in all material respects (or, in the case of
the representations and warranties qualified or modified as to materiality, in
all respects) on and as of the Second Restatement Effective Date, except in the
case of any such representation and warranty that expressly relates to a prior
date, in which case such representation and warranty shall be so true and
correct, or true and correct in all material respects (or in all respects, as
applicable) as of such earlier date.
(c)    No Default or Event of Default has occurred and is continuing or would
result from this Restatement Agreement.
SECTION 5.    Effects on Loan Documents; No Novation. (a) Except as expressly
set forth herein, this Restatement Agreement shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Loan Document, all of which shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed,
except to the extent such Loan Documents are terminated pursuant to the terms of
this Restatement Agreement or in connection with the transactions contemplated
hereby.
(b)    The execution, delivery and effectiveness of this Restatement Agreement
shall not operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of the Loan Documents or in any way limit, impair or otherwise
affect the rights and remedies of the Administrative Agent or the Lenders under
the Loan Documents. Nothing herein shall be deemed to entitle any Borrower or
any other Loan Party to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Restated Credit Agreement or any other Loan Document
in similar or different circumstances.
(c)    This Restatement Agreement shall not discharge or release the priority of
any Lien granted in favor of the Secured Parties under any Security Document.
Nothing expressed or implied in this Restatement Agreement shall be construed as
a release or other discharge of any Loan Party under any Loan Document from any
of its obligations and liabilities thereunder.
SECTION 6.    Reaffirmation. Each of the Borrowers and each Subsidiary party
hereto, by its signature below, hereby (a) affirms and confirms its respective
guarantees, pledges and grants of security interests and other commitments and
obligations, as applicable, under the Security Documents to which it is a party
and (b) confirms and agrees that the Collateral Agreement (dated as of November
26, 2013 and






--------------------------------------------------------------------------------

- 6 -

amended and restated as of October 15, 2014) and each of the other Security
Documents to which it is a party and all its guarantees and other commitments
and obligations, as applicable, under any Loan Document or Security Document
shall continue to be in full force and effect following the effectiveness of
this Restatement Agreement.
SECTION 7.    APPLICABLE LAW. THIS RESTATEMENT AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT
LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS
WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
SECTION 8.    Counterparts. This Restatement Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Restatement Agreement by facsimile or in electronic format (i.e., “pdf”
or “tif”) shall be effective as delivery of a manually executed counterpart of
this Restatement Agreement.
SECTION 9.    Notices. All notices, requests and demands to or upon the
respective parties hereto shall be given in the manner, and become effective, as
set forth in Section 9.01 of the Restated Credit Agreement.
[Remainder of page intentionally left blank.]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Restatement Agreement to
be duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.




ALLEGION PUBLIC LIMITED COMPANY,
By:
 
/s/ Patrick S. Shannon
 
Name: Patrick S. Shannon
 
Title: Senior Vice President and Chief Financial Officer





ALLEGION US HOLDING COMPANY INC.,
By:
 
/s/ Patrick S. Shannon
 
Name: Patrick S. Shannon
 
Title: Senior Vice President and Chief Financial Officer





SCHLAGE LOCK COMPANY LLC,
By:
 
/s/ Patrick S. Shannon
 
Name: Patrick S. Shannon
 
Title: Senior Vice President and Chief Financial Officer





VON DUPRIN LLC,
By:
 
/s/ Patrick S. Shannon
 
Name: Patrick S. Shannon
 
Title: Senior Vice President and Chief Financial Officer






        
        
[Signature Page to Allegion Restatement Amendment]





--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as Administrative Agent, Swingline Lender, Dollar
Issuing Bank, Multi-Currency Issuing Bank and New Lender
By:
 
/s/ Robert D. Bryant
 
Name: Robert D. Bryant
 
Title: Executive Director








        
        
        
[Signature Page to Allegion Restatement Amendment]


[[NYCORP:3552099v8:3136D: 09/28/2015--05:37 PM]]

--------------------------------------------------------------------------------








SIGNATURE PAGE TO
SECOND AMENDMENT AND
RESTATEMENT AGREEMENT




Name of Lender: Goldman Sachs Bank USA











By:
 
/s/ Rebecca Kratz
 
Title: Authorized Signatory
 
 












        
        
[Signature Page to Allegion Restatement Amendment]




[[NYCORP:3552099v8:3136D: 09/28/2015--05:37 PM]]

--------------------------------------------------------------------------------

        



SIGNATURE PAGE TO
SECOND AMENDMENT AND
RESTATEMENT AGREEMENT




Name of Lender: CREDIT SUISSE AG, CAYMEN ISLANDS BRANCH,













By:
 
/s/ VIPUL DHADDA
 
Title: Authorized Signatory
 
 





By:
 
/s/ Sean McGregor
 
Title: Authorized Signatory
 
 







                                




--------------------------------------------------------------------------------

        

SIGNATURE PAGE TO
SECOND AMENDMENT AND
RESTATEMENT AGREEMENT




Name of Lender: Bank of America, N.A.











By:
 
/s/ Christopher DiBiase
 
Title: Director
 
 



                                    




--------------------------------------------------------------------------------

        

SIGNATURE PAGE TO
SECOND AMENDMENT AND
RESTATEMENT AGREEMENT




Name of Lender: BNP Paribas















By:
 
/s/ Nicolas Rabier
 
Title: Managing Director
 
 





By:
 
/s/ Gregoire Poussard
 
Title: Vice President
 
 







                                






--------------------------------------------------------------------------------

        

SIGNATURE PAGE TO
SECOND AMENDMENT AND
RESTATEMENT AGREEMENT
Name of Lender: Wells Fargo Bank N.A.







By:
 
/s/ John Brady
 
Title: Managing Director
 
 



            




--------------------------------------------------------------------------------

        

SIGNATURE PAGE TO
SECOND AMENDMENT AND
RESTATEMENT AGREEMENT
Name of Lender: CITIBANK, N.A.

By:
 
/s/ Paul Wood
 
Title: Vice President
 
 



            
    






--------------------------------------------------------------------------------

        

SIGNATURE PAGE TO
SECOND AMENDMENT AND
RESTATEMENT AGREEMENT
Name of Lender: Compass Bank







By:
 
/s/ Daniel Feldman
 
Title: Vice President
 
 



            
    
    


    




--------------------------------------------------------------------------------

        

SIGNATURE PAGE TO
SECOND AMENDMENT AND
RESTATEMENT AGREEMENT
Name of Lender: U.S. Bank National Association







By:
 
/s/ Kenneth R. Fieler
 
Title: Vice President
 
 



            
    
    


    




--------------------------------------------------------------------------------

        

SIGNATURE PAGE TO
SECOND AMENDMENT AND
RESTATEMENT AGREEMENT
Name of Lender: The Bank of Tokyo-Mitsubishi UFJ, Ltd.







By:
 
/s/ Belinda Tucker
 
Title: Managing Director
 
 



            
    




--------------------------------------------------------------------------------

        

SIGNATURE PAGE TO
SECOND AMENDMENT AND
RESTATEMENT AGREEMENT
Name of Lender: Fifth Third Bank







By:
 
/s/ Yael Eisenberg
 
Title: Assistant Vice President
 
 



            
    
    


    




--------------------------------------------------------------------------------

        

SIGNATURE PAGE TO
SECOND AMENDMENT AND
RESTATEMENT AGREEMENT
Name of Lender: PNC Bank, National Association







By:
 
/s/ Jason Vohs
 
Title: Vice President
 
 



            
    
    




--------------------------------------------------------------------------------

        

SIGNATURE PAGE TO
SECOND AMENDMENT AND
RESTATEMENT AGREEMENT
Name of Lender: TD Bank, N.A.







By:
 
/s/ Todd Antico
 
Title: Senior Vice President
 
 



            
    
    


    




    


    


    




--------------------------------------------------------------------------------

        

SIGNATURE PAGE TO
SECOND AMENDMENT AND
RESTATEMENT AGREEMENT
Name of Lender: Mizuho Bank Ltd.



By:
 
/s/ Donna DeMagistris
 
Title: Authorized Signatory
 
 



            
    
    




--------------------------------------------------------------------------------

        

SIGNATURE PAGE TO
SECOND AMENDMENT AND
RESTATEMENT AGREEMENT
Name of Lender: KeyBank, N.A.







By:
 
/s/ Brian D. Smith
 
Title: Senior Vice President
 
 



            
    
    


    




--------------------------------------------------------------------------------

        

SIGNATURE PAGE TO
SECOND AMENDMENT AND
RESTATEMENT AGREEMENT
Name of Lender: The Huntington National Bank







By:
 
/s/ Joshua D. Elsea
 
Title: Vice President
 
 



            
    
    




--------------------------------------------------------------------------------

        

SIGNATURE PAGE TO
SECOND AMENDMENT AND
RESTATEMENT AGREEMENT
Name of Lender: Associated Bank, National Association







By:
 
/s/ Rodney Murray
 
Title: Group Senior Vice President
 
 



            
    
    




--------------------------------------------------------------------------------

        

SIGNATURE PAGE TO
SECOND AMENDMENT AND
RESTATEMENT AGREEMENT
Name of Lender: DZ Bank AG Deutsche Zentral-Genossenschaftsbank Frankfurt am
Main New York Branch







By:
 
/s/ Mark P. Markowski
 
Title: Senior Vice President
 
 



For Any Lender requiring a second signature line:            
    
By:
 
/s/Oliver Hildenbrand
 
Title: Head of Intl. Corporates
 
 

    


    




    




    






--------------------------------------------------------------------------------

        

SIGNATURE PAGE TO
SECOND AMENDMENT AND
RESTATEMENT AGREEMENT
Name of Lender: SABADELL UNITED BANK, N.A.







By:
 
/s/ Rafael De Eguia
 
Title: SVP
 
 



            
    
    




--------------------------------------------------------------------------------

        

SIGNATURE PAGE TO
SECOND AMENDMENT AND
RESTATEMENT AGREEMENT
Name of Lender: Synovus Bank







By:
 
/s/ John R. Frierson
 
Title: Senior Vice President
 
 



            
    




--------------------------------------------------------------------------------

        

SIGNATURE PAGE TO
SECOND AMENDMENT AND
RESTATEMENT AGREEMENT
Name of Lender: The Northern Trust Company





By:
 
/s/ Mike Fornal
 
Title: Vice President
 
 



            
    
    








            
    
    




--------------------------------------------------------------------------------

        

SIGNATURE PAGE TO
SECOND AMENDMENT AND
RESTATEMENT AGREEMENT
Name of Lender: Eastern Bank







By:
 
/s/Daniel C. Field
 
Title: Senior Vice President
 
 



            
    
    


    






--------------------------------------------------------------------------------

        

SIGNATURE PAGE TO
SECOND AMENDMENT AND
RESTATEMENT AGREEMENT
Name of Lender: United Bank

By:
 
/s/ Tom Wolcott
 
Title: SVP Shared National Credits
 
 



            


    




--------------------------------------------------------------------------------

        

SIGNATURE PAGE TO
SECOND AMENDMENT AND
RESTATEMENT AGREEMENT
Name of Lender: FIRST NATIONAL BANK OF OMAHA

By:
 
/s/ Andrew Wong
 
Title: Vice President
 
 



            
    




    






--------------------------------------------------------------------------------

        

Schedule I


Commitments


Lender
Revolving Commitment
Tranche A Term Commitment
JPMorgan Chase Bank, N.A.


$40,378,025.36




$65,098,851.46


Goldman Sachs Bank USA


$39,500,000.00




$63,000,000.00


Credit Suisse AG, Cayman Islands Branch


$39,500,000.00




$63,000,000.00


Bank of America, N.A.


$39,500,000.00




$63,000,000.00


BNP Paribas


$39,500,000.00




$63,000,000.00


Wells Fargo Bank, National Association


$39,500,000.00




$63,000,000.00


Citibank, N.A.


$39,500,000.00




$63,000,000.00


Compass Bank


$21,186,440.68




$68,386,731.99


U.S. Bank National Association


$21,186,440.68




$39,796,437.11


The Bank of Tokyo-Mitsubishi UFJ, Ltd.


$21,186,440.68




$39,796,437.11


Fifth Third Bank


$21,186,440.68




$54,201,800.85


PNC Bank, N.A.


$21,186,440.68




$54,201,800.85


TD Bank, N.A.


$21,186,440.68




$46,232,627.13


Mizuho Bank, Ltd.


$21,186,440.68




$39,764,300.85


KeyBank National Association


$16,949,152.54




$31,811,440.68


The Huntington National Bank


$10,169,491.53




$23,899,364.39


Associated Bank, National Association


$7,457,627.12




$16,884,533.90


DZ Bank AG


$7,457,627.12




$16,884,533.90


Sabadell United Bank, N.A.


$7,457,627.12




$16,884,533.90


Synovus Bank


$7,457,627.12




$13,997,033.90


The Northern Trust Company


$6,779,661.02




$12,724,576.27


Eastern Bank


$4,745,762.71




$8,907,203.38


United Bank


$4,169,491.53




$7,825,614.40


First National Bank of Omaha


$1,672,822.07




$3,139,677.93


TOTAL


$500,000,000.00




$938,437,500.00













--------------------------------------------------------------------------------

        

Schedule II


Dollar Issuing Banks


1.
JPMorgan Chase Bank, N.A.

2.
Bank of America, N.A.

3.
BNP Paribas

4.
Citibank, N.A.

5.
Wells Fargo Bank, National Association





Multi-Currency Issuing Banks


1.
JPMorgan Chase Bank, N.A.

2.
Bank of America, N.A.

3.
BNP Paribas

4.
Citibank, N.A.

5.
Wells Fargo Bank, National Association











--------------------------------------------------------------------------------

EXHIBIT A

SECOND AMENDED AND RESTATED
CREDIT AGREEMENT


dated as of
September 30, 2015,


among


ALLEGION PUBLIC LIMITED COMPANY,
as the Borrower,


ALLEGION US HOLDING COMPANY INC.,
as the Co-Borrower,


The Lenders and Issuing Banks Party Hereto,


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
___________________________
J.P. MORGAN SECURITIES LLC,
BNP PARIBAS SECURITIES CORP.,
CITIGROUP GLOBAL MARKETS INC.,
CREDIT SUISSE SECURITIES (USA) LLC,
GOLDMAN SACHS BANK USA,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners
The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
BBVA Compass Bank,
Fifth Third Bank,
Mizuho Bank Ltd,
PNC Capital Markets LLC,
TD bank, n.a.
and
U.S. Bank National Association,
as Documentation Agents











--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I

Definitions
SECTION 1.01.
Defined Terms    1

SECTION 1.02.
Classification of Loans and Borrowings    47

SECTION 1.03.
Terms Generally    47

SECTION 1.04.
Accounting Terms; GAAP    48

SECTION 1.05.
Pro Forma Calculations    48

SECTION 1.06.
Exchange Rates; Currency Equivalents    48

SECTION 1.07.
Transactions on and prior to Spin-Off Date    49

ARTICLE II

The Credits
SECTION 2.01.
Commitments    49

SECTION 2.02.
Loans and Borrowings    50

SECTION 2.03.
Requests for Borrowings    51

SECTION 2.04.
Swingline Loans    52

SECTION 2.05.
Letters of Credit    53

SECTION 2.06.
Funding of Borrowings    61

SECTION 2.07.
Interest Elections    61

SECTION 2.08.
Termination and Reduction of Commitments    63

SECTION 2.09.
Repayment of Loans; Evidence of Debt    63

SECTION 2.10.
Amortization of Term Loans    64

SECTION 2.11.
Prepayment of Loans    65

SECTION 2.12.
Fees    68

SECTION 2.13.
Interest    69

SECTION 2.14.
Alternate Rate of Interest    70

SECTION 2.15.
Increased Costs    70

SECTION 2.16.
Break Funding Payments    72

SECTION 2.17.
Taxes    72

SECTION 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Setoffs    76

SECTION 2.19.
Mitigation Obligations; Replacement of Lenders    78

SECTION 2.20.
Defaulting Lenders    79

SECTION 2.21.
Incremental Extensions of Credit    82

SECTION 2.22.
Extension of Maturity Date    85

SECTION 2.23.
Refinancing Facilities    87

ARTICLE III

Representations and Warranties
SECTION 3.01.
Organization; Powers    88


i





--------------------------------------------------------------------------------

 

SECTION 3.02.
Authorization; Due Execution and Delivery; Enforceability    89

SECTION 3.03.
Governmental Approvals; No Conflicts    89

SECTION 3.04.
No Material Adverse Change    89

SECTION 3.05.
Properties    89

SECTION 3.06.
Litigation and Environmental Matters    90

SECTION 3.07.
Compliance with Laws    90

SECTION 3.08.
Anti-Terrorism Laws; Anti Corruption Laws    90

SECTION 3.09.
Investment Company Status    91

SECTION 3.10.
Federal Reserve Regulations    91

SECTION 3.11.
Taxes    91

SECTION 3.12.
ERISA    91

SECTION 3.13.
Disclosure    91

SECTION 3.14.
Subsidiaries    92

SECTION 3.15.
[Reserved.]    92

SECTION 3.16.
Labor Matters    92

SECTION 3.17.
Solvency    92

SECTION 3.18.
Collateral Matters    93

SECTION 3.19.
Designation as Senior Debt    93

ARTICLE IV

Conditions
SECTION 4.01.
[Reserved.]    94

SECTION 4.02.
Each Credit Event    94

ARTICLE V

Affirmative Covenants
SECTION 5.01.
Financial Statements and Other Information    94

SECTION 5.02.
Notices of Material Events    96

SECTION 5.03.
Information Regarding Collateral    97

SECTION 5.04.
Existence; Conduct of Business    97

SECTION 5.05.
Payment of Taxes    97

SECTION 5.06.
Maintenance of Properties    97

SECTION 5.07.
Insurance    97

SECTION 5.08.
[Reserved.]    98

SECTION 5.09.
Books and Records; Inspection and Audit Rights    98

SECTION 5.10.
Compliance with Laws    98

SECTION 5.11.
Use of Proceeds; Letters of Credit    98

SECTION 5.12.
Additional Subsidiaries    99

SECTION 5.13.
Further Assurances    99

SECTION 5.14.
Credit Ratings    99

SECTION 5.15.
Post-Second Restatement Effective Date Matters    99

SECTION 5.16.
Designation as Senior Debt    100

SECTION 5.17.
Designation of Subsidiaries    100

SECTION 5.18.
Spin-Off Documents    100


ii





--------------------------------------------------------------------------------

 

ARTICLE VI

Negative Covenants
SECTION 6.01.
Indebtedness; Certain Equity Securities    101

SECTION 6.02.
Liens    103

SECTION 6.03.
Fundamental Changes    105

SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions    106

SECTION 6.05.
Asset Sales    109

SECTION 6.06.
Sale and Leaseback Transactions    110

SECTION 6.07.
Hedging Agreements    111

SECTION 6.08.
Restricted Payments; Certain Payments of Junior Indebtedness    111

SECTION 6.09.
Transactions with Affiliates    113

SECTION 6.10.
Restrictive Agreements    113

SECTION 6.11.
Amendment of Material Documents    114

SECTION 6.12.
Interest Expense Coverage Ratio    114

SECTION 6.13.
Total Leverage Ratio    114

SECTION 6.14.
Changes in Fiscal Periods    115

ARTICLE VII

Events of Default
SECTION 7.01.
Events of Default    115

SECTION 7.02.
Exclusion of Certain Subsidiaries    118

ARTICLE VIII

The Administrative Agent
ARTICLE IX

Miscellaneous
SECTION 9.01.
Notices    123

SECTION 9.02.
Waivers; Amendments    124

SECTION 9.03.
Expenses; Indemnity; Damage Waiver    127

SECTION 9.04.
Successors and Assigns    129

SECTION 9.05.
Survival    134

SECTION 9.06.
Counterparts; Integration; Effectiveness    135

SECTION 9.07.
Severability    135

SECTION 9.08.
Right of Setoff    135

SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process    135

SECTION 9.10.
WAIVER OF JURY TRIAL    136

SECTION 9.11.
Headings    137

SECTION 9.12.
Confidentiality    137

SECTION 9.13.
Interest Rate Limitation    137

SECTION 9.14.
Release of Liens and Guarantees    138

SECTION 9.15.
USA PATRIOT Act Notice    138


iii





--------------------------------------------------------------------------------

 

SECTION 9.16.
No Fiduciary Relationship    139

SECTION 9.17.
Non-Public Information    139

SECTION 9.18.
Joint and Several Liability    139

SECTION 9.19.
Currency Indemnity    141




iv





--------------------------------------------------------------------------------

 

SCHEDULES:


Schedule 1.02 — Mortgaged Property
Schedule 2.01 — Commitments
Schedule 2.05 — Existing Letters of Credit
Schedule 3.14 — Subsidiaries
Schedule 6.01 — Existing Indebtedness
Schedule 6.02 — Existing Liens
Schedule 6.04 — Existing Investments
Schedule 6.05 — Proposed Asset Sales
Schedule 6.10 — Existing Restrictions


EXHIBITS:


Exhibit A    — Form of Assignment and Assumption
Exhibit B    — [Reserved]
Exhibit C    — Form of Collateral Agreement
Exhibit D    — Form of Perfection Certificate
Exhibit E    — Form of Supplemental Perfection Certificate
Exhibit F    — Form of Global Intercompany Note
Exhibit G    — Auction Procedures
Exhibit H    — Form of Affiliated Lender Assignment and Assumption
Exhibit I    — Form of Maturity Date Extension Request
Exhibit J-1    — Form of U.S. Tax Compliance Certificate for Foreign Lenders
that are
not Partnerships for U.S. Federal Income Tax Purposes
Exhibit J-2    — Form of U.S. Tax Compliance Certificate for Non-U.S.
Participants
that are Partnerships for U.S. Federal Income Tax Purposes
Exhibit J-3    — Form of U.S. Tax Compliance Certificate for Non-U.S.
Participants
that are not Partnerships for U.S. Federal Income Tax Purposes
Exhibit J-4    — Form of U.S. Tax Compliance Certificate for Foreign Lenders
that are Partnerships for U.S. Federal Income Tax Purposes
Exhibit K    — [Reserved]
Exhibit L    — Form of Solvency Certificate





v





--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of September 30, 2015
(this “Agreement”), among ALLEGION PUBLIC LIMITED COMPANY, an Irish public
limited company, ALLEGION US HOLDING COMPANY INC., a Delaware corporation, the
LENDERS and ISSUING BANKS party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.
The parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Additional Lender” has the meaning assigned to such term in Section 2.21(c).
“Adjusted EURIBO Rate” means, with respect to any EURIBOR Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the EURIBO Rate for such Interest Period.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period (or, solely for purposes of clause (c) of the defined term
“Alternate Base Rate”, for purposes of determining the Alternate Base Rate as of
any date), an interest rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to (a) for Borrowings denominated in dollars, (i) the
LIBO Rate for dollars for such Interest Period (or such date, as applicable)
multiplied by (ii) the Statutory Reserve Rate and (b) for Borrowings denominated
in a Permitted Foreign Currency (other than Euro), the LIBO Rate for such
currency for such Interest Period.
“Administrative Agent” means JPMCB (including its branches and affiliates), in
its capacity as administrative agent hereunder and under the other Loan
Documents, and its successors in such capacity as provided in Article VIII.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Affiliated Lender Assignment and Assumption” means an assignment and assumption
entered into by a Lender and a Purchasing Borrower Party (with the consent of
any party whose consent is required by Section 9.04), and accepted by the
Administrative Agent, in the form of Exhibit H or any other form approved by the
Administrative Agent.




--------------------------------------------------------------------------------

2

“Aggregate Dollar Revolving Commitment” means, at any time, the sum of the
Dollar Revolving Commitments of all the Dollar Revolving Lenders at such time.
“Aggregate Dollar Revolving Exposure” means, at any time, the sum of the Dollar
Revolving Exposures of all the Dollar Revolving Lenders at such time.
“Aggregate Multi-Currency Revolving Commitment” means, at any time, the sum of
the Multi-Currency Revolving Commitments of all the Multi-Currency Revolving
Lenders at such time.
“Aggregate Multi-Currency Revolving Exposure” means, at any time, the sum of the
Multi-Currency Revolving Exposures of all the Multi-Currency Revolving Lenders
at such time.
“Aggregate Revolving Commitment” means, at any time, the Aggregate Dollar
Revolving Commitments or the Aggregate Multi-Currency Revolving Commitments, in
each case at such time, as the context may require.
“Aggregate Revolving Exposure” means, at any time, the Aggregate Dollar
Revolving Exposure or the Aggregate Multi-Currency Revolving Exposure, in each
case at such time, as the context may require.
“Agreement” has the meaning assigned to such term in the introductory statement
to this Credit Agreement.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1.00% per annum and (c) the Adjusted LIBO
Rate on such day (or, if such day is not a Business Day, the immediately
preceding Business Day) plus 1.00% per annum. If the Administrative Agent shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) of the
preceding sentence until the circumstances giving rise to such inability no
longer exist. For purposes of clause (c) above, the Adjusted LIBO Rate on any
day shall be based on the LIBO Screen Rate for a deposit in dollars and an
Interest Period of one month, as such rate appears at approximately 11:00 a.m.,
London time, on such day. If no LIBO Screen Rate shall be available for an
Interest Period of one month but LIBO Screen Rates shall be available for
maturities both longer and shorter than an Interest Period of one month, then
the Adjusted LIBO Rate for purposes of clause (c) above shall be based on the
Interpolated Screen Rate on the applicable date of determination.
Notwithstanding the foregoing, if the Adjusted LIBO Rate (determined as provided
above) shall be less than zero, such rate shall be deemed to be zero. Any change
in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.
“Alternative Incremental Facility Debt” means any Indebtedness incurred by a
Borrower in the form of one or more series of senior secured notes or senior
unsecured notes; provided that (i) if such Indebtedness is secured, such
Indebtedness shall be secured by the




--------------------------------------------------------------------------------

3

Collateral on a pari passu or junior basis with the Loan Document Obligations
and is not secured by any property or assets of a Borrower or any Restricted
Subsidiary other than the Collateral, (ii) such Indebtedness does not mature or
have scheduled amortization or payments of principal prior to the date that is
91 days after the Latest Maturity Date at the time such Indebtedness is incurred
(except, in each case, upon the occurrence of an event of default, a change in
control, an event of loss or an asset disposition), (iii) mandatory prepayments
of any such Indebtedness that is secured on a junior basis or that is unsecured
shall not be required except to the extent that prepayments are not required to
be made in respect of the Term Loans hereunder and under any other Indebtedness
permitted under Section 6.01 that is permitted to be secured by the Collateral
on a pari passu basis with the Term Loans (and then only to the extent such
prepayment is permitted under this Agreement and any indenture or other
agreement related to such other Indebtedness), (iv) if such Indebtedness is
secured, the security agreement relating to such Indebtedness is not materially
more favorable to the secured parties thereunder (when taken as a whole) than
the Collateral Agreement is to the Lenders, (v) such Indebtedness is not
guaranteed by any Subsidiaries other than the Loan Parties and (vi) if such
Indebtedness is secured, a trustee or note agent acting on behalf of the holders
of such Indebtedness shall have become party to customary intercreditor
arrangements mutually agreed with the Administrative Agent.
“Applicable Credit Rating” means, at any time, the corporate rating or corporate
family rating (as applicable) of the Borrower or Co-Borrower (as applicable)
provided for under this Agreement by Moody’s and S&P at such time.
“Applicable Rate” means, for any day,
(a) [Reserved];
(b) with respect to (i) any Loan that is a Tranche A Term Loan, a Revolving Loan
or a Swingline Loan and (ii) the commitment fees payable hereunder in respect of
Revolving Loans, the applicable rate per annum set forth below under the
applicable caption, based upon the Applicable Credit Rating in effect on such
date:
Pricing Level
Applicable Credit Rating (Moody’s/S&P)
Eurocurrency Loans and
EURIBOR Loans
ABR Loans
Commitment Fee
I
Lower than Ba1 and BB+ or unrated
1.875%
0.875%
0.30%
II
Ba1 and BB+
Ba1 and BB
Ba2 and BB+
1.625%
0.625%
0.25%
III
Higher than Ba1 or BB+
1.375%
0.375%
0.20%



For purposes of this clause (b), (i) if either Moody’s or S&P shall not have in
effect an Applicable Credit Rating (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established an Applicable Credit Rating in Pricing Level
I, (ii) if the Applicable Credit Ratings established or




--------------------------------------------------------------------------------

4

deemed to be established by Moody’s and S&P shall fall within different Pricing
Levels above, the Applicable Rate shall be based upon the lower Applicable
Credit Rating unless the Applicable Credit Ratings differ by two Pricing Levels,
in which case the Applicable Rate will be based upon the Pricing Level one
Pricing Level above that corresponding to the lower Applicable Credit Rating,
(iii) if the Applicable Credit Ratings established or deemed to have been
established by Moody’s and S&P shall be changed (other than as a result of a
change in the ratings system of Moody’s or S&P), such change shall be effective
as of the date on which it is first announced by the applicable rating agency,
(iv) if the Applicable Credit Ratings established or deemed to be established by
either Moody’s or S&P shall have been placed on a negative watch, such
Applicable Credit Rating, as applicable, shall be deemed to be downgraded to the
next lower rating while such negative watch is in effect and (v) for the
avoidance of doubt, if one of the Applicable Credit Ratings established or
deemed to be established by Moody’s and S&P is higher than Ba1 or BB+, as
applicable, and the other Applicable Credit Rating established or deemed to be
established by Moody’s and S&P is not lower than Ba1 or BB+, as applicable, the
Applicable Rate will be based upon Pricing Level III. Each change in the
Applicable Rate shall apply during the period commencing on the effective date
of any change in the Applicable Credit Rating and ending on the date immediately
preceding the effective date of the next change in the Applicable Credit Rating.
If the rating system of Moody’s or S&P shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Borrowers and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.
“Approved Fund” means, with respect to any Lender or Eligible Assignee, any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in commercial loans and similar extensions of credit in the
ordinary course of its activities and that is administered, advised or managed
by (a) such Lender or Eligible Assignee, (b) an Affiliate of such Lender or
Eligible Assignee or (c) an entity or an Affiliate of an entity that
administers, advises or manages such Lender or Eligible Assignee.
“Arrangers” means, collectively, J.P. Morgan Securities LLC, BNP Paribas
Securities Corp., Citigroup Global Markets Inc., Credit Suisse Securities (USA)
LLC, Goldman Sachs Bank USA, Merrill Lynch, Pierce, Fenner & Smith Incorporated
and Wells Fargo Securities, LLC in their capacities as joint lead arrangers and
joint bookrunners for the credit facilities provided for herein.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04) and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent.
“Auction” means an auction pursuant to which a Purchasing Borrower Party offers
to purchase Term Loans pursuant to the Auction Procedures.
“Auction Manager” means any financial institution or advisor employed by the
Borrowers (whether or not an Affiliate of the Administrative Agent) to act as an
arranger in connection with any Auction; provided that the Borrowers shall not
designate the Administrative Agent as the Auction Manager without the written
consent of the Administrative Agent (it being




--------------------------------------------------------------------------------

5

understood and agreed that the Administrative Agent shall be under no obligation
to agree to act as the Auction Manager).
“Auction Procedures” means the procedures set forth in Exhibit G.
“Auction Purchase Offer” means an offer by a Purchasing Borrower Party to
purchase Term Loans of one or more Classes pursuant to an auction process
conducted in accordance with the Auction Procedures and otherwise in accordance
with Section 9.04(e).
“Available Amount” means, at any time, (a) the sum of (i) $50,000,000, plus (ii)
the sum of Excess Cash Flow for each fiscal year of the Borrower ended after the
Effective Date in respect of which financial statements have been delivered
pursuant to Section 5.01(a) (to the extent such Excess Cash Flow amount exceeds
$0), plus (iii) the Net Proceeds from any sale or issuance of Equity Interests
(other than Disqualified Equity Interests) of the Borrower after the Effective
Date to the extent such Net Proceeds are received by the Borrower, plus (iv) the
aggregate amount of prepayments declined by the Term Lenders and retained by the
Borrower pursuant to Section 2.11(e) (provided that any increase in the
Available Amount pursuant to this clause (iv) shall not be used to make any
Restricted Payment) plus (v) the amount of any investment made using the
Available Amount of the Borrower or any of its Restricted Subsidiaries in any
Unrestricted Subsidiary that has been re-designated as a Restricted Subsidiary
or that has been merged, amalgamated or consolidated with or into the Borrower
or any of its Restricted Subsidiaries minus (b) the sum at such time of (i) all
prepayments required to be made under Section 2.11(c) in respect of Excess Cash
Flow for each fiscal year of the Borrower in respect of which financial
statements have been delivered pursuant to Section 5.01(a), plus (ii)
investments, loans and advances previously or concurrently made under Section
6.04(u) in reliance on the Available Amount, plus (iii) Restricted Payments
previously or concurrently made under Section 6.08(a)(xii) in reliance on the
Available Amount, plus (iv) prepayments of Indebtedness previously or
concurrently made under Section 6.08(b)(iv) in reliance on the Available Amount.
“AXA Stenman” means AXA Stenman Holding BV, a Subsidiary organized under the
laws of the Netherlands.
“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided further that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Blocked Person” means any Person that is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the Office of Foreign Assets Control of the U.S. Department of the Treasury.




--------------------------------------------------------------------------------

6

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.
“Borrower”, individually, means Allegion Public Limited Company, an Irish public
limited company, and “Borrowers” means the Borrower and the Co-Borrower. For the
avoidance of doubt, in any Loan Document, references to “a Borrower”, “any
Borrower”, “each Borrower”, “either Borrower” and similar indefinite references
mean either the Borrower or the Co-Borrower (and “no Borrower” and similar
indefinite references means neither the Borrower nor the Co-Borrower).
“Borrowing” means (a) Loans of the same Class, Type and currency, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, or (b) a Swingline Loan.
“Borrowing Minimum” means (a) in the case of a Eurocurrency Borrowing
denominated in dollars, $5,000,000, (b) in the case of a Eurocurrency Borrowing
denominated in any Permitted Foreign Currency, the smallest amount of such
Permitted Foreign Currency that is an integral multiple of 100,000 units of such
currency and that has a Dollar Equivalent in excess of $5,000,000 and (c) in the
case of an ABR Borrowing, $1,000,000.
“Borrowing Multiple” means (a) in the case of a Eurocurrency Borrowing
denominated in dollars, $500,000, (b) in the case of a Eurocurrency Borrowing
denominated in any Permitted Foreign Currency, the smallest amount of such
Permitted Foreign Currency that is an integral multiple of 100,000 units of such
currency and that has a Dollar Equivalent in excess of $500,000 and (c) in the
case of an ABR Borrowing, $100,000.
“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03 or 2.04, as applicable, which shall be, in the case of a
written Borrowing Request, in a form approved by the Administrative Agent and
otherwise consistent with the requirements of Section 2.03 or 2.04, as
applicable.
“Business Day” means any day that is not a Saturday, a Sunday or any other day
on which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in the applicable currency in the London interbank
market or any day on which banks in London are not open for general business and
(b) when used in connection with any EURIBOR Loan, the term “Business Day” shall
also exclude any day on which the TARGET payment system is not open for the
settlement of payments in Euro or any day on which banks in London are not open
for general business.
“Calculation Date” means (a) the last Business Day of each calendar quarter,
(b) each date (with such date to be reasonably determined by the Administrative
Agent) that is on or about the date of (i) a Borrowing Request or an Interest
Election Request with respect to any Multi-Currency Revolving Loan or (ii) the
issuance, amendment, renewal or extension of a Multi-Currency Letter of Credit
and (c) if an Event of Default has occurred and is continuing, any Business Day
as determined by the Administrative Agent in its sole discretion.
“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Borrowers and the
Restricted Subsidiaries




--------------------------------------------------------------------------------

7

that are (or should be) set forth in a consolidated statement of cash flows of
the Borrower for such period prepared in accordance with GAAP and (b) Capital
Lease Obligations incurred by the Borrowers and the Restricted Subsidiaries
during such period, but excluding in each case any such expenditure (i)
constituting reinvestment of the Net Proceeds of any event described in clause
(a) or (b) of the definition of the term “Prepayment Event”, to the extent
permitted by Section 2.11(c), (ii) made by a Borrower or any Restricted
Subsidiary as payment of the consideration for any acquisition permitted by this
Agreement, (iii) made by a Borrower or any Restricted Subsidiary to effect
leasehold improvements to any property leased by such Borrower or such
Restricted Subsidiary as lessee, to the extent that such expenses have been
reimbursed by the landlord, (iv) in the form of a substantially contemporaneous
exchange of similar property, plant, equipment or other capital assets, except
to the extent of cash or other consideration (other than the assets so
exchanged), if any, paid or payable by a Borrower or any Restricted Subsidiary
and (v) made with the Net Proceeds from the issuance of Qualified Equity
Interests.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP. For
purposes of Section 6.02, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.
“Cash Management Services” means the treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, corporate
credit card and other card services, automated clearinghouse transactions,
return items, overdrafts, temporary advances, interest and fees and interstate
depository network services) provided to a Borrower or any Restricted
Subsidiary.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, of any Equity Interest in the Co-Borrower
by any Person other than the Borrower; (b) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or group
(within the meaning of the Exchange Act and the rules of the SEC thereunder) of
35% or more on a fully diluted basis of the Voting Equity Interests in the
Borrower; (c) the occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were not (i)
directors of the Borrower on the date of consummation of the Spin-Off, (ii)
nominated by the board of directors of the Borrower or (iii) appointed by
directors who were directors of the Borrower on the date of consummation of the
Spin-Off or were so nominated as provided in subclause (ii) of this clause (c);
or (d) the occurrence of a “Change in Control” as defined in the Senior
Unsecured Notes Documents.
“Change in Law” means the occurrence, after the Escrow Date (or with respect to
any Lender, if later, the date on which such Lender becomes a Lender), of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives promulgated




--------------------------------------------------------------------------------

8

thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States of America or foreign regulatory authorities, in
each case pursuant to Basel III, in each case shall be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, promulgated or issued.
“Charges” has the meaning assigned to such term in Section 9.13.
“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Dollar Revolving Loans,
Multi-Currency Revolving Loans, Tranche A Term Loans, Incremental Revolving
Loans, Incremental Term Loans or Swingline Loans, (b) any Commitment, refers to
whether such Commitment is a Dollar Revolving Commitment, Multi-Currency
Revolving Commitment, a Term Commitment or a Commitment in respect of any
Incremental Revolving Loans, (c) any Lender, refers to whether such Lender has a
Loan or Commitment with respect to a particular Class Classes and (d) any Letter
of Credit, refers to whether such Letter of Credit is a Dollar Letter of Credit
or a Multi-Currency Letter of Credit. Incremental Revolving Loans and
Incremental Term Loans that have different terms and conditions (together with
the Commitments in respect thereof) shall be construed to be in different
Classes.
“Co-Borrower” means Allegion US Holding Company Inc., a Delaware corporation.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Obligations.
“Collateral Agreement” means the Guarantee and Collateral Agreement among the
Borrowers, the Subsidiary Loan Parties and the Administrative Agent,
substantially in the form of Exhibit C or any other collateral agreement
reasonably requested (in accordance with the Collateral and Guarantee
Requirement) by the Administrative Agent.
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
(a)    the Administrative Agent shall have received from each Borrower and each
Designated Subsidiary either (i) a counterpart of the Collateral Agreement duly
executed and delivered on behalf of such Person or (ii) in the case of any
Person that becomes a Designated Subsidiary after the Effective Date, a
supplement to the Collateral Agreement, in the form specified therein, duly
executed and delivered on behalf of such Person, together with opinions and
documents of the type referred to in Sections 4.01(b) and (c) with respect to
such Person;
(b) (i) all outstanding Equity Interests of the Co-Borrower and each Restricted
Subsidiary that is a Material Subsidiary, in each case owned by any Loan Party,
shall have been pledged pursuant to the Collateral Agreement; provided that the
Loan Parties shall not be required to pledge (w) more than 65% of the
outstanding Voting Equity Interests of any first-tier Foreign Subsidiary or any
Foreign-Subsidiary Holding Company, (x) any of the outstanding Voting Equity
Interests of any Foreign Subsidiary that is not a first-tier Foreign Subsidiary,
(y) the Equity




--------------------------------------------------------------------------------

9

Interests of AXA Stenman and SimonsVoss or (z) any Equity Interests to the
extent that a pledge of such Equity Interests is prohibited by any requirements
of law or contract (so long as any contractual restriction is not incurred in
contemplation of such entity becoming a subsidiary of the Borrower) and (ii) the
Administrative Agent shall, to the extent required by the Collateral Agreement,
have received certificates or other instruments representing all such Equity
Interests, together with undated stock powers or other instruments of transfer
with respect thereto endorsed in blank (provided that no Loan Party shall have
any obligation to deliver a certificate or other instrument representing any
such Equity Interest if such Equity Interest is uncertificated);
(c) all Indebtedness of each Borrower and each Subsidiary, and all other
Indebtedness of any Person in a principal amount of $10,000,000 or more, in each
case, that is owing to any Loan Party shall be evidenced by a promissory note
and shall have been pledged pursuant to the Collateral Agreement, and the
Administrative Agent shall have received all such promissory notes (or, if
applicable, in lieu thereof, the Global Intercompany Note), together with
undated instruments of transfer with respect thereto endorsed in blank;
(d) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Administrative Agent
to be filed, registered or recorded to create the Liens intended to be created
by the Security Documents and perfect such Liens to the extent required by, and
with the priority required by, the Security Documents shall have been filed,
registered or recorded or delivered to the Administrative Agent for filing,
registration or recording;
(e) the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each Mortgaged Property duly executed and delivered by the
record owner of such Mortgaged Property, together with such amendments thereto
as are necessary from time to time to secure the Borrowers’ Obligations under
this Agreement, (ii) a policy or policies of title insurance issued by a
nationally recognized title insurance company insuring the Lien of each such
Mortgage as a valid and enforceable first Lien on the Mortgaged Property
described therein, free of any other Liens except as expressly permitted by
Section 6.02, together with such endorsements, coinsurance and reinsurance as
the Administrative Agent may reasonably request, (iii) if any Mortgaged Property
is located in an area determined by the Federal Emergency Management Agency to
have special flood hazards, evidence of such flood insurance as may be required
under applicable law, including Regulation H of the Board of Governors, and
(iv) such surveys, abstracts, appraisals, legal opinions and other documents as
the Administrative Agent or the Required Lenders may reasonably request with
respect to any such Mortgage or Mortgaged Property; provided that the
requirements of the foregoing clauses (i), (ii) and (iv) shall be completed on
or before the date that is 90 days after the Second Restatement Effective Date
(or such longer period as the Administrative Agent may, in its sole discretion,
agree to in writing) in accordance with Section 5.15; and
(f) each Loan Party shall have obtained all consents and approvals required to
be obtained by it in connection with the execution and delivery of all Security
Documents to which it is a party, the performance of its obligations thereunder
and the granting by it of the Liens thereunder.
The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance, legal opinions
or other deliverables with respect to, particular assets, rights or properties
of the Loan Parties, or the provision of




--------------------------------------------------------------------------------

10

Guarantees by any Designated Subsidiary, if and for so long as the
Administrative Agent, in consultation with the Borrower, reasonably determines
that the cost of creating or perfecting such pledges or security interests in
such assets, rights or properties, or obtaining such title insurance, legal
opinions or other deliverables in respect of such assets, rights or properties,
or providing such Guarantees (taking into account any adverse tax consequences
to the Borrower and its Affiliates (including the imposition of withholding or
other material Taxes on Lenders)), shall be excessive in view of the benefits to
be obtained by the Lenders therefrom. The Administrative Agent may grant
extensions of time for the creation or perfection of pledges of or security
interests in, or the obtaining of title insurance, legal opinions or other
deliverables with respect to, particular assets, rights or properties of the
Loan Parties or the provision of Guarantees by any Designated Subsidiary
(including extensions beyond the Effective Date or in connection with assets,
rights or properties acquired, or Subsidiaries formed or acquired, after the
Effective Date) where it determines that such creation or perfection of security
interests, obtaining of title insurance, legal opinions or other deliverables,
or provision of Guarantees cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required by this
Agreement or the Security Documents. In the event that the Borrower designates a
Restricted Subsidiary that is organized in a Permitted Jurisdiction as a
Designated Subsidiary pursuant to Section 5.12(b), such Designated Subsidiary
may deliver, in lieu of the Collateral Agreement, local law security documents
(including guarantee limitations) as are reasonable or customary in such
Permitted Jurisdiction in light of such Designated Subsidiary’s size or assets,
or such documents as the Administrative Agent may otherwise agree to accept in
lieu of the Collateral Agreement, and in each case, delivery of such documents
shall be deemed to satisfy the Collateral and Guarantee Requirement.
“Commitment” means (a) with respect to any Lender, such Lender’s Dollar
Revolving Commitment, Multi-Currency Revolving Commitment, Term Commitment or
commitment in respect of any Incremental Revolving Loans or any combination
thereof (as the context requires) and (b) with respect to the Swingline Lender,
its Swingline Commitment.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to this Agreement or any other Loan Document or the transactions
contemplated herein or therein that is distributed to the Administrative Agent,
any Lender or any Issuing Bank by means of electronic communications pursuant to
Section 9.01, including through the Platform.
“Consenting Lender” has the meaning assigned to such term in Section 2.22(a).
“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum of, without duplication, (i) the interest expense (including imputed
interest expense in respect of Capital Lease Obligations) of the Borrowers and
the Restricted Subsidiaries for such period, determined on a consolidated basis
in accordance with GAAP, (ii) any interest or other financing costs accrued
during such period in respect of Indebtedness of the Borrowers and the
Restricted Subsidiaries that are required to be capitalized rather than included
in consolidated interest expense of the Borrower for such period in accordance
with GAAP, (iii) any cash payments made during such period in respect of
obligations referred to in clause (b)(iii) below that were amortized or accrued
in a previous period, and (iv) all cash dividends paid or payable




--------------------------------------------------------------------------------

11

during such period in respect of Disqualified Equity Interests of the Borrower;
provided that such dividends shall be multiplied by a fraction the numerator of
which is one and the denominator of which is one minus the effective combined
tax rate of the Borrower (expressed as a decimal) for such period (as estimated
by a Financial Officer of the Borrower in good faith) minus (b) the sum of,
without duplication, (i) interest income of the Borrowers and the Restricted
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, (ii) to the extent included in such consolidated interest expense for
such period, non-cash amounts attributable to amortization or write-off of
capitalized interest or other financing costs paid in a previous period and
(iii) to the extent included in such consolidated interest expense for such
period, non-cash amounts attributable to amortization of debt discounts or
accrued interest payable in kind for such period.
“Consolidated Debt” means, as of any date, the aggregate principal amount of
Indebtedness of the type specified in clauses (a), (b), (e) (but only to the
extent supporting Indebtedness of the types specified in clauses (a), (b) and
(g) of the definition thereof), (f) (but only to the extent supporting
Indebtedness of the types specified in clauses (a), (b) and (g) of the
definition thereof), (g), (h) (but only to the extent issued in support of
Indebtedness of others of the types specified in clauses (a), (b) and (g) of the
definition thereof) and (j) of the Borrowers and the Restricted Subsidiaries
outstanding as of such date determined on a consolidated basis.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income for such period, the sum of (i) interest expense
for such period, (ii) consolidated income tax expense of the Borrowers and the
Restricted Subsidiaries for such period, (iii) depreciation and amortization
expense of the Borrowers and the Restricted Subsidiaries for such period, (iv)
fees and expenses incurred during such period in connection with the
Transactions, (v) fees and expenses incurred during such period in connection
with any proposed or actual permitted merger, acquisition, investment, asset
sale, other disposition or capital markets transaction, without regard to the
consummation thereof, (vi) charges for impairment of inventory during such
period and non-recurring charges incurred during such period in respect of
restructurings, plant closings, headcount reductions or other similar actions,
including severance charges in respect of employee terminations, in an aggregate
amount for all such charges not to exceed 10.0% of Consolidated EBITDA for such
period as determined prior to such add-back, (vii) any non-cash charges, losses
or expenses of the Borrowers and the Restricted Subsidiaries for such period
(but excluding any non-cash charge, loss or expense in respect of an item that
was included in Consolidated Net Income in a prior period and any non-cash
charge, loss or expense that relates to the write-down or write-off of
inventory, other than (x) any write-down or write-off of inventory as a result
of purchase accounting adjustments in respect of any acquisition permitted by
this Agreement and (y) any charge for impairment of inventory that is permitted
by clause (vi) above), (viii) any losses during such period attributable to
early extinguishment of Indebtedness or obligations under any Hedging Agreement,
(ix) any expense during such period relating to deferred compensation and other
equity-based compensation plans, defined benefits pension or post-retirement
benefit plans, (x) any losses during such period resulting from the sale or
disposition of any asset of the Borrowers or any Restricted Subsidiary outside
the ordinary course of business and (xi) the cumulative effect of a change in
accounting principles; and minus (b) without duplication and to the extent
included in determining such Consolidated Net Income, the sum of (i) any
non-cash gains for such period (other than any such non-cash gains (A) in
respect of which cash was received in a prior period or will be received in a
future period and (B) that represent the reversal of any accrual in a prior
period for, or the reversal




--------------------------------------------------------------------------------

12

of any cash reserves established in a prior period for, anticipated cash
charges), (ii) any income during such period relating to deferred compensation
and other equity-based compensation plans, defined benefits pension or
post-retirement benefit plans, (iii) cash payments during such period relating
to deferred compensation and other equity-based compensation plans and cash
contributions to defined benefits pension or post-retirement benefit plans in an
amount not to exceed the amount included in Consolidated EBITDA pursuant to
clause (a)(x) above, (iv) all gains during such period resulting from the sale
or disposition of any asset of any Borrower or any Subsidiary outside the
ordinary course of business, (v) any gains during such period attributable to
early extinguishment of Indebtedness or obligations under any Hedging Agreement,
(vi) the cumulative effect of a change in accounting principles and (vii) solely
for determining compliance with Section 6.12, interest income. In the event any
Subsidiary shall be a Subsidiary that is not wholly owned by the Borrower, all
amounts added back in computing Consolidated EBITDA for any period pursuant to
clause (a) above, and all amounts subtracted in computing Consolidated EBITDA
pursuant to clause (b) above, to the extent such amounts are, in the reasonable
judgment of a Financial Officer of the Borrower, attributable to such
Subsidiary, shall be reduced by the portion thereof that is attributable to the
non-controlling interest in such Subsidiary.
“Consolidated Net Debt” means, as of any date, (a) Consolidated Debt minus
(b) the amount of unrestricted cash and cash equivalents (other than
unrestricted cash and cash equivalents (i) in excess of $50,000,000 that are
held by Restricted Subsidiaries that are not Subsidiary Loan Parties or
(ii) which are held in the People’s Republic of China or Venezuela by Restricted
Subsidiaries that are not Subsidiary Loan Parties) held on such date by the
Borrowers, the Subsidiary Loan Parties and the other Restricted Subsidiaries,
not to exceed $150,000,000.
“Consolidated Net Income” means, for any period, the net income or loss of the
Borrowers and the Restricted Subsidiaries for such period determined in
accordance with GAAP as set forth on the consolidated financial statements of
the Borrowers and the Restricted Subsidiaries for such period; provided that
there shall be excluded (a) the income of any Person (other than the Borrowers)
that is not a Restricted Subsidiary, except to the extent of the amount of cash
dividends or other cash distributions actually paid by such Person to the
Borrowers or, subject to clauses (b) and (c) of this proviso, any Restricted
Subsidiary during such period, (b) the income of, and any amounts referred to in
clause (a) of this proviso paid to, any Restricted Subsidiary to the extent
that, on the date of determination, the declaration or payment of cash dividends
or other cash distributions by such Restricted Subsidiary of that income is not
at the time permitted by a Requirement of Law or any agreement or instrument
applicable to such Restricted Subsidiary, unless such restrictions with respect
to the payment of cash dividends and other similar cash distributions have been
legally and effectively waived and (c) any extraordinary gain or loss, together
with any related provision for taxes on such extraordinary gain or loss.
“Consolidated Senior Secured Debt” means, as of any date, Consolidated Debt
minus the sum of (a) the portion of Indebtedness of the Borrowers and the
Restricted Subsidiaries included in Consolidated Debt that is not secured by any
Lien on property or assets of the Borrowers or the Restricted Subsidiaries and
(b) the portion of Indebtedness of the Borrowers and the Restricted Subsidiaries
included in Consolidated Debt that is secured by Liens on property or assets of
the Borrowers or the Restricted Subsidiaries, which Liens are expressly
subordinated or junior to the Liens securing the Term Loans and the Revolving
Loans other than, in the case of clauses (a) and (b), outstanding Indebtedness
of Subsidiaries that are not Loan Parties.




--------------------------------------------------------------------------------

13

“Consolidated Total Assets” means the total assets of the Borrowers and the
Restricted Subsidiaries determined in accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.
“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender and each other Lender.
“Currency Due” has the meaning assigned to such term in Section 9.19(a).
“Declining Lender” has the meaning assigned to such term in Section 2.22(a).
“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived,
constitute an Event of Default.
“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Revolving Lender notifies the Administrative Agent in writing that such
failure is the result of such Revolving Lender’s good faith determination that a
condition precedent to funding (specifically identified in such writing,
including, if applicable, by reference to a specific Default) has not been
satisfied, (b) has notified the Borrower or any Credit Party in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Revolving Lender’s good faith determination that a condition precedent to
funding (specifically identified in such writing, including, if applicable, by
reference to a specific Default) cannot be satisfied) or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by a Credit Party, made in good faith, to provide a
certification in writing from an authorized officer of such Revolving Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans; provided that such Revolving Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon such Credit
Party’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent or (d) has, or has a direct or indirect parent
company that has, become the subject of a Bankruptcy Event. Any determination by
the Administrative Agent that a Revolving Lender is a Defaulting Lender under
any one or more of clauses (a) through (d) above shall be conclusive and binding
absent manifest error, and such Revolving Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.20) upon delivery of written notice of
such determination to the Borrower, each Issuing Bank, the Swingline Lender and
each other Lender.
“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by a Borrower or a Subsidiary in connection with a
disposition pursuant to Section 6.05 that is designated as Designated Non-Cash
Consideration pursuant to a certificate of an executive officer, setting forth
the basis of such valuation (which amount will be reduced by




--------------------------------------------------------------------------------

14

the fair market value of the portion of the non-cash consideration converted to
cash within 180 days following the consummation of such disposition).
“Designated Subsidiary” means each wholly owned Restricted Subsidiary other than
(a) a Restricted Subsidiary that is (i) a Foreign Subsidiary, (ii) a
Foreign-Subsidiary Holding Company and (iii) a Subsidiary of a Foreign
Subsidiary or a Foreign-Subsidiary Holding Company, (b) a Subsidiary that is not
a Material Subsidiary, (c) AXA Stenman, (d) SimonsVoss or (e) a Restricted
Subsidiary that is not permitted by law, regulation or contract to provide the
Guarantee required by the Collateral and Guarantee Requirement (so long as any
such contractual restriction is not incurred in contemplation of such Person
becoming a Subsidiary), or would require governmental (including regulatory)
consent, approval, license or authorization to provide such Guarantee, unless
such consent, approval, license or authorization has been received, or for which
the provision of such Guarantee would result in a material adverse tax
consequence to the Borrowers and the Restricted Subsidiaries, taken as a whole
(as reasonably determined in good faith by the Borrower); provided that the term
“Designated Subsidiary” shall include any Restricted Subsidiary described in
clause (a) or (b) of this definition that is designated as a “Designated
Subsidiary” in accordance with Section 5.12(b).
“Disqualified Equity Interest” means any Equity Interest that (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests) or
subject to mandatory repurchase or redemption or repurchase at the option of the
holders thereof, in each case in whole or in part and whether upon the
occurrence of any event, pursuant to a sinking fund obligation on a fixed date
or otherwise, prior to the date that is 91 days after the Latest Maturity Date
(determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the date hereof, as of the date hereof), other
than (i) upon payment in full of the Loan Document Obligations, reduction of the
LC Exposure to zero and termination of the Commitments or (ii) upon a “change in
control” or asset sale or casualty or condemnation event; provided that any
payment required pursuant to this clause (ii) shall be subject to the prior
repayment in full of the Loans or if the terms of such Equity Interest provides
that a Person may not repurchase such Equity Interest unless such Person would
be permitted to do so in compliance with Section 6.08 or (b) is convertible or
exchangeable, automatically or at the option of any holder thereof, into (i) any
Indebtedness (other than any Indebtedness described in clause (j) of the
definition thereof) or (ii) any Equity Interests or other assets other than
Qualified Equity Interests, in each case at any time prior to the date that is
91 days after the Latest Maturity Date (determined as of the date of issuance
thereof or, in the case of any such Equity Interests outstanding on the date
hereof, as of the date hereof); provided that (x) an Equity Interest in any
Person that is issued to any employee or to any plan for the benefit of
employees or by any such plan to such employees shall not constitute a
Disqualified Equity Interest solely because it may be required to be repurchased
by such Person or any of its subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability and (y) any Equity Interest that would
constitute a Disqualified Equity Interest solely as a result of a redemption
feature that is conditioned upon, or subject to, compliance with Section 6.08
shall not constitute a Disqualified Equity Interest.
“Distribution Agreement” means the Separation and Distribution Agreement between
Ingersoll Rand and the Borrower, to be dated on or prior to the Spin-Off Date.




--------------------------------------------------------------------------------

15

“Documentation Agents” means, collectively, The Bank of Tokyo-Mitsubishi UFJ,
Ltd., BBVA Compass Bank, Fifth Third Bank, Mizuho Bank Ltd, PNC Capital Markets
LLC, TD Bank, N.A. and U.S. Bank National Association.
“Dollar Applicable Percentage” means, at any time with respect to any Dollar
Revolving Lender, the percentage of the Aggregate Dollar Revolving Commitment
represented by such Lender’s Dollar Revolving Commitment at such time. If the
Dollar Revolving Commitments have terminated or expired, the Dollar Applicable
Percentages shall be determined based upon the Dollar Revolving Commitments most
recently in effect, giving effect to any assignments of Dollar Revolving Loans,
Dollar LC Exposures and Swingline Exposures that occur after such termination or
expiration.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in dollars, such amount and (b) with respect to any amount
denominated in any Permitted Foreign Currency, the equivalent amount thereof in
dollars at such time as determined in accordance with Section 1.06(a).
“Dollar Issuing Bank” means (a) JPMCB, (b) Bank of America, N.A., (c) BNP
Paribas, (d) Citibank, N.A., (e) Wells Fargo Bank, National Association, and (f)
each Dollar Revolving Lender that shall have become a Dollar Issuing Bank
hereunder as provided in Section 2.05(j) (other than any Person that shall have
ceased to be a Dollar Issuing Bank as provided in Section 2.05(k)), each in its
capacity as an issuer of Dollar Letters of Credit hereunder. Each Dollar Issuing
Bank may, in its discretion, arrange for one or more Dollar Letters of Credit to
be issued by Affiliates of such Dollar Issuing Bank, in which case the term
“Dollar Issuing Bank” shall include any such Affiliate with respect to Dollar
Letters of Credit issued by such Affiliate.
“Dollar LC Disbursement” means a payment made by a Dollar Issuing Bank pursuant
to a Dollar Letter of Credit.
“Dollar LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Dollar Letters of Credit at such time and (b) the
aggregate amount of all Dollar LC Disbursements that have not yet been
reimbursed by or on behalf of the Co-Borrower at such time. The Dollar LC
Exposure of any Dollar Revolving Lender at any time shall be such Lender’s
Dollar Applicable Percentage of the aggregate Dollar LC Exposure at such time.
“Dollar Letter of Credit” means any letter of credit denominated in dollars
issued pursuant to this Agreement by a Dollar Issuing Bank under the Dollar
Revolving Commitments, other than any such letter of credit that shall have
ceased to be a “Letter of Credit” outstanding hereunder pursuant to Section
9.05.
“Dollar Revolving Borrowing” means Dollar Revolving Loans of the same Class and
Type, made, converted or continued on the same date and, in the case of
Eurocurrency Dollar Revolving Loans, as to which a single Interest Period is in
effect.
“Dollar Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Dollar Revolving Loans and to acquire
participations in Dollar Letters of Credit and Swingline Loans hereunder,
expressed as an amount representing the maximum possible aggregate amount of
such Lender’s Dollar Revolving Exposure hereunder, as such commitment may be (a)
reduced from time to time pursuant to Section 2.08, (b) increased




--------------------------------------------------------------------------------

16

from time to time pursuant to Section 2.21 and (c) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
9.04. The initial amount of each Lender’s Dollar Revolving Commitment is set
forth on Schedule 2.01 or in the Assignment and Assumption or Incremental
Facility Amendment pursuant to which such Lender shall have assumed its Dollar
Revolving Commitment, as applicable. The aggregate amount of the Lender’s Dollar
Revolving Commitments on the Second Restatement Effective Date is $400,000,000.
“Dollar Revolving Exposure” means, with respect to any Lender at any time, the
sum of (a) the outstanding principal amount of such Lender’s Dollar Revolving
Loans, (b) such Lender’s Dollar LC Exposure and (c) such Lender’s Swingline
Exposure, in each case at such time.
“Dollar Revolving Lender” means a Lender with a Dollar Revolving Commitment or,
if the Dollar Revolving Commitments have terminated or expired, a Lender with
Dollar Revolving Exposure.
“Dollar Revolving Loan” means a Loan made pursuant to clause (c) of
Section 2.01.
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.
“Effective Date” means the date on which the conditions specified in
Section 4.01 were satisfied, which date was November 26, 2013.
“Effective Date Dividend” means the payment, on or after the Effective Date (but
no later than the Spin-Off Date), of a cash dividend or other cash transfer in
an aggregate amount not to exceed $1,500,200,000 by the Co-Borrower, through
intervening subsidiaries of Ingersoll Rand, to Ingersoll Rand with a portion of
the Net Proceeds of the Term Loans (as defined prior to the First Restatement
Effective Date) and the Senior Unsecured Notes.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person), a Defaulting Lender, any
Borrower, any Subsidiary or any other Affiliate of the Borrower.
“Employee Matters Agreement” means the Employee Matters Agreement between
Ingersoll Rand and the Borrower, to be dated on or prior to the Spin-Off Date.
“Environmental Law” means any treaty, law (including common law), rule,
regulation, code, ordinance, order, decree, judgment, injunction, notice or
binding agreement issued, promulgated or entered into by or with any
Governmental Authority, relating in any way to (a) the protection of the
environment, (b) the preservation or reclamation of natural resources, (c) the
generation, management, Release or threatened Release of any Hazardous Material
or (d) health and safety matters, to the extent relating to the environment or
the management of or exposure to Hazardous Materials.




--------------------------------------------------------------------------------

17

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities), directly or indirectly resulting from or based upon (a) any actual
or alleged violation of any Environmental Law or permit, license or approval
required thereunder, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any legally binding contract or agreement or other legally binding
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests (whether voting or non-voting) in, or
interests in the income or profits of, a Person, and any warrants, options or
other rights entitling the holder thereof to purchase or acquire any of the
foregoing (other than, prior to the date of such conversion, Indebtedness that
is convertible into Equity Interests).
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrowers, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived, (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan, (d) a determination that any Plan is, or is expected to be,
in “at risk” status (as defined in Section 303(i)(4) of ERISA or Section
430(i)(4)(A) of the Code), (e) the incurrence by any Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan under Section 4041 or 4041(A) of ERISA, respectively,
(f) the receipt by any Borrower or any of its ERISA Affiliates from the PBGC or
a plan administrator of any notice relating to an intention to terminate any
Plan under Section 4041 or 4041A of ERISA, respectively, or to appoint a trustee
to administer any Plan, (g) the incurrence by any Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan, (h) the receipt by any Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Borrower or any of its ERISA Affiliates of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA, or in endangered or critical status, within the meaning of Section 305
of ERISA or (i) any Foreign Benefit Event.
“Escrow Agreement” means the escrow agreement among the Borrower, the
Co-Borrower and JPMCB, in its capacities as a Lender and Administrative Agent
hereunder and the




--------------------------------------------------------------------------------

18

escrow agent thereunder, and on behalf of the Lenders party hereto, pursuant to
which the executed signature pages to this Agreement shall be delivered into
escrow.
“Escrow Date” means the effective date of the Escrow Agreement, which date is
September 27, 2013.
“EURIBO Rate” means, with respect to any EURIBOR Borrowing for any Interest
Period, a rate per annum equal to the Euro interbank offered rate as
administered by the Banking Federation of the European Union (or any other
Person that takes over the administration of such rate) for a deposit in Euro
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period as displayed on the Reuters screen page that displays
such rate (currently page EURIBOR 01) or, in the event such rate does not appear
on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion (such
applicable rate being called the “EURIBO Screen Rate”), at approximately
11:00 a.m., Brussels time, on the Quotation Day for such Interest Period. If no
EURIBO Screen Rate shall be available for a particular Interest Period but
EURIBO Screen Rates shall be available for maturities both longer and shorter
than such Interest Period, then the EURIBO Rate for such Interest Period shall
be the Interpolated Screen Rate. Notwithstanding the foregoing, if the EURIBO
Rate, determined as provided above, would otherwise be less than zero, then the
EURIBO Rate shall be deemed to be zero for all purposes.
“EURIBO Screen Rate” has the meaning assigned to such term in the definition of
the “EURIBO Rate”.
“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted EURIBO Rate.
“Euro” or “€”means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Section 7.01.
“Excess Cash Flow” means, for any fiscal year of the Borrower, the sum (without
duplication) of:
(a) the consolidated net income (or loss) of the Borrowers and the Restricted
Subsidiaries for such fiscal year, adjusted to exclude (i) net income (or loss)
of any consolidated Restricted Subsidiary that is not wholly owned by the
Borrower to the extent such income or loss is attributable to the noncontrolling
interest in such consolidated Restricted Subsidiary and (ii) any gains or losses
attributable to Prepayment Events; plus
(b) depreciation, amortization and other non-cash charges or losses deducted in
determining such consolidated net income (or loss) for such fiscal year; plus




--------------------------------------------------------------------------------

19

(c) the sum of (i) the amount, if any, by which Net Working Capital decreased
during such fiscal year (except as a result of the reclassification of items
from short-term to long-term or vice-versa), (ii) the net amount, if any, by
which the consolidated deferred revenues and other consolidated accrued
long-term liability accounts of the Borrowers and the Restricted Subsidiaries
increased during such fiscal year and (iii) the net amount, if any, by which the
consolidated accrued long-term asset accounts of the Borrowers and the
Restricted Subsidiaries decreased during such fiscal year; minus
(d) the sum of (i) any non-cash gains included in determining such consolidated
net income (or loss) for such fiscal year, (ii) the amount, if any, by which Net
Working Capital increased during such fiscal year (except as a result of the
reclassification of items from long-term to short-term or vice-versa), (iii) the
net amount, if any, by which the consolidated deferred revenues and other
consolidated accrued long-term liability accounts of the Borrowers and the
Restricted Subsidiaries decreased during such fiscal year and (iv) the net
amount, if any, by which the consolidated accrued long-term asset accounts of
the Borrowers and the Restricted Subsidiaries increased during such fiscal year;
minus
(e) the sum (without duplication) of (i) Capital Expenditures made in cash for
such fiscal year (and, at the Borrower’s option (and without deducting such
amounts against the subsequent fiscal year’s Excess Cash Flow calculation),
after the end of such fiscal year but prior to the date on which the prepayment
pursuant to Section 2.11(d) for such fiscal year is required to have been made)
(except to the extent attributable to the incurrence of Capital Lease
Obligations or otherwise financed from Excluded Sources) and (ii) cash
consideration paid during such fiscal year to make acquisitions or other
investments (other than Permitted Investments) (except to the extent financed
from Excluded Sources); minus
(f) the aggregate principal amount of Long-Term Indebtedness repaid or prepaid
by the Borrowers and the Restricted Subsidiaries during such fiscal year (and,
at the Borrower’s option (and without deducting such amounts against the
subsequent fiscal year’s Excess Cash Flow calculation), after the end of such
fiscal year but prior to the date on which the prepayment pursuant to Section
2.11(d) for such fiscal year is required to have been made), excluding
(i) Indebtedness in respect of Revolving Loans and Letters of Credit or other
revolving credit facilities (unless there is a corresponding reduction in the
Aggregate Revolving Commitment or the commitments in respect of such other
revolving credit facilities, as applicable), (ii) Term Loans prepaid pursuant to
Section 2.11(a), (c) or (d) and Revolving Loans prepaid pursuant to Section
2.11(a) and (iii) repayments or prepayments of Long-Term Indebtedness financed
from Excluded Sources; minus
(g) the aggregate amount (not to exceed $75,000,000 in any fiscal year of the
Borrower) of Restricted Payments made by the Borrower in cash during such fiscal
year (and, at the Borrower’s option (and without deducting such amounts against
the subsequent fiscal year’s Excess Cash Flow calculation), after the end of
such fiscal year but prior to the date on which the prepayment pursuant to
Section 2.11(d) for such fiscal year is required to have been made) pursuant to
Section 6.08(a), except to the extent that such Restricted Payments (i) are made
to fund expenditures that reduce consolidated net income (or loss) of the
Borrowers and the Restricted Subsidiaries or (ii) are financed from Excluded
Sources.
In addition to the foregoing, at the option of the Borrower, Excess Cash Flow
shall also be reduced by any expenditure, payment, repayment or prepayment
described in the




--------------------------------------------------------------------------------

20

immediately-preceding clauses (e), (f) and (g) (subject to the limitations set
forth in the applicable clause) to the extent that any Borrowers or any
Restricted Subsidiary has entered into a legally binding commitment during the
applicable fiscal year of the Borrower (or after the end of such fiscal year but
prior to the date on which the prepayment pursuant to Section 2.11(d) for such
fiscal year is made) to make such expenditure, payment, repayment or prepayment
during the next succeeding fiscal year of the Borrower; provided, however, that,
if such expenditure, payment, repayment or prepayment is not so made in such
subsequent fiscal year, then Excess Cash Flow for such fiscal year shall be
increased by an amount equal to the aggregate deduction to Excess Cash Flow
taken by the Borrower for the immediately preceding fiscal year in respect of
such expenditure, payment, repayment or prepayment.
“Exchange Act” means the United States Securities Exchange Act of 1934.
“Exchange Rate” means, on any day, with respect to the applicable Permitted
Foreign Currency, the rate at which such currency may be exchanged into dollars,
as set forth at approximately 11:00 a.m., London time, on such day on the
Reuters World Currency Page “FX=” for such currency. In the event that such rate
does not appear on any Reuters World Currency Page, then the Exchange Rate shall
be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the applicable Borrower or, in the absence of such agreement, such Exchange Rate
shall instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
10:00 a.m., Local Time, on such date for the purchase of dollars for delivery
two Business Days later; provided that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the applicable Borrower, may use any reasonable method
it deems appropriate to determine such rate, and such determination shall be
presumed correct absent manifest error.
“Excluded Sources” means (a) proceeds of any incurrence or issuance of Long-Term
Indebtedness or Capital Lease Obligations and (b) proceeds of any issuance or
sale of Equity Interests in any Borrower or any Restricted Subsidiary (other
than issuances or sales of Equity Interests to any Borrower or any Restricted
Subsidiary) or any capital contributions to any Borrower or any Restricted
Subsidiary (other than any capital contributions made by any Borrower or any
Restricted Subsidiary).
“Excluded Swap Guarantor” means any Borrower or any Subsidiary Loan Party all or
a portion of whose Guarantee of, or grant of a security interest to secure, any
Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof).
“Excluded Swap Obligations” means, with respect to any Borrower or any
Subsidiary Loan Party, any Swap Obligation if, and to the extent that, all or a
portion of the Guarantee of such Borrower or such Subsidiary Loan Party of, or
the grant by such Borrower or such Subsidiary Loan Party of a security interest
to secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof). If a Swap Obligation arises under a master
agreement governing




--------------------------------------------------------------------------------

21

more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes and branch profits Taxes, in each case
    (i) imposed as a result of such Recipient being organized under the laws of,
or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or
(ii) that are Other Connection Taxes,
(b) in the case of a Lender, Irish or U.S. Federal withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which
(i) such Lender acquires such interest in the Loan or Commitment (other than
pursuant to an assignment request by a Borrower under Section 2.19(b) or
9.02(c)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan or Commitment or to such Lender immediately before
it changed its lending office,
(c) in respect of Loans to the Borrower,
(i) any Irish withholding tax if the relevant Lender is not an Irish Qualifying
Lender, unless the reason that such Lender is not an Irish Qualifying Lender is
a change after the date on which it became a Lender in respect of such Loan in
(or in the interpretation, administration or application of) any law or any
Irish Tax Treaty or any published practice or published concession of any
relevant Governmental Authority in Ireland or
(ii) any Irish withholding tax that is imposed on payments of interest made to a
Lender if at the time the payment falls due the relevant Lender is an Irish
Treaty Lender and the Lender has failed to complete any necessary procedural
formalities under Section 2.17(g),
(d) Taxes attributable to such Recipient’s failure to comply with Section
2.17(f) and
(e) any U.S. Federal withholding Taxes imposed under FATCA.
“Existing Maturity Date” has the meaning assigned to such term in
Section 2.22(a).




--------------------------------------------------------------------------------

22

“Existing Revolving Borrowings” has the meaning assigned to such term in Section
2.21(d).
“Extension Effective Date” has the meaning assigned to such term in Section
2.22(a).
“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §§ 201
et seq.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Escrow Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b) of the Code and any intergovernmental agreements entered into in
connection with the implementation of such Section of the Code (or any such
amended or successor version thereof) and any law, regulation, provision or
official interpretation in any jurisdiction introduced in connection with any
such intergovernmental agreement.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person,
or any other officer of such Person performing the duties that are customarily
performed by a chief financial officer, principal accounting officer, treasurer
or controller.
“First Restatement Agreement” means that certain Amendment and Restatement
Agreement dated the First Restatement Effective Date, among the Borrowers, the
Administrative Agent and the Lenders party thereto.
“First Restatement Effective Date” means October 15, 2014, which was the “First
Restatement Effective Date” under and as defined in the First Restatement
Agreement.
“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
failure to make or, if applicable, accrue in accordance with normal accounting
practices, any employer or employee contributions under Requirements of Law or
by the terms of such Foreign Pension Plan; (b) the failure to register or loss
of good standing with applicable regulatory authorities of any such Foreign
Pension Plan required to be registered; (c) the failure of any Foreign Pension
Plan to comply with any material Requirements of Law or with the material terms
of such Foreign Pension Plan; or (d) the receipt of a notice by a Governmental
Authority relating to the intention to terminate any such Foreign Pension Plan
or to appoint a trustee or similar official to administer any such Foreign
Pension Plan, or alleging the insolvency of any such Foreign Pension Plan, in
each case, which would reasonably be expected to result in any




--------------------------------------------------------------------------------

23

Borrower or any Restricted Subsidiary becoming subject to a material funding or
contribution obligation with respect to such Foreign Pension Plan.
“Foreign Lender” means (a) if a Borrower is a U.S. Person, then a Lender, with
respect to such Borrower, that is not a U.S. Person and (b) if a Borrower is not
a U.S. Person, then a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.
“Foreign Pension Plan” means any plan, trust, insurance contract, fund
(including, without limitation, any superannuation fund) or other similar
program established or maintained outside the United States by any Borrower or
any one or more of the Restricted Subsidiaries primarily for the benefit of
employees or other service providers of such Borrower or such Restricted
Subsidiaries residing outside the United States, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
“Foreign Subsidiary Disposition” has the meaning assigned to such term in
Section 2.11(h).
“Foreign-Subsidiary Holding Company” means any Restricted Subsidiary
substantially all of whose assets consist of Equity Interests and/or
Indebtedness of one or more Foreign Subsidiaries, intellectual property relating
to such Foreign Subsidiaries and any other assets incidental thereto.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Global Intercompany Note” means the global intercompany note substantially in
the form of Exhibit F pursuant to which intercompany obligations and advances
owed by any Loan Party are subordinated to the Obligations.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether State or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supranational bodies exercising such powers or functions, such as the
European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment




--------------------------------------------------------------------------------

24

thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or other obligation; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount, as of any date of determination, of any
Guarantee shall be the principal amount outstanding on such date of the
Indebtedness or other obligation guaranteed thereby (or, in the case of (i) any
Guarantee the terms of which limit the monetary exposure of the guarantor or
(ii) any Guarantee of an obligation that does not have a principal amount, the
maximum monetary exposure as of such date of the guarantor under such Guarantee
(as determined, in the case of clause (i), pursuant to such terms or, in the
case of clause (ii), reasonably and in good faith by a Financial Officer of the
Borrower)). The term “Guarantee” used as a verb has a corresponding meaning.
“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, materials, wastes or other pollutants, including petroleum or
petroleum by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, chlorofluorocarbons and other
ozone-depleting substances or mold which are regulated pursuant to any
Environmental Law.
“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of the foregoing transactions; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of a
Borrower or any Subsidiary shall be a Hedging Agreement.
“Incremental Extensions of Credit” has the meaning assigned to such term in
Section 2.21(a).
“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.21(c).
“Incremental Facilities” has the meaning assigned to such term in
Section 2.21(a).
“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.21(a).
“Incremental Revolving Loans” has the meaning assigned to such term in Section
2.21(a).
“Incremental Term Loans” has the meaning assigned to such term in
Section 2.21(a).
“Incremental Tranche A Term Loan” means any Incremental Term Loan that would be
considered a “Term A” loan under then-existing customary market convention.




--------------------------------------------------------------------------------

25

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) trade
accounts payable and other accrued or cash management obligations, in each case
incurred in the ordinary course of business and (ii) any earnout obligation
until such obligation ceases to be contingent), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed by such Person, (f) all Guarantees by such Person of Indebtedness
of others, (g) all Capital Lease Obligations of such Person, (h) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(j) all Disqualified Equity Interests in such Person, valued, as of the date of
determination, at the greater of (i) the maximum aggregate amount that would be
payable upon maturity, redemption, repayment or repurchase thereof (or of
Disqualified Equity Interests or Indebtedness into which such Disqualified
Equity Interests are convertible or exchangeable) and (ii) the maximum
liquidation preference of such Disqualified Equity Interests. Notwithstanding
the foregoing, the term “Indebtedness” shall not include post-closing purchase
price adjustments or earnouts except to the extent that the amount payable
pursuant to such purchase price adjustment or earnout ceases to be contingent.
The amount of Indebtedness of any Person for purposes of clause (e) above shall
(unless such Indebtedness has been assumed by such Person or such Person has
otherwise become liable for the payment thereof) be deemed to be equal to the
lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii) the fair
market value of the property encumbered thereby as determined by such Person in
good faith.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under this Agreement or any other Loan Document and (b) to the extent not
otherwise described in clause (a) of this definition, Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Information Memorandum” means the Confidential Information Memorandum dated
September 2013, relating to the Transactions.
“Ingersoll Rand” means Ingersoll-Rand plc, an Irish public limited company.
“Intellectual Property License Agreement” means the Intellectual Property
License Agreement between Ingersoll Rand or one of its Affiliates and the
Borrower, to be dated on or prior to the Spin-Off Date.
“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Borrowing or Term Borrowing in accordance with Section 2.07, which
shall be, in the case of a written Interest Election Request, in a form approved
by the Administrative Agent and otherwise consistent with the requirements of
Section 2.07.
“Interest Expense Coverage Ratio” has the meaning assigned to such term in
Section 6.12.




--------------------------------------------------------------------------------

26

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last day of each March, June, September and December and
(b) with respect to any Eurocurrency Loan or EURIBOR Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurocurrency Borrowing or a EURIBOR Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.
“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or twelve months thereafter if, at the time of the relevant
Borrowing, all Lenders participating therein agree to make an interest period of
such duration available), as the applicable Borrower may elect; provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interpolated Screen Rate” means (a) with respect to any Eurocurrency Borrowing
for any Interest Period (or with respect to the calculation of the Alternate
Base Rate as provided in clause (c) of the definition thereof for an Interest
Period of one month), a rate per annum which results from interpolating on a
linear basis between (i) the applicable LIBO Screen Rate for the longest
maturity for which a LIBO Screen Rate is available that is shorter than such
Interest Period and (ii) the applicable LIBO Screen Rate for the shortest
maturity for which a LIBO Screen Rate is available that is longer than such
Interest Period, in each case at approximately 11:00 a.m., London time, on the
Quotation Day for such Interest Period (or, with respect to the calculation of
the Alternate Base Rate as provided in clause (c) of the definition thereof, at
approximately 11:00 a.m., London time, on the date of determination thereof),
and (b) with respect to any EURIBOR Borrowing for any Interest Period, a rate
per annum which results from interpolating on a linear basis between (i) the
applicable EURIBO Screen Rate for the longest maturity for which a EURIBO Screen
Rate is available that is shorter than such Interest Period and (ii) the
applicable EURIBO Screen Rate for the shortest maturity for which a EURIBO
Screen Rate is available that is longer than such Interest Period, in each case
at approximately 11:00 a.m., Brussels time, on the Quotation Day for such
Interest Period.
“Investment Company Act” means the U.S. Investment Company Act of 1940.
“Investment Grade Ratings Period” means any period (a) commencing on the date on
which (i) the Applicable Credit Rating established by S&P is at least BBB- (with
a stable or better outlook), (ii) the Applicable Credit Rating established by
Moody’s is at least Baa3 (with a stable or better outlook) and (iii) no Default
has occurred and is continuing and (b) ending on the earliest of (i) the date on
which the Applicable Credit Rating established by S&P is not at least BBB-, (ii)
the date on which the Applicable Credit Rating established by Moody’s is not at
least




--------------------------------------------------------------------------------

27

Baa3 and (iii) the date on which there is no Applicable Credit Rating
established either by S&P or Moody’s or both.
“Irish Qualifying Jurisdiction” means (a) a member state of the European Union
other than Ireland, (b) a jurisdiction with which Ireland has entered into an
Irish Tax Treaty that has the force of law, or (c) a jurisdiction with which
Ireland has entered into an Irish Tax Treaty where that treaty will (on
completion of necessary procedures) have the force of law.
“Irish Qualifying Lender” means a Lender which is beneficially entitled to
interest payable under the Loan and which is:
(a)
a bank within the meaning of Section 246 TCA which is carrying on a bona fide
banking business in Ireland (for the purposes of section 246(3) TCA) and whose
lending office is located in Ireland;

(b)
a body corporate:

(i)
which, by virtue of the law of an Irish Qualifying Jurisdiction, is resident in
the Irish Qualifying Jurisdiction for the purposes of tax and that Irish
Qualifying Jurisdiction imposes a tax that generally applies to interest
receivable in that Irish Qualifying Jurisdiction by companies from sources
outside that Irish Qualifying Jurisdiction or where that Irish Qualifying
Jurisdiction imposes a tax that generally applies to interest received in that
Irish Qualifying Jurisdiction by companies from sources outside that Irish
Qualifying Jurisdiction and the interest is payable into an account located in
that Irish Qualifying Jurisdiction; or

(ii)
which is a corporation which is incorporated in the United States and is taxed
in the United States on its worldwide income;

(iii)
which is a limited liability company organized in the United States where (I)
the ultimate recipients of the interest would themselves be Irish Qualifying
Lenders under sub-paragraphs (i), (ii), (iii) or (iv) of this paragraph (c), and
(II) business is conducted through the limited liability company for market
reasons and not for tax avoidance purposes; or

(iv)
where the interest payable:

(1)
is exempted from the charge to Irish income tax under an Irish Tax Treaty in
force pursuant to Section 826(1) TCA on the date the interest is paid; or

(2)
would be exempted from the charge to Irish income tax if an Irish Tax Treaty
which has been signed but is not yet in force had the force of law pursuant to
Section 826(1) TCA on the date the interest is paid,

except where, in respect of each of sub-paragraphs (i) to (iv), interest payable
to that body corporate in respect of an advance under a loan is paid in
connection




--------------------------------------------------------------------------------

28

with a trade or business which is carried on in Ireland by that body corporate
through a branch or agency;
(c)
a qualifying company (within the meaning of section 110 TCA) whose lending
office is located in Ireland;

(d)
an investment undertaking (within the meaning of section 739B TCA) whose lending
office is located in Ireland; or

(e)
an Irish Treaty Lender.

“Irish Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to such Lender in respect of a Loan
made to the Borrower is an Irish Qualifying Lender.
“Irish Tax Treaty” means a double taxation treaty entered into by Ireland which
makes provision for full exemption from tax imposed by Ireland on interest or
income from debt claims.
“Irish Treaty Lender” means a Lender which:
(a) is treated as a resident of an Irish Treaty State for the purposes of an
Irish Tax Treaty;
(b)does not carry on a business in Ireland through a permanent establishment
with which that Lender’s participation in the Loan is effectively connected; and
(c)fulfils any conditions of the Irish Tax Treaty which must be fulfilled for
residents of that Irish Treaty State to be paid interest without the deduction
of Irish tax (assuming the completion of any necessary procedural formalities).
“Irish Treaty State” means a jurisdiction other than Ireland which has entered
into an Irish Tax Treaty which makes provision for full exemption from tax
imposed by Ireland on interest or income from debt claims.
“IRS” means the United States Internal Revenue Service.
“Issuing Banks” means, collectively, the Dollar Issuing Banks and the
Multi-Currency Issuing Banks.
“JPMCB” means JPMorgan Chase Bank, N.A.
“Judgment Currency” has the meaning assigned to such term in Section 9.19.
“Latest Maturity Date” means, at any time, the latest of the Maturity Dates in
respect of the Classes of Loans and Commitments that are outstanding at such
time.




--------------------------------------------------------------------------------

29

“LC Disbursements” means, collectively, the Dollar LC Disbursements and the
Multi-Currency LC Disbursements.
“LC Exposure” means, collectively, the Dollar LC Exposure and the Multi-Currency
LC Exposure.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Facility Amendment, a Refinancing Facility Agreement or the Second
Restatement Agreement, other than any such Person that shall have ceased to be a
party hereto pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.
“Letters of Credit” means, collectively, the Dollar Letters of Credit and the
Multi-Currency Letters of Credit.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing in any currency
for any Interest Period, a rate per annum equal to the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate for the relevant currency) for a
deposit in such currency (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period as displayed on the Reuters
screen page that displays such rate (currently page LIBOR01) or, in the event
such rate does not appear on a page of the Reuters screen, on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (such applicable rate being called the “LIBO Screen Rate”), at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period. If no LIBO Screen Rate shall be available for a particular Interest
Period but LIBO Screen Rates shall be available for maturities both longer and
shorter than such Interest Period, then the LIBO Rate for such Interest Period
shall be the Interpolated Screen Rate. Notwithstanding the foregoing, if the
LIBO Rate, determined as provided above, would otherwise be less than zero, then
the LIBO Rate shall be deemed to be zero for all purposes.
“LIBO Screen Rate” has the meaning assigned to such term in the definition of
the “LIBO Rate”.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance in, on or
of such asset or (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Loan Document Obligations” means (a) the due and punctual payment by the
Borrowers of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by a Borrower under this Agreement in respect of any Letter of Credit, when
and as due, including payments in respect of reimbursement of disbursements,
interest thereon and obligations to provide cash collateral and (iii) all other
monetary obligations of the Borrowers under this Agreement and each of the other
Loan Documents, including obligations to pay fees,




--------------------------------------------------------------------------------

30

expense reimbursement obligations (including with respect to attorneys’ fees)
and indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) and (b) the due
and punctual payment of all the obligations of each other Loan Party under or
pursuant to each of the Loan Documents (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding).
“Loan Documents” means this Agreement, any Incremental Facility Amendment, any
Refinancing Facility Agreement, the First Restatement Agreement, the Second
Restatement Agreement, the Collateral Agreement, the other Security Documents,
the Global Intercompany Note, any agreement designating an additional Issuing
Bank as contemplated by Section 2.05(j) and, except for purposes of Section
9.02, any promissory notes delivered pursuant to Section 2.09(c) (and, in each
case, any amendment, restatement, waiver, supplement or other modification to
any of the foregoing).
“Loan Parties” means, collectively, the Borrowers and the Subsidiary Loan
Parties.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement, including pursuant to any Incremental Facility Amendment or any
Refinancing Facility Agreement.
“Local Time” means (a) with respect to any Loan or Borrowing denominated in
dollars or any Letter of Credit denominated in dollars, New York City time, and
(b) with respect to any Loan or Borrowing denominated in a Permitted Foreign
Currency or any Letter of Credit denominated in a Permitted Foreign Currency,
London time.
“Long-Term Indebtedness” means any Indebtedness (excluding Indebtedness
permitted by Section 6.01(a)(iv)) that, in accordance with GAAP, constitutes
(or, when incurred, constituted) a long-term liability.
“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders of any Class, Lenders
having Revolving Exposures and unused Revolving Commitments, in each case of
such Class, representing more than 50% of the sum of the Aggregate Revolving
Exposure and the unused Aggregate Revolving Commitment, in each case of such
Class, at such time and (b) in the case of the Term Lenders of any Class,
Lenders holding outstanding Term Loans of such Class representing more than 50%
of the aggregate principal amount of all Term Loans of such Class outstanding at
such time.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities, operations or financial condition of the Borrowers and the
Restricted Subsidiaries, taken as a whole, (b) the ability of the Loan Parties
(taken as a whole) to perform their material obligations to the Lenders or the
Administrative Agent under this Agreement or any other Loan Document or (c) the
material rights of, or remedies available to, the Administrative Agent or the
Lenders under this Agreement or any other Loan Document.
“Material Indebtedness” means Indebtedness (other than the Loans, the Letters of
Credit and the Guarantees under the Loan Documents), or obligations in respect
of one or more




--------------------------------------------------------------------------------

31

Hedging Agreements, of any one or more of the Borrowers and the Restricted
Subsidiaries in an aggregate principal amount exceeding $50,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of any Borrower or any Restricted Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that such Borrower or such Restricted
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.
“Material Subsidiary” means each Restricted Subsidiary (a) the consolidated
total assets of which equal 5.0% or more of the consolidated total assets of the
Borrowers and the Restricted Subsidiaries or (b) the consolidated revenues of
which equal 5.0% or more of the consolidated revenues of the Borrowers and the
Restricted Subsidiaries, in each case as of the end of or for the most recent
period of four consecutive fiscal quarters of the Borrower for which financial
statements have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior
to the first delivery of any such financial statements, as of the end of or for
the period of four consecutive fiscal quarters of the Borrower most recently
ended prior to the date of this Agreement); provided that if, at the end of or
for any such most recent period of four consecutive fiscal quarters, the
combined consolidated total assets or combined consolidated revenues of all
Restricted Subsidiaries that under clauses (a) and (b) above would not
constitute Material Subsidiaries shall have exceeded 10.0% of the consolidated
total assets of the Borrowers and the Restricted Subsidiaries or 10.0% of the
consolidated revenues of the Borrowers and the Restricted Subsidiaries,
respectively, then one or more of such excluded Restricted Subsidiaries shall
for all purposes of this Agreement be designated by the Borrower to be Material
Subsidiaries, until such excess shall have been eliminated.
“Maturity Date” means the Revolving Maturity Date, the Tranche A Term Maturity
Date or the maturity date with respect to any Class of Incremental Term Loans,
as the context requires.
“Maturity Date Extension Request” means a request by the Borrower, in the form
of Exhibit I hereto or such other form as shall be approved by the
Administrative Agent, for the extension of the applicable Maturity Date pursuant
to Section 2.22.
“Maximum Rate” has the meaning assigned to such term in Section 9.13.
“MNPI” means material information concerning any Borrower, any Subsidiary or any
Affiliate of any of the foregoing or their securities that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Securities Act and the Exchange Act. For
purposes of this definition, “material information” means information concerning
the Borrowers, the Subsidiaries or any Affiliate of any of the foregoing or any
of their securities that could reasonably be expected to be material for
purposes of the United States Federal and State securities laws and, where
applicable, foreign securities laws.
“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.
“Mortgage” means a mortgage, deed of trust or other security document granting a
Lien on any Mortgaged Property to secure the Obligations (including any
amendment, restatement, supplement or other modification thereto). Each Mortgage
shall be reasonably satisfactory in form and substance to the Administrative
Agent.




--------------------------------------------------------------------------------

32

“Mortgaged Property” means, initially, each parcel of real property and the
improvements thereto owned by a Loan Party and identified on Schedule 1.02, and
includes each other parcel of real property and the improvements thereto owned
by a Loan Party with respect to which a Mortgage is granted pursuant to
Section 5.13.
“Multi-Currency Applicable Percentage” means, at any time with respect to any
Multi-Currency Revolving Lender, the percentage of the Aggregate Multi-Currency
Revolving Commitment represented by such Lender’s Multi-Currency Revolving
Commitment at such time. If the Multi-Currency Revolving Commitments have
terminated or expired, the Multi-Currency Applicable Percentages shall be
determined based upon the Multi-Currency Revolving Commitments most recently in
effect, giving effect to any assignments of Multi-Currency Revolving Loans and
Multi-Currency LC Exposures that occur after such termination or expiration.
“Multi-Currency Issuing Bank” means (a) JPMCB, (b) Bank of America, N.A., (c)
BNP Paribas, (d) Citibank, N.A., (e) Wells Fargo Bank, National Association, and
(f) each Multi-Currency Revolving Lender that shall have become a Multi-Currency
Issuing Bank hereunder as provided in Section 2.05(j) (other than any Person
that shall have ceased to be a Multi-Currency Issuing Bank as provided in
Section 2.05(k)), each in its capacity as an issuer of Multi-Currency Letters of
Credit hereunder. Each Multi-Currency Issuing Bank may, in its discretion,
arrange for one or more Multi-Currency Letters of Credit to be issued by
Affiliates of such Multi-Currency Issuing Bank, in which case the term
“Multi-Currency Issuing Bank” shall include any such Affiliate with respect to
Multi-Currency Letters of Credit issued by such Affiliate.
“Multi-Currency LC Disbursement” means a payment made by a Multi-Currency
Issuing Bank pursuant to a Multi-Currency Letter of Credit.
“Multi-Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Equivalent of the aggregate undrawn amount of all outstanding Multi-Currency
Letters of Credit at such time and (b) the Dollar Equivalent of the aggregate
amount of all Multi-Currency LC Disbursements that have not yet been reimbursed
by or on behalf of the Co-Borrower at such time. The Multi-Currency LC Exposure
of any Multi-Currency Revolving Lender at any time shall be such Lender’s
Multi-Currency Applicable Percentage of the aggregate Multi-Currency LC Exposure
at such time.
“Multi-Currency Letter of Credit” means any letter of credit denominated in
dollars or in a Permitted Foreign Currency (or a currency acceptable to the
applicable Multi-Currency Issuing Bank, which shall include Australian Dollars
and Canadian Dollars) issued pursuant to this Agreement by a Multi-Currency
Issuing Bank under the Multi-Currency Revolving Commitments, other than any such
letter of credit that shall have ceased to be a “Letter of Credit” outstanding
hereunder pursuant to Section 9.05.
“Multi-Currency Revolving Borrowing” means Multi-Currency Revolving Loans of the
same Class, Type and currency, made, converted or continued on the same date and
as to which a single Interest Period is in effect.
“Multi-Currency Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Multi-Currency Revolving Loans and to
acquire participations in Multi-Currency Letters of Credit hereunder, expressed
as an amount representing




--------------------------------------------------------------------------------

33

the maximum possible aggregate amount of such Lender’s Multi-Currency Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08, (b) increased from time to time pursuant to Section
2.21 and (c) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to Section 9.04. The initial amount of each Lender’s
Multi-Currency Revolving Commitment is set forth on Schedule 2.01 or in the
Assignment and Assumption or Incremental Facility Amendment pursuant to which
such Lender shall have assumed its Multi-Currency Revolving Commitment, as
applicable. The aggregate amount of the Lender’s Multi-Currency Revolving
Commitments on the Second Restatement Effective Date is $100,000,000.
“Multi-Currency Revolving Exposure” means, with respect to any Lender at any
time, the sum of (a) the Dollar Equivalent of the outstanding principal amount
of such Lender’s Multi-Currency Revolving Loans and (b) such Lender’s
Multi-Currency LC Exposure, in each case at such time.
“Multi-Currency Revolving Lender” means a Lender with a Multi-Currency Revolving
Commitment or, if the Multi-Currency Revolving Commitments have terminated or
expired, a Lender with Multi-Currency Revolving Exposure.
“Multi-Currency Revolving Loan” means a Loan made pursuant to clause (d) of
Section 2.01.
“Multiemployer Plan” means a “multiemployer plan”, as defined in
Section 4001(a)(3) of ERISA.
“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment or earnout, but excluding any interest payments), but only as
and when received, (ii) in the case of a casualty, insurance proceeds and
(iii) in the case of a condemnation or similar event, condemnation awards and
similar payments, minus (b) the sum, without duplication, of (i) all fees and
out-of-pocket expenses paid in connection with such event by the Borrowers and
the Restricted Subsidiaries, (ii) in the case of a sale, transfer, lease or
other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or a condemnation or similar proceeding), the amount
of all payments that are permitted hereunder and are made by the Borrowers and
the Restricted Subsidiaries as a result of such event to repay Indebtedness
(other than the Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) by the Borrowers and the Restricted
Subsidiaries, and the amount of any reserves established by the Borrowers and
the Restricted Subsidiaries in accordance with GAAP to fund purchase price
adjustment, indemnification and similar contingent liabilities (other than any
earnout obligations) reasonably estimated to be payable, in each case during the
year that such event occurred or the next succeeding year and that are directly
attributable to the occurrence of such event (as determined reasonably and in
good faith by a Financial Officer of the Borrower). For purposes of this
definition, in the event any contingent liability reserve established with
respect to any event as described in clause (b)(iii) above shall be reduced, the
amount of such reduction shall, except to the extent such reduction is made as a
result of a payment having been made in respect of the contingent liabilities
with




--------------------------------------------------------------------------------

34

respect to which such reserve has been established, be deemed to be receipt, on
the date of such reduction, of cash proceeds in respect of such event.
“Net Working Capital” means, at any date, (a) the consolidated current assets of
the Borrowers and the Restricted Subsidiaries as of such date (excluding cash
and Permitted Investments) minus (b) the consolidated current liabilities of the
Borrowers and the Restricted Subsidiaries as of such date (excluding current
liabilities in respect of Indebtedness). Net Working Capital at any date may be
a positive or negative number. Net Working Capital increases when it becomes
more positive or less negative and decreases when it becomes less positive or
more negative.
“Non-Consenting Lender” means a Lender whose consent to a Proposed Change is not
obtained.
“Obligations” means, collectively, (a) all the Loan Document Obligations,
(b) all the Secured Cash Management Obligations and (c) all the Secured Hedging
Obligations.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Offering Memorandum” means the offering memorandum, dated September 27, 2013,
used in connection with the marketing and sale of the Senior Unsecured Notes.
“Other Connection Tax” means, with respect to any Recipient, a Tax imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement or any other Loan Document, or sold or assigned an interest in this
Agreement or any other Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any other Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.19(b)).
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Perfection Certificate” means a certificate in the form of Exhibit D or any
other form approved by the Administrative Agent.




--------------------------------------------------------------------------------

35

“Permitted Encumbrances” means:
(a) Liens imposed by law for Taxes that are not yet due or are being contested
in good faith by appropriate proceedings if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in good faith by appropriate proceedings if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;
(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of the Borrower or any subsidiary of
the Borrower in the ordinary course of business supporting obligations of the
type set forth in clause (i) above;
(d) pledges and deposits made (i) to secure the performance of bids, trade
contracts (other than for payment of Indebtedness), leases (other than Capital
Lease Obligations), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of the Borrower or any subsidiary of
the Borrower in the ordinary course of business supporting obligations of the
type set forth in clause (i) above;
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 7.01;
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially interfere with the
ordinary conduct of business of the Borrowers or any Subsidiary;
(g) Liens arising from Permitted Investments described in clause (d) of the
definition of the term “Permitted Investments”;
(h) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Indebtedness;
(i) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Borrowers and the Restricted Subsidiaries;
(j) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 (or the applicable corresponding section) of the Uniform
Commercial Code in effect in the relevant jurisdiction covering only the items
being collected upon;




--------------------------------------------------------------------------------

36

(k) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property or rights subject to any lease, license or sublicense or concession
agreement in the ordinary course of business to the extent that they do not
materially interfere with the business of any Borrower or any Restricted
Subsidiary;
(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(m) Liens that are contractual rights of set-off;
(n) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry;
(o) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes; and
(p) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of any Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrowers and the Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of any Borrower or any
Restricted Subsidiary in the ordinary course of business;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clauses (c) and (d) above
securing letters of credit, bank guarantees or similar instruments.
“Permitted Foreign Currency” means, with respect to any Multi-Currency Revolving
Loan or Multi-Currency Letter of Credit, Euros, Pounds Sterling and any other
foreign currency reasonably requested by the applicable Borrower from time to
time and in which each Multi-Currency Revolving Lender and Multi-Currency
Issuing Bank has agreed, in accordance with its policies and procedures in
effect at such time, to lend Multi-Currency Revolving Loans or issue
Multi-Currency Letters of Credit, as applicable.
“Permitted Investments” means:
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;




--------------------------------------------------------------------------------

37

(b) investments in commercial paper and variable and fixed rate notes maturing
within 12 months from the date of acquisition thereof and having, at such date
of acquisition, a rating of at least A-2 by S&P or P-2 by Moody’s;
(c) investments in certificates of deposit, banker’s acceptances and demand or
time deposits, in each case maturing within 12 months from the date of
acquisition thereof, issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;
(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
(e) “money market funds” that (i) comply with the criteria set forth in
Rule 2a‑7 of the Investment Company Act, (ii) are rated AAA- by S&P and Aaa3 by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000; and
(f) in the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes.
“Permitted Jurisdiction” means each of Australia, Brazil, Germany, India,
Ireland, Korea, Luxembourg, the Netherlands, Singapore and the United Kingdom,
and any other jurisdiction acceptable to the Administrative Agent.
“Permitted Second Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by a Borrower in the form of one or more series of senior secured notes
or loans; provided that (i) such Indebtedness is secured by the Collateral on a
second lien, subordinated basis to the Obligations and is not secured by any
property or assets of any Borrower or any Restricted Subsidiary other than the
Collateral, (ii) such Indebtedness constitutes Refinancing Term Loan
Indebtedness in respect of Term Loans (including portions of Classes of Term
Loans), (iii) the security agreements relating to such Indebtedness are not
materially more favorable (when taken as a whole) to the lenders or holders
providing such Indebtedness than the existing Security Documents are to the
Lenders, (iv) such Indebtedness is not guaranteed by any Restricted Subsidiaries
other than the Loan Parties and (v) such Indebtedness is subject to customary
intercreditor arrangements reasonably satisfactory to the Administrative Agent.
“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by a Borrower in the form of one or more series of senior or
subordinated unsecured notes or loans; provided that (i) such Indebtedness
constitutes Refinancing Term Loan Indebtedness in respect of Term Loans
(including portions of Classes of Term Loans), (ii) such Indebtedness is not
guaranteed by any Subsidiaries other than the Loan Parties, (iii) such
Indebtedness is not secured by any Lien or any property or assets of any
Borrower or any Restricted Subsidiary and (iv) if such Indebtedness is
contractually subordinated to the Obligations, such subordination terms shall be
market terms at the time of incurrence of such Indebtedness.




--------------------------------------------------------------------------------

38

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which a Borrower or any of its ERISA Affiliates is (or, if such plan
were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning assigned to such term in Section 9.01(d).
“Pounds Sterling” or “£”means the lawful money of the United Kingdom.
“Prepayment Event” means:
(a) any non-ordinary course sale, transfer, lease or other disposition
(including pursuant to a sale and leaseback transaction and by way of merger or
consolidation) (for purposes of this defined term, collectively, “dispositions”)
of any asset of any Borrower or any Restricted Subsidiary, other than (i)
dispositions described in clauses (a) through (i) and (l) of Section 6.05 and
(ii) other dispositions resulting in aggregate Net Proceeds not exceeding
(A) $10,000,000 in the case of any single disposition or series of related
dispositions and (B) $25,000,000 for all such dispositions during any fiscal
year of the Borrower;
(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any asset of any
Borrower or any Restricted Subsidiary with a fair market value immediately prior
to such event equal to or greater than $10,000,000; or
(c) the incurrence by any Borrower or any Restricted Subsidiary of any
Indebtedness, other than Indebtedness permitted to be incurred under
Section 6.01 or permitted by the Required Lenders pursuant to Section 9.02.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City. Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
“Pro Forma Basis” means, with respect to the calculation of the financial
covenants contained in Sections 6.12 and 6.13 or any other calculations
hereunder or otherwise for purposes of determining the Total Leverage Ratio,
Consolidated Cash Interest Expense, the Senior Secured Leverage Ratio or
Consolidated EBITDA as of any date, that such calculation shall give pro forma
effect to all acquisitions, designations of Restricted Subsidiaries as
Unrestricted Subsidiaries, all designations of Unrestricted Subsidiaries as
Restricted Subsidiaries, all issuances, incurrences or assumptions or repayments
and prepayments of Indebtedness in connection therewith (with any such
Indebtedness being deemed to be amortized over the applicable testing period in
accordance with its terms) and all sales, transfers or other dispositions of any
Equity Interests in a Restricted Subsidiary or all or substantially all assets
of a Restricted Subsidiary or division or line of business of a Restricted
Subsidiary outside the ordinary course of business (and any related prepayments
or repayments of Indebtedness) that have occurred during (or, if such
calculation is being made for the purpose of determining whether any Incremental




--------------------------------------------------------------------------------

39

Extension of Credit may be made, any designation under Section 5.17 is permitted
or any event subject to Article VI is permitted, since the beginning of) the
four consecutive fiscal quarter period of the Borrower most recently ended on or
prior to such date as if they occurred on the first day of such four consecutive
fiscal quarter period (including expected cost savings (without duplication of
actual cost savings) to the extent such cost savings would be permitted to be
reflected in pro forma financial information complying with the requirements of
Article 11 of Regulation S‑X under the Securities Act as interpreted by the
Staff of the SEC, and as certified by a Financial Officer of the Borrower. If
any Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Hedging Agreement applicable to such
Indebtedness).
“Process Agent” has the meaning assigned to such term in Section 9.09(d).
“Proposed Change” means a proposed amendment, modification, waiver or
termination of any provision of this Agreement or any other Loan Document.
“Purchasing Borrower Party” means any of the Borrowers or any Restricted
Subsidiary.
“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.
“Quarterly Date” means the last day of each March, June, September and December.
“Quotation Day” means, with respect to any Eurocurrency Borrowing or EURIBOR
Borrowing and any Interest Period, the day on which it is market practice in the
relevant interbank market for prime banks to give quotations for deposits in the
currency of such Borrowing for delivery on the first day of such Interest
Period. If such quotations would normally be given by prime banks on more than
one day, the Quotation Day will be the last of such days.
“Real Estate Matters Agreement” means one or more license to use agreements or
similar agreements between Ingersoll Rand or one of its Subsidiaries, on the one
hand, and any Borrower or one of its Subsidiaries, on the other.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
“Reference Rate” means, for any day, the Adjusted LIBO Rate as of such day for a
Eurocurrency Borrowing with an Interest Period of three months’ duration.
“Refinanced Debt” has the meaning set forth in the definition of “Refinancing
Term Loan Indebtedness”.
“Refinancing Effective Date” has the meaning assigned to such term in Section
2.23(a).




--------------------------------------------------------------------------------

40

“Refinancing Facility Agreement” means a Refinancing Facility Agreement, in form
and substance reasonably satisfactory to the Administrative Agent, among the
Borrowers, the Administrative Agent and one or more Refinancing Term Lenders,
establishing commitments in respect of Refinancing Term Loans and effecting such
other amendments hereto and to the other Loan Documents as are contemplated by
Section 2.23.
“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount (or accreted value, if applicable) of
such Refinancing Indebtedness shall not exceed the principal amount (or accreted
value, if applicable) of such Original Indebtedness except by an amount no
greater than accrued and unpaid interest with respect to such Original
Indebtedness and any reasonable fees, premium and expenses relating to such
extension, renewal or refinancing; (b) either (i) the stated final maturity of
such Refinancing Indebtedness shall not be earlier than that of such Original
Indebtedness or (ii) such Refinancing Indebtedness shall not be required to
mature or to be repaid, prepaid, redeemed, repurchased or defeased, whether on
one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, upon the occurrence of an
event of default, asset sale or a change in control or as and to the extent such
repayment, prepayment, redemption, repurchase or defeasance would have been
required pursuant to the terms of such Original Indebtedness) prior to the date
91 days after the Latest Maturity Date in effect on the date of such extension,
renewal or refinancing; provided that, notwithstanding the foregoing, scheduled
amortization payments (however denominated) of such Refinancing Indebtedness
shall be permitted so long as the weighted average life to maturity of such
Refinancing Indebtedness shall be no shorter than the weighted average life to
maturity of such Original Indebtedness remaining as of the date of such
extension, renewal or refinancing (or, if shorter, 91 days after the Latest
Maturity Date in effect on the date of such extension, renewal or refinancing);
(c) such Refinancing Indebtedness shall not constitute an obligation (including
pursuant to a Guarantee) of a Borrower or any Subsidiary, in each case that
shall not have been (or, in the case of after-acquired Subsidiaries, shall not
have been required to become pursuant to the terms of the Original Indebtedness)
an obligor in respect of such Original Indebtedness, and shall not constitute an
obligation of the Borrower if the Borrower shall not have been an obligor in
respect of such Original Indebtedness; (d) if such Original Indebtedness shall
have been subordinated to the Loan Document Obligations, such Refinancing
Indebtedness shall also be subordinated to the Loan Document Obligations on
terms not less favorable in any material respect to the Lenders; and (e) such
Refinancing Indebtedness shall not be secured by any Lien on any asset other
than the assets that secured such Original Indebtedness (or would have been
required to secure such Original Indebtedness pursuant to the terms thereof) or,
in the event Liens securing such Original Indebtedness shall have been
contractually subordinated to any Lien securing the Loan Document Obligations,
by any Lien that shall not have been contractually subordinated to at least the
same extent.
“Refinancing Term Lender” means any Person that provides a Refinancing Term
Loan.
“Refinancing Term Loan Indebtedness” means (a) Permitted Second Priority
Refinancing Debt, (b) Permitted Unsecured Refinancing Debt or (c) Refinancing
Term Loans obtained pursuant to a Refinancing Facility Agreement, in each case,
issued, incurred or otherwise obtained (including by means of the extension or
renewal of existing Indebtedness) in exchange for, or to extend, renew,
refinance or replace, in whole or part, existing Term Loans




--------------------------------------------------------------------------------

41

hereunder (including any successive Refinancing Term Loan Indebtedness) (such
existing Term Loans and successive Refinancing Term Loan Indebtedness, the
“Refinanced Debt”); provided that (i) the principal amount (or accreted value,
if applicable) of such Refinancing Term Loan Indebtedness shall not exceed the
principal amount (or accreted value, if applicable) of such Refinanced Debt
except by an amount equal to the sum of accrued and unpaid interest, accrued
fees and premiums (if any) with respect to such Refinanced Debt and fees and
expenses associated with the refinancing of such Refinanced Debt with such
Refinancing Term Loan Indebtedness; provided, however, that, as part of the same
incurrence or issuance of Indebtedness as such Refinancing Term Loan
Indebtedness, the Borrowers may incur or issue an additional amount of
Indebtedness under Section 6.01 without violating this clause (i) (and, for
purposes of clarity, (x) such additional amount of Indebtedness shall not
constitute Refinancing Term Loan Indebtedness and (y) such additional amount of
Indebtedness shall reduce the applicable basket under Section 6.01, if any, on a
dollar-for-dollar basis); (ii) the stated final maturity of such Refinancing
Term Loan Indebtedness shall not be earlier than 91 days after the Latest
Maturity Date of such Refinanced Debt, and such stated final maturity of such
Refinancing Term Loan Indebtedness shall not be subject to any conditions that
could result in such stated final maturity occurring on a date that precedes the
Latest Maturity Date of such Refinanced Debt; (iii) such Refinancing Term Loan
Indebtedness shall not be required to be repaid, prepaid, redeemed, repurchased
or defeased, whether on one or more fixed dates, upon the occurrence of one or
more events or at the option of any holder thereof (except, in each case, on the
stated final maturity date as permitted pursuant to the preceding clause (ii) or
upon the occurrence of an event of default, asset sale or a change in control or
as and to the extent such repayment, prepayment, redemption, repurchase or
defeasance would have been required pursuant to the terms of such Refinanced
Debt) prior to the earlier of (A) the latest stated final maturity of such
Refinanced Debt and (B) 91 days after the Latest Maturity Date in effect on the
date of such extension, renewal or refinancing; provided that, notwithstanding
the foregoing, scheduled amortization payments (however denominated) of such
Refinancing Term Loan Indebtedness in the form of Refinancing Term Loans shall
be permitted so long as the weighted average life to maturity of such
Refinancing Term Loan Indebtedness in the form of Refinancing Term Loans shall
be no shorter than the weighted average life to maturity of such Refinanced Debt
remaining as of the date of such extension, replacement or refinancing; (iv)
such Refinancing Term Loan Indebtedness shall not constitute an obligation
(including pursuant to a Guarantee) of a Borrower or any Subsidiary, in each
case that shall not have been (or, in the case of after-acquired Subsidiaries,
shall not have been required to become pursuant to the terms of the Refinanced
Debt) an obligor in respect of such Refinanced Debt, and, in each case, shall
constitute an obligation of the Borrowers or such Subsidiary to the extent of
its obligations in respect of such Refinanced Debt, (v) in the case of
Refinancing Term Loans, such Refinancing Term Loan Indebtedness shall contain
terms and conditions that are not materially more favorable (when taken as a
whole) to the investors providing such Refinancing Term Loan Indebtedness than
those applicable to the existing Term Loans of the applicable Class being
refinanced (other than (A) with respect to pricing, maturity, amortization,
optional prepayments and redemption and (B) covenants or other provisions
applicable only to periods after the Latest Maturity Date) on the date such
Refinancing Term Loan is incurred; and (vi) the minimum aggregate principal
amount of such Refinancing Term Loan Indebtedness shall be $100,000,000.
“Refinancing Term Loans” shall mean one or more Classes of term loans incurred
by the Borrower under this Agreement pursuant to a Refinancing Facility
Agreement; provided that such Indebtedness constitutes Refinancing Term Loan
Indebtedness in respect of Term Loans (including portions of Classes of Term
Loans).




--------------------------------------------------------------------------------

42

“Register” has the meaning assigned to such term in Section 9.04(b).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees,
managers, advisors, representatives and controlling persons of such Person.
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata) or within or upon any building, structure,
facility or fixture.
“Reorganization” means the reorganization that Ingersoll Rand will undergo that
will, among other things and subject to limited exceptions, result in the
allocation and transfer or assignment to any Borrower of the assets and
liabilities in respect of the activities of the commercial and residential
security businesses and certain other current and former businesses and
activities of Ingersoll Rand.
“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments (other than Swingline Commitments) representing
more than 50% of the sum of the Aggregate Dollar Revolving Exposure, Aggregate
Multi-Currency Revolving Exposure, outstanding Term Loans and unused Commitments
(other than Swingline Commitments) at such time.
“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any law (including
common law), statute, ordinance, treaty, rule, regulation, order, decree, writ,
injunction, settlement agreement or determination of any arbitrator or court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Reset Date” has the meaning assigned to such term in Section 1.06(a).
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) by any Borrower or any Restricted Subsidiary with
respect to its Equity Interests, or any payment or distribution (whether in
cash, securities or other property) by any Borrower or any Restricted
Subsidiary, including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancelation or termination of its
Equity Interests.
“Restricted Subsidiary” means each Subsidiary other than an Unrestricted
Subsidiary.
“Resulting Revolving Borrowings” has the meaning assigned to such term in
Section 2.21(d).
“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of all the Revolving Commitments.




--------------------------------------------------------------------------------

43

“Revolving Borrowings” means, collectively, the Dollar Revolving Borrowings and
the Multi-Currency Revolving Borrowings.
“Revolving Commitments” means, collectively, the Dollar Revolving Commitments
and the Multi-Currency Revolving Commitments. The initial aggregate amount of
the Lenders’ Revolving Commitments is $500,000,000.
“Revolving Commitment Increase” has the meaning assigned to such term in Section
2.21(a).
“Revolving Commitment Increase Lender” means, with respect to any Revolving
Commitment Increase, each Additional Lender providing a portion of such
Revolving Commitment Increase.
“Revolving Exposure” means, with respect to any Lender at any time, the Dollar
Revolving Exposure or the Multi-Currency Revolving Exposure of such Lender at
such time, as the context may require.
“Revolving Lenders” means, collectively, the Dollar Revolving Lenders and the
Multi-Currency Revolving Lenders.
“Revolving Lender Parent” means, with respect to any Revolving Lender, any
Person as to which such Revolving Lender is, directly or indirectly, a
subsidiary.
“Revolving Loans” means, collectively, the Dollar Revolving Loans, the
Multi-Currency Revolving Loans and any Incremental Revolving Loans.
“Revolving Maturity Date” means October 15, 2020, as the same may be extended
pursuant to Section 2.22.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.
“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any of its principal functions.
“Second Restatement Agreement” means that certain Second Amendment and
Restatement Agreement dated as of the date hereof, among the Borrowers, the
Administrative Agent and the Lenders party thereto.
“Second Restatement Effective Date” means September 30, 2015, which was the
“Second Restatement Effective Date” under and as defined in the Second
Restatement Agreement.
“Secured Cash Management Obligations” means the due and punctual payment of any
and all obligations of each Borrower and each Restricted Subsidiary (whether
absolute or contingent and however and whenever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor)) arising in respect of Cash Management Services that (a)
are owed to the Administrative Agent or an Affiliate thereof, or to any Person
that, at the time such obligations were incurred, was the Administrative Agent
or




--------------------------------------------------------------------------------

44

an Affiliate thereof, (b) are owed on the Effective Date to a Person that is a
Lender or an Affiliate of a Lender as of the Effective Date or (c) are owed to a
Person that is a Lender or an Affiliate of a Lender at the time such obligations
are incurred.
“Secured Hedging Obligations” means the due and punctual payment of any and all
obligations of each Borrower and each Restricted Subsidiary arising under each
Hedging Agreement that (a) is with a counterparty that is the Administrative
Agent or an Affiliate thereof, or any Person that, at the time such Hedging
Agreement was entered into, was the Administrative Agent or an Affiliate
thereof, (b) is in effect on the Effective Date with a counterparty that is a
Lender or an Affiliate of a Lender as of the Effective Date or (c) is entered
into after the Effective Date with a counterparty that is a Lender or an
Affiliate of a Lender at the time such Hedging Agreement is entered into.
Notwithstanding the foregoing, in the case of any Excluded Swap Guarantor,
“Secured Hedging Obligations” shall not include Excluded Swap Obligations of
such Excluded Swap Guarantor.
“Secured Parties” means, collectively, (a) the Lenders, (b) the Administrative
Agent, (c) each Issuing Bank, (d) each provider of Cash Management Services the
obligations under which constitute Secured Cash Management Obligations, (e) each
counterparty to any Hedging Agreement the obligations under which constitute
Secured Hedging Obligations and (f) the successors and assigns of each of the
foregoing.
“Securities Act” means the United States Securities Act of 1933.
“Security Documents” means the Collateral Agreement, the Mortgages and each
other security agreement or other instrument or document executed and delivered
pursuant to any of the foregoing or pursuant to Section 5.13 to secure any of
the Obligations.
“Senior Secured Leverage Ratio” means, as of the last day of any fiscal quarter,
the ratio of (a) Consolidated Senior Secured Debt to (b) Consolidated EBITDA for
the four consecutive fiscal quarters of the Borrower ended on such date.
“Senior Unsecured Notes” means (a) the senior unsecured notes due 2021 issued by
the Co-Borrower on or prior to the Effective Date and (b) any senior unsecured
notes that are registered under the Securities Act and issued in exchange for
the senior unsecured notes described in clause (a) of this definition.
“Senior Unsecured Notes Documents” means the Senior Unsecured Notes Indenture,
all instruments, agreements and other documents evidencing or governing the
Senior Unsecured Notes, providing for any Guarantee or other right in respect
thereof, and all schedules, exhibits and annexes to each of the foregoing.
“Senior Unsecured Notes Indenture” means the Indenture dated October 4, 2013,
among the Borrowers, the Subsidiaries listed therein and Wells Fargo Bank,
National Association, as trustee, in respect of the Senior Unsecured Notes.
“SimonsVoss” means SimonsVoss Technologies GmbH, a Subsidiary organized under
the laws of Germany.
“Specified ECF Percentage” means, with respect to any fiscal year of the
Borrower, (a) if the Total Leverage Ratio as of the last day of such fiscal year
is greater than 3.25




--------------------------------------------------------------------------------

45

to 1.00, 50%, (b) if the Total Leverage Ratio as of the last day of such fiscal
year is greater than 2.75 to 1.00 but less than or equal to 3.25 to 1.00, 25%,
and (c) if the Total Leverage Ratio as of the last day of such fiscal year is
less than or equal to 2.75 to 1.00, 0%.
“Spin-Off” means the spin-off of the Borrower from Ingersoll Rand.
“Spin-Off Date” means the date, occurring on or after the Effective Date but not
later than five Business Days after the Effective Date, on which the Spin-Off
shall have been consummated.
“Spin-Off Documents” means the Distribution Agreement, the Transition Services
Agreement, the Tax Matters Agreement, the Employee Matters Agreement, the
Intellectual Property License Agreements and the Real Estate Matters Agreements,
together with any other agreements, instruments or other documents entered into
in connection with any of the foregoing, each on substantially the terms
described in the Offering Memorandum.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors and any other banking authority (domestic
or foreign) to which the Administrative Agent or any Lender (including any
branch, Affiliate or fronting office making or holding a Loan) is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board of Governors). Such reserve percentages shall include
those imposed pursuant to such Regulation D. Eurocurrency Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other
business entity of which a majority of the shares or securities or other
interests having ordinary voting power for the election of directors or other
governing body (other than securities or interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly or indirectly through
one or more intermediaries, by such Person.
“Subsidiary” means any subsidiary of the Borrower (other than the Co-Borrower).
“Subsidiary Loan Party” means each Restricted Subsidiary that is or, after the
date hereof, becomes a party to a Collateral Agreement.
“Successor Borrower” has the meaning assigned to such term in Section 6.03(a).
“Supplemental Perfection Certificate” means a certificate in the form of
Exhibit E or any other form approved by the Administrative Agent.




--------------------------------------------------------------------------------

46

“Swap Obligations” means, with respect to the Borrower or any Subsidiary Loan
Party, an obligation to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of § 1a(47) of the
Commodity Exchange Act.
“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Dollar
Revolving Lender at any time shall be such Lender’s Dollar Applicable Percentage
of the aggregate Swingline Exposure at such time.
“Swingline Lender” means JPMCB, in its capacity as lender of Swingline Loans
hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.04.
“Tax Matters Agreement” means the Tax Matters Agreement between Ingersoll Rand
and the Borrower, to be dated on or prior to the Spin-Off Date.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“TCA” means the Taxes Consolidation Act 1997 (as amended) of Ireland.
“Term Commitments” means any commitments to make Incremental Term Loans.
“Term Lenders” means, collectively, the Tranche A Term Lenders and any Lenders
with an outstanding Incremental Term Loan or a Commitment to make an Incremental
Term Loan.
“Term Loans” means, collectively, the Tranche A Term Loans and any Incremental
Term Loans.
“Total Leverage Ratio” means, as of the last day of any fiscal quarter, the
ratio of (a) Consolidated Net Debt to (b) Consolidated EBITDA for the four
consecutive fiscal quarters of the Borrower ended on such date.
“Tranche A Term Borrowing” means a Borrowing of Tranche A Term Loans.
“Tranche A Term Lender” means a Lender with an outstanding Tranche A Term Loan.
“Tranche A Term Loan” means a Term Loan outstanding hereunder on the Second
Restatement Effective Date. The aggregate outstanding principal amount of
outstanding Tranche A Term Loans on the Second Restatement Effective Date is
$938,437,500.




--------------------------------------------------------------------------------

47

“Tranche A Term Maturity Date” means October 15, 2020, as the same may be
extended pursuant to Section 2.22.
“Transaction Costs” means all fees, costs and expenses incurred or payable by
any Borrower or any Subsidiary in connection with the Transactions.
“Transactions” means, collectively, (a) the execution, delivery and performance
by each Loan Party of the Loan Documents (including this Agreement) to which it
is to be a party, the borrowing of Loans, the use of the proceeds thereof and
the issuance of Letters of Credit hereunder, (b) the execution, delivery and
performance by each Loan Party of the Senior Unsecured Notes Documents to which
it is to be a party, the issuance of the Senior Unsecured Notes and the use of
the proceeds thereof, (c) the payment of the Effective Date Dividend, (d) the
payment of the Transaction Costs and (e) the Spin-Off, together with the
Reorganization and all other transactions pursuant to, and the performance of
all other obligations under, the Spin-Off Documents.
“Transition Services Agreement” means the Transition Services Agreement between
Ingersoll Rand and the Borrower and/or one or more of its subsidiaries, to be
dated on or prior to the Spin-Off Date.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Adjusted EURIBO Rate or
the Alternate Base Rate.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“Unrestricted Subsidiaries” means (a) any Subsidiary that is formed or acquired
after the Effective Date and is designated as an Unrestricted Subsidiary by the
Borrower pursuant to Section 5.17 subsequent to the Effective Date and (b) any
Subsidiary of an Unrestricted Subsidiary. As of the Effective Date, there are no
Unrestricted Subsidiaries.
“Unrestricted Subsidiary Reconciliation Statement” means, with respect to any
consolidated balance sheet or statement of income and comprehensive income, cash
flows or stockholders’ equity of the Borrower and its consolidated subsidiaries,
such financial statement (in substantially the same form) prepared on the basis
of consolidating the accounts of the Borrowers and the Restricted Subsidiaries
and treating Unrestricted Subsidiaries as if they were not consolidated with the
Borrower and otherwise eliminating all accounts of Unrestricted Subsidiaries,
together with an explanation of reconciliation adjustments in reasonable detail.
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“Voting Equity Interests” of any Person means the Equity Interests of such
Person ordinarily having the power to vote for the election of the directors of
such Person.




--------------------------------------------------------------------------------

48

“Weighted Average Yield” means, with respect to any Loan, the weighted average
yield to stated maturity of such Loan based on the interest rate or rates
applicable thereto and giving effect to all upfront or similar fees or original
issue discount payable to the Lenders advancing such Loan with respect thereto
and to any interest rate “floor”, but excluding any customary arrangement,
commitment, structuring and underwriting fees paid or payable to the arrangers
(or similar titles) or their affiliates, in each case in their capacities as
such, in connection with such Loans and that are not shared with all Lenders
providing the applicable Incremental Extension of Credit; provided that (a) for
purposes of calculating the Weighted Average Yield for any Incremental Term Loan
or Incremental Revolving Loan, original issue discount and upfront fees shall be
equated to interest based on an assumed four-year life to maturity (or, if
shorter in respect of such Incremental Extension of Credit, the actual life to
maturity of such Incremental Extension of Credit) and (b) if the Adjusted LIBO
Rate in respect of such Incremental Facility or such existing Tranche A Term
Loans or Revolving Loans includes an interest rate floor, to the extent that
such interest rate floor on the effective date of such Incremental Term Loans or
Incremental Revolving Loans is greater than the Reference Rate (without giving
effect to any interest rate floor set forth in the definition of Adjusted LIBO
Rate), then the amount of such difference shall be deemed to be added to the
Weighted Average Yield for such Incremental Term Loans, Incremental Revolving
Loans, Tranche A Term Loans or Revolving Loans, as the case may be, solely for
the purpose of determining whether an increase in the interest rate for such
Tranche A Term Loans or Revolving Loans, as the case may be, shall be required
pursuant to Section 2.21(b) (as calculated by the Administrative Agent in
accordance with its customary practice). For purposes of determining the
Weighted Average Yield of any floating rate Indebtedness at any time, the rate
of interest applicable to such Indebtedness at such time shall be assumed to be
the rate applicable to such Indebtedness at all times prior to maturity;
provided that appropriate adjustments shall be made for any changes in rates of
interest provided for in the documents governing such Indebtedness (other than
those resulting from fluctuations in interbank offered rates, prime rates,
Federal funds rates or other external indices not influenced by the financial
performance or creditworthiness of any Borrower or any Subsidiary).
“wholly owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than directors’ qualifying
shares) are, as of such date, owned, controlled or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party, the Administrative Agent and, in the
case of any U.S. Federal withholding Tax, any other withholding agent, if
applicable.
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Dollar
Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Dollar Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Dollar Revolving Borrowing”) or by
Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Dollar Revolving Borrowing”).




--------------------------------------------------------------------------------

49

SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise or except as expressly provided herein,
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, amended and restated, supplemented
or otherwise modified (subject to any restrictions on such amendments,
supplements or modifications set forth in the Loan Documents), (b) any
definition of or reference to any statute, rule or regulation shall be construed
as referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), unless
otherwise expressly stated to the contrary, (c) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(d) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
SECTION 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that (i) if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definition) hereof to eliminate the
effect of any change occurring after the Escrow Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith, (ii) notwithstanding any other provision contained herein, all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159, The Fair Value Option for Financial Assets and Financial Liabilities, or
any successor thereto (including pursuant to Accounting Standard Codifications),
to value any Indebtedness of any Borrower or any Subsidiary at “fair value”, as
defined therein and (iii) notwithstanding any change in GAAP after the Escrow
Date which would have the effect of treating any lease properly accounted for as
an operating lease prior to such accounting change as a capital lease after
giving effect to any such accounting change, for all purposes of calculating
Indebtedness for any purpose under this Agreement, the Loan Parties shall
continue to make such determinations and calculations with respect to all leases
(whether then in existence or thereafter entered into) in accordance with GAAP
(as it relates to such issue) as in effect prior to such change and consistent
with their past practices.
SECTION 1.05.    Pro Forma Calculations. With respect to any period during which
any acquisition permitted by this Agreement or any sale, transfer or other
disposition of




--------------------------------------------------------------------------------

50

any Equity Interests in a Subsidiary or all or substantially all the assets of a
Subsidiary or division or line of business of a Subsidiary outside the ordinary
course of business occurs, for purposes of determining compliance with the
covenants contained in Sections 6.04(t), 6.08(a)(vi), 6.12 and 6.13 or otherwise
for purposes of determining the Total Leverage Ratio, Consolidated Cash Interest
Expense, Senior Secured Leverage Ratio and Consolidated EBITDA, calculations
with respect to such period shall be made on a Pro Forma Basis.
SECTION 1.06.    Exchange Rates; Currency Equivalents. (a) Not later than 1:00
p.m., New York time, on each Calculation Date, the Administrative Agent shall
(x) determine the Exchange Rate as of such Calculation Date with respect to the
applicable Permitted Foreign Currency and (y) give notice thereof to the
applicable Issuing Bank and the Co-Borrower. The Exchange Rates so determined
shall become effective (i) in the case of the initial Calculation Date, on the
Effective Date and (ii) in the case of each subsequent Calculation Date, on the
first Business Day immediately following such Calculation Date (a “Reset Date”),
shall remain effective until the next succeeding Reset Date, and shall for all
purposes of this Agreement (other than any provision expressly requiring the use
of a current exchange rate) be the Exchange Rates employed in converting any
amounts between dollars and any Permitted Foreign Currency.
(b)    Solely for purposes of Article II and related definitional provisions to
the extent used therein, the applicable amount of any currency (other than
dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as determined by the Administrative Agent and notified to the applicable
Issuing Bank and the Co-Borrower in accordance with Section 1.06(a). If any
basket is exceeded solely as a result of fluctuations in the applicable Exchange
Rate after the last time such basket was utilized, such basket will not be
deemed to have been exceeded solely as a result of such fluctuations in the
applicable Exchange Rate. Amounts denominated in a Permitted Foreign Currency
will be converted to dollars for the purposes of (A) testing the financial
covenants under Sections 6.12 and 6.13, at the Exchange Rate as of the last day
of the fiscal quarter for which such measurement is being made, and (B)
calculating the Interest Expense Coverage Ratio and the Total Leverage Ratio
(other than for purposes of determining compliance with Sections 6.12 and 6.13),
at the Exchange Rate as of the date of calculation, and will, in the case of
Indebtedness, reflect the currency translation effects, determined in accordance
with GAAP, of Hedging Agreements permitted hereunder for currency exchange risks
with respect to the applicable currency in effect on the date of determination
of the Dollar Equivalent of such Indebtedness.
(c)    For purposes of Section 6.01, the amount of any Indebtedness denominated
in any currency other than dollars shall be calculated based on the applicable
Exchange Rate, in the case of such Indebtedness incurred or committed, on the
date that such Indebtedness was incurred or committed, as applicable; provided
that if such Indebtedness is incurred to refinance other Indebtedness
denominated in a currency other than dollars, and such refinancing would cause
the applicable dollar-denominated restriction to be exceeded if calculated at
the applicable Exchange Rate on the date of such refinancing, such
dollar-denominated restrictions shall be deemed not to have been exceeded so
long as the principal amount of such Refinancing Indebtedness does not exceed
the sum of (i) the outstanding or committed principal amount, as applicable, of
such Indebtedness being refinanced plus (ii) the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing.




--------------------------------------------------------------------------------

51

(d)    For purposes of Sections 6.02, 6.04, 6.05 and 6.08, the amount of any
Liens, investments, asset sales and Restricted Payments, as applicable,
denominated in any currency other than dollars shall be calculated based on the
applicable Exchange Rate.
SECTION 1.07.    Transactions on and prior to Spin-Off Date. Notwithstanding
anything to the contrary set forth in this Agreement or any other Loan Document,
no provision of this Agreement or any other Loan Document shall prevent or
restrict the consummation of any of the Transactions, nor shall the Transactions
give rise to any Default, or constitute the utilization of any basket, under
this Agreement (including Article VI hereof) or any other Loan Document.
ARTICLE II

The Credits
SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein and in the Second Restatement Agreement, each Lender (a) agrees to make
Revolving Loans denominated in dollars to each Borrower from time to time, in
each case during the Revolving Availability Period, in an aggregate principal
amount that will not result in such Lender’s Dollar Revolving Exposure exceeding
such Lender’s Dollar Revolving Commitment or the Aggregate Dollar Revolving
Exposure exceeding the Aggregate Dollar Revolving Commitment and (b) agrees to
make Revolving Loans denominated in dollars or in any Permitted Foreign Currency
to each Borrower from time to time, in each case during the Revolving
Availability Period, in an aggregate principal amount that will not result in
such Lender’s Multi-Currency Revolving Exposure exceeding such Lender’s
Multi-Currency Revolving Commitment or the Aggregate Multi-Currency Revolving
Exposure exceeding the Aggregate Multi-Currency Revolving Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, each
of the Borrowers may borrow, prepay and reborrow Revolving Loans. Each Tranche A
Term Loan outstanding immediately prior to the Second Restatement Effective Date
shall continue to be outstanding under this Agreement on and after the Second
Restatement Effective Date, subject to the terms of this Agreement. Amounts
repaid or prepaid in respect of Term Loans may not be reborrowed.
Notwithstanding anything to the contrary contained herein, the funded portion of
each Tranche A Term Loan that was advanced in cash to the Borrower was less than
100.00% of the principal amount of such Tranche A Term Loan (but it is agreed
that the Borrower shall be obligated to repay 100.00% of the principal amount of
each such Tranche A Term Loan, the Tranche A Term Loans shall amortize based on
100.00% of the principal amount of each Tranche A Term Loan and interest shall
accrue on 100.00% of the principal amount of each such Tranche A Term Loan, in
each case as provided herein).
SECTION 2.02.    Loans and Borrowings. (a) Each Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same Class
and Type made by the Lenders ratably in accordance with their respective
Commitments of the applicable Class. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
(b)    Subject to Section 2.16, (i) each Borrowing denominated in dollars shall
be comprised entirely of ABR Loans or Eurocurrency Loans as the applicable
Borrower may




--------------------------------------------------------------------------------

52

request in accordance herewith, (ii) each Borrowing denominated in Euro shall be
comprised entirely of EURIBOR Loans and (iii) each Borrowing denominated in any
Permitted Foreign Currency (other than Euro) shall be comprised entirely of
Eurocurrency Loans. Each Swingline Loan shall be an ABR Loan. Each Lender at its
option may make any ABR Loan, Eurocurrency Loan or EURIBOR Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Loan in accordance with the terms of this
Agreement.
(c)    At the commencement of each Interest Period for any Eurocurrency
Borrowing or EURIBOR Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum; provided that a Eurocurrency Borrowing or EURIBOR Borrowing
that results from a continuation of an outstanding Eurocurrency Borrowing or
EURIBOR Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing. At the time that each ABR Revolving Borrowing is made,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $500,000. Each Swingline Loan shall be in an amount
that is an integral multiple of $100,000 and not less than $500,000. Borrowings
of more than one Type and Class may be outstanding at the same time; provided
that there shall not be more than a total of 10 Eurocurrency Borrowings and
EURIBOR Borrowings in the aggregate at any time outstanding. Notwithstanding
anything to the contrary herein, an ABR Revolving Borrowing or a Swingline Loan
may be in an aggregate amount that is equal to the entire unused balance of the
Aggregate Dollar Revolving Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e).
SECTION 2.03.    Requests for Borrowings. To request a Revolving Borrowing or
Term Borrowing, the applicable Borrower shall notify the Administrative Agent of
such request by telephone (a) in the case of a Eurocurrency Borrowing
denominated in dollars or EURIBOR Borrowing, not later than 11:00 a.m., Local
Time, three Business Days before the date of the proposed Borrowing, (b) in the
case of a Eurocurrency Borrowing denominated in a Permitted Foreign Currency,
not later than 11:00 a.m., New York City time, four Business Days before the
date of the proposed Borrowing or (c) in the case of an ABR Borrowing, not later
than 12:00 noon, New York City time, one Business Day before the date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement denominated in dollars as
contemplated by Section 2.05(e) may be given not later than 1:00 p.m., New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
facsimile or other electronic imaging to the Administrative Agent of a written
Borrowing Request signed by the applicable Borrower. Each such telephonic and
written Borrowing Request shall specify the following information (to the extent
applicable, in compliance with Sections 2.01 and 2.02):
(i)    whether the requested Borrowing is to be a Dollar Revolving Borrowing, a
Multi-Currency Revolving Borrowing, a Tranche A Term Borrowing, a Borrowing of
any Incremental Revolving Loan or a Borrowing of any Incremental Term Loan;
(ii)    the currency and the aggregate amount of such Borrowing;
(iii)    the requested date of such Borrowing, which shall be a Business Day;




--------------------------------------------------------------------------------

53

(iv)    whether such Borrowing is to be an ABR Borrowing, a Eurocurrency
Borrowing or a EURIBOR Borrowing;
(v)    in the case of a Eurocurrency Borrowing or a EURIBOR Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”;
(vi)    the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.06(a), or, if the Borrowing is being requested to finance the
reimbursement of an LC Disbursement denominated in dollars in accordance with
Section 2.05(e), the identity of the Issuing Bank that made such LC
Disbursement; and
(vii)    that as of such date Sections 4.02(a) and 4.02(b) are satisfied.
If no election as to the Type of Borrowing is specified, other than with respect
to Borrowings denominated in a Permitted Foreign Currency, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing or EURIBOR Borrowing, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration. If no currency is specified with respect to any requested
Revolving Loan, the applicable Borrower shall be deemed to have selected
dollars. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.
SECTION 2.04.    Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans, denominated
in dollars, to each of the Borrowers from time to time during the Revolving
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $50,000,000, (ii) the aggregate principal amount of
the outstanding Swingline Loans made by the Swingline Lender, together with the
Dollar Revolving Exposure of the Swingline Lender, exceeding the aggregate
principal amount of the Dollar Revolving Commitment of the Swingline Lender or
(iii) the Aggregate Dollar Revolving Exposure exceeding the Aggregate Dollar
Revolving Commitment; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Swingline Loans.
(b)    To request a Swingline Loan, the applicable Borrower shall notify the
Administrative Agent of such request by telephone, not later than 12:00 noon,
New York City time, on the day of such proposed Swingline Loan. Each such notice
shall be irrevocable and shall be confirmed promptly by hand delivery, facsimile
or other electronic imaging to the Administrative Agent of a written Borrowing
Request signed by the applicable Borrower. Each such telephonic and written
Borrowing Request shall specify the requested date (which shall be a Business
Day) and amount of the requested Swingline Loan. The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from the
applicable Borrower. The Swingline Lender shall make each Swingline Loan
available to the applicable Borrower by means of a credit to the general deposit
account of the applicable Borrower maintained with the Swingline Lender (or, in
the case of a Swingline Loan made to finance the reimbursement of an




--------------------------------------------------------------------------------

54

LC Disbursement as provided in Section 2.05(e), by remittance to the applicable
Issuing Bank or, to the extent that the Revolving Lenders have made payments
pursuant to Section 2.05(e) to reimburse such Issuing Bank, to such Revolving
Lenders and such Issuing Bank as their interests may appear) by 3:00 p.m., New
York City time, on the requested date of such Swingline Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 12:00 noon, New York City time, on any Business Day require
the Dollar Revolving Lenders to acquire participations on such Business Day in
all or a portion of the Swingline Loans made by the Swingline Lender and
outstanding at such time. Such notice shall specify the aggregate amount of
Swingline Loans in which the Dollar Revolving Lenders will participate. Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Dollar Revolving Lender, specifying in such notice such Lender’s Dollar
Applicable Percentage of such Swingline Loan or Swingline Loans. Each Dollar
Revolving Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swingline Lender, such Lender’s Dollar Applicable Percentage of such
Swingline Loan or Swingline Loans. Each Dollar Revolving Lender acknowledges and
agrees that, in making any Swingline Loan, the Swingline Lender shall be
entitled to rely, and shall not incur any liability for relying, upon the
representation and warranty of the Borrowers deemed made pursuant to Section
4.02 unless, at least one Business Day prior to the time such Swingline Loan was
made, the Majority in Interest of the Dollar Revolving Lenders shall have
notified the Swingline Lender (with a copy to the Administrative Agent) in
writing that, as a result of one or more events or circumstances described in
such notice, one or more of the conditions precedent set forth in Section
4.02(a) or 4.02(b) would not be satisfied if such Swingline Loan were then made
(it being understood and agreed that, in the event the Swingline Lender shall
have received any such notice, it shall have no obligation to make any Swingline
Loan until and unless it shall be satisfied that the events and circumstances
described in such notice shall have been cured or otherwise shall have ceased to
exist). Each Dollar Revolving Lender further acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or any reduction or termination of the Dollar Revolving Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Dollar Revolving Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.06 with respect to Loans made by
such Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Dollar Revolving Lenders under this paragraph), and the
Administrative Agent shall promptly remit to the Swingline Lender the amounts so
received by it from the Dollar Revolving Lenders. The Administrative Agent shall
notify the Borrowers of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from a Borrower (or other Person on
behalf of a Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted by the Swingline Lender to the Administrative Agent; any such
amounts received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Dollar Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, and
thereafter to the applicable Borrower, if and to the extent such payment is
required to be refunded to the applicable Borrower




--------------------------------------------------------------------------------

55

for any reason. The purchase of participations in a Swingline Loan pursuant to
this paragraph shall not constitute a Loan and shall not relieve the applicable
Borrower of its obligation to repay such Swingline Loan.
SECTION 2.05.    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Co-Borrower may request the issuance of (x)
Dollar Letters of Credit for its own account (or for the account of any
Subsidiary so long as the Co-Borrower is a joint and several co-applicant in
respect of such Dollar Letter of Credit), denominated in dollars and in a form
reasonably acceptable to the Administrative Agent and the applicable Dollar
Issuing Bank, at any time and from time to time during the Revolving
Availability Period and (y) Multi-Currency Letters of Credit for its own account
(or for the account of any Subsidiary so long as the Co-Borrower is a joint and
several co-applicant in respect of such Multi-Currency Letter of Credit),
denominated in dollars or in a Permitted Foreign Currency (or a currency
acceptable to the applicable Multi-Currency Issuing Bank, which shall include
Australian Dollars and Canadian Dollars) and in a form reasonably acceptable to
the Administrative Agent and the applicable Multi-Currency Issuing Bank, at any
time and from time to time during the Revolving Availability Period.
Notwithstanding anything contained in any letter of credit application or other
agreement (other than this Agreement or any Security Document) submitted by the
Co-Borrower to, or entered into the Co-Borrower with, any Issuing Bank relating
to any Letter of Credit, (i) all provisions of such letter of credit application
or other agreement purporting to grant Liens in favor of such Issuing Bank to
secure obligations in respect of such Letter of Credit shall be disregarded, it
being agreed that such obligations shall be secured to the extent provided in
this Agreement and in the Security Documents, and (ii) in the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of such letter of credit application or such other agreement, as
applicable, the terms and conditions of this Agreement shall control. Each
letter of credit listed on Schedule 2.05 shall be deemed to constitute a Letter
of Credit issued hereunder.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit (other than any automatic renewal
permitted pursuant to paragraph (c) of this Section), the Co-Borrower shall hand
deliver or fax (or transmit by electronic communication, if arrangements for
doing so have been approved by the Administrative Agent) to the Administrative
Agent (reasonably in advance of the requested date of issuance, amendment,
renewal or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the requested date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the currency and
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be requested by the applicable Issuing Bank
as necessary to enable the such Issuing Bank to prepare, amend, renew or extend
such Letter of Credit. Upon receipt of such notice, the Administrative Agent
shall promptly deliver such notice to one or more Issuing Banks, along with the
amount of such requested Letter of Credit to be made available by each such
Issuing Bank, which amount shall be determined by the Administrative Agent in
its reasonable discretion to ensure an equitable distribution of such exposure
among the Issuing Banks during the term of this Agreement. If requested by the
applicable Issuing Bank, the Co-Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment,




--------------------------------------------------------------------------------

56

renewal or extension of any Letter of Credit the Co-Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) (A) the sum of the Dollar LC Exposure and the
Multi-Currency LC Exposure shall not exceed $100,000,000 and (B) the sum of the
Dollar LC Exposure and the Multi-Currency LC Exposure for each individual
Issuing Bank shall not exceed (x) in the case of JPMCB, $35,000,000 and (y) in
the case of any other Issuing Bank, $25,000,000, (ii) in respect of a Dollar
Letter of Credit, the Aggregate Dollar Revolving Exposure shall not exceed the
Aggregate Dollar Revolving Commitment, (iii) in respect of a Multi-Currency
Letter of Credit, the Aggregate Multi-Currency Revolving Exposure shall not
exceed the Aggregate Multi-Currency Revolving Commitment and (iv) following the
effectiveness of any Maturity Date Extension Request with respect to the
Revolving Commitments of any Class, the LC Exposure in respect of all Letters of
Credit of such Class having an expiration date after the second Business Day
prior to the applicable Existing Maturity Date shall not exceed the aggregate
Revolving Commitments of such Class of the Consenting Lenders extended pursuant
to Section 2.22. Each Issuing Bank agrees that it shall not permit any issuance,
amendment, renewal or extension of a Letter of Credit to occur unless it shall
have given to the Administrative Agent written notice thereof as required under
paragraph (l) of this Section. The applicable Issuing Bank shall not be under
any obligation to issue or amend any Letter of Credit if (i) the issuance or
amendment of such Letter of Credit would violate any limitations on the amount
of Letters of Credit such Issuing Bank may issue hereunder as separately agreed
between the Issuing Bank and the borrower or (ii) any order, judgment or decree
of any Governmental Authority or arbitrator shall by its terms purport to enjoin
or restrain the applicable Issuing Bank from issuing or amending such Letter of
Credit, or any law applicable to such Issuing Bank or any request or directive
from any Governmental Authority with jurisdiction over such Issuing Bank shall
prohibit, or request that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Maturity Date; provided,
however, that any Letter of Credit may, upon the request of the Co-Borrower,
include a provision whereby such Letter of Credit shall be renewed automatically
for additional consecutive periods of one year or less (but not beyond the date
that is five Business Days prior to the Revolving Maturity Date) unless the
applicable Issuing Bank notifies the beneficiary thereof at least 30 days prior
to the then-applicable expiration date that such Letter of Credit will not be
renewed. For the avoidance of doubt, if the Revolving Maturity Date in respect
of any Class of Revolving Commitments shall be extended pursuant to Section
2.22, “Revolving Maturity Date” as referenced in this paragraph shall refer,
with respect to the Class of Letters of Credit associated with such Class of
Revolving Commitments, to the Revolving Maturity Date in respect of any Class of
Revolving Commitments as extended pursuant to Section 2.22; provided that,
notwithstanding anything in this Agreement (including Section 2.22 hereof) or
any other Loan Document to the contrary, the Revolving Maturity Date, as such
term is used in reference to any Issuing Bank or any Letter of Credit issued
thereby, may not be extended with respect to any Issuing Bank without the prior
written consent of such Issuing Bank.
(d)    Participations.
(i)    By the issuance of a Dollar Letter of Credit (or an amendment to a Dollar
Letter of Credit increasing the amount thereof) and without any further action
on the part




--------------------------------------------------------------------------------

57

of the applicable Dollar Issuing Bank or the Lenders, the Dollar Issuing Bank
that is the issuer of such Dollar Letter of Credit hereby grants to each Dollar
Revolving Lender, and each Dollar Revolving Lender hereby acquires from such
Dollar Issuing Bank, a participation in such Dollar Letter of Credit equal to
such Dollar Revolving Lender’s Dollar Applicable Percentage of the aggregate
amount available to be drawn under such Dollar Letter of Credit. In
consideration and in furtherance of the foregoing, each Dollar Revolving Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the applicable Dollar Issuing Bank, such Dollar Revolving
Lender’s Dollar Applicable Percentage of each Dollar LC Disbursement made by
such Dollar Issuing Bank and not reimbursed by the Borrowers on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrowers for any reason. Each Dollar Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Dollar Letters of Credit is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Dollar Letter of Credit or
the occurrence and continuance of a Default or any reduction or termination of
the Dollar Revolving Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Dollar
Revolving Lender further acknowledges and agrees that, in issuing, amending,
renewing or extending any Dollar Letter of Credit, the applicable Dollar Issuing
Bank shall be entitled to rely, and shall not incur any liability for relying,
upon the representation and warranty of the Borrowers deemed made pursuant to
Section 4.02 unless, at least one Business Day prior to the time such Dollar
Letter of Credit is issued, amended, renewed or extended (or, in the case of an
automatic renewal permitted pursuant to paragraph (c) of this Section, at least
one Business Day prior to the time by which the election not to extend must be
made by the applicable Dollar Issuing Bank), the Majority in Interest of the
Dollar Revolving Lenders shall have notified the applicable Dollar Issuing Bank
(with a copy to the Administrative Agent) in writing that, as a result of one or
more events or circumstances described in such notice, one or more of the
conditions precedent set forth in Section 4.02(a) or 4.02(b) would not be
satisfied if such Dollar Letter of Credit were then issued, amended, renewed or
extended (it being understood and agreed that, in the event any Dollar Issuing
Bank shall have received any such notice, no Dollar Issuing Bank shall have any
obligation to issue, amend, renew or extend any Dollar Letter of Credit until
and unless it shall be satisfied that the events and circumstances described in
such notice shall have been cured or otherwise shall have ceased to exist).
(ii)    By the issuance of a Multi-Currency Letter of Credit (or an amendment to
a Multi-Currency Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Multi-Currency Issuing Bank or the
Lenders, the Multi-Currency Issuing Bank that is the issuer of such
Multi-Currency Letter of Credit hereby grants to each Multi-Currency Revolving
Lender, and each Multi-Currency Revolving Lender hereby acquires from such
Issuing Bank, a participation in such Multi-Currency Letter of Credit equal to
such Multi-Currency Revolving Lender’s Multi-Currency Applicable Percentage of
the aggregate amount available to be drawn under such Multi-Currency Letter of
Credit. In consideration and in furtherance of the foregoing, each
Multi-Currency Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the applicable
Multi-Currency Issuing Bank, such Multi-Currency Revolving Lender’s
Multi-Currency




--------------------------------------------------------------------------------

58

Applicable Percentage of each Multi-Currency LC Disbursement made by such
Multi-Currency Issuing Bank and not reimbursed by the Borrowers on the date due
as provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrowers for any reason. Each Multi-Currency
Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Multi-Currency Letters
of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Multi-Currency Letter of Credit or the occurrence and continuance of a Default
or any reduction or termination of the Multi-Currency Revolving Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Multi-Currency Revolving Lender further
acknowledges and agrees that, in issuing, amending, renewing or extending any
Multi-Currency Letter of Credit, the applicable Multi-Currency Issuing Bank
shall be entitled to rely, and shall not incur any liability for relying, upon
the representation and warranty of the Borrowers deemed made pursuant to Section
4.02 unless, at least one Business Day prior to the time such Multi-Currency
Letter of Credit is issued, amended, renewed or extended (or, in the case of an
automatic renewal permitted pursuant to paragraph (c) of this Section, at least
one Business Day prior to the time by which the election not to extend must be
made by the applicable Multi-Currency Issuing Bank), the Majority in Interest of
the Multi-Currency Revolving Lenders shall have notified the applicable
Multi-Currency Issuing Bank (with a copy to the Administrative Agent) in writing
that, as a result of one or more events or circumstances described in such
notice, one or more of the conditions precedent set forth in Section 4.02(a) or
4.02(b) would not be satisfied if such Multi-Currency Letter of Credit were then
issued, amended, renewed or extended (it being understood and agreed that, in
the event any Multi-Currency Issuing Bank shall have received any such notice,
no Multi-Currency Issuing Bank shall have any obligation to issue, amend, renew
or extend any Multi-Currency Letter of Credit until and unless it shall be
satisfied that the events and circumstances described in such notice shall have
been cured or otherwise shall have ceased to exist).
(e)    Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, then the Borrowers, jointly and severally, shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than (i) if the Co-Borrower shall have
received notice of such LC Disbursement prior to 10:00 a.m., Local Time, on any
Business Day, then 12:00 noon, Local Time, on such Business Day, or (ii)
otherwise, 12:00 noon, Local Time, on the Business Day immediately following the
day that the Co-Borrower receive such notice; provided that, in the case of an
LC Disbursement denominated in dollars in an amount equal to or in excess of
$500,000, the Co-Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.04 that such payment be
financed with an ABR Revolving Borrowing or a Swingline Loan in an equivalent
amount and, to the extent so financed, the Co-Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. In the case of any such reimbursement in dollars
with respect to a Multi-Currency Letter of Credit, the applicable Issuing Bank
shall notify the Co-Borrower of the Dollar Equivalent of the amount of the draft
so paid promptly following the determination thereof. If any Borrower fails to
reimburse any LC Disbursement by the time specified above in this paragraph,
then (i) if such payment relates to a Multi-Currency Letter of Credit
denominated in a currency that is not a Permitted Foreign Currency,
automatically and with no further action required, the




--------------------------------------------------------------------------------

59

obligation to reimburse the applicable LC Disbursement shall be permanently
converted into an obligation to reimburse the Dollar Equivalent, determined
using the Exchange Rates calculated as of the date when such reimbursement
payment was due, of such LC Disbursement and (ii) the Administrative Agent shall
notify each Dollar Revolving Lender or Multi-Currency Revolving Lender, as the
case may be, of the applicable LC Disbursement, the currency and amount of the
payment then due from the Borrowers in respect thereof and such Revolving
Lender’s Dollar Applicable Percentage thereof or Multi-Currency Applicable
Percentage thereof, as applicable. Promptly following receipt of such notice,
each applicable Revolving Lender shall pay to the Administrative Agent its
Dollar Applicable Percentage (in the case of a Dollar LC Disbursement) or its
Multi-Currency Applicable Percentage (in the case of a Multi-Currency LC
Disbursement), in each case of the amount then due from the Borrowers in the
currency or, if the currency is of the type described in clause (i) above,
dollars of the applicable LC Disbursement, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders
under this paragraph), and the Administrative Agent shall promptly remit to the
applicable Issuing Bank the amounts so received by it from the applicable
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from any Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Revolving Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Revolving Lenders and such Issuing
Bank as their interests may appear. Any payment made by a Revolving Lender
pursuant to this paragraph to reimburse an Issuing Bank for any LC Disbursement
(other than the funding of an ABR Revolving Borrowing or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrowers of their obligation to reimburse such LC Disbursement.
(f)    Obligations Absolute. The Borrowers’ obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. None of
the Administrative Agent, the Lenders, the Issuing Banks or any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit, any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), any error, omission, interruption, loss or delay
in transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse any Issuing
Bank from liability to the Co-Borrower to the extent of any direct damages (as
opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Co-Borrower to the extent permitted by
applicable law) suffered by the Co-Borrower that are caused by such Issuing
Bank’s failure to exercise care when determining whether drafts and other
documents presented under a




--------------------------------------------------------------------------------

60

Letter of Credit comply with the terms thereof. The parties hereto expressly
agree that, in the absence of gross negligence or wilful misconduct on the part
of an Issuing Bank (as finally determined by a court of competent jurisdiction
in a final and nonappealable judgment), such Issuing Bank shall be deemed to
have exercised care in each such determination. In furtherance of the foregoing
and without limiting the generality thereof, the parties agree that, with
respect to documents presented that appear on their face to be in substantial
compliance with the terms of a Letter of Credit, an Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit, and any such acceptance or refusal shall be deemed not to
constitute gross negligence or wilful misconduct.
(g)    Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Co-Borrower by telephone (confirmed by facsimile or
other electronic imaging) of such demand for payment and whether such Issuing
Bank has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve any Borrower of
its obligation to reimburse such Issuing Bank and the applicable Revolving
Lenders with respect to any such LC Disbursement in accordance with paragraph
(e) of this Section.
(h)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrowers shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrowers reimburse such LC Disbursement in
full, at (i) in the case of any LC Disbursement denominated in dollars, the rate
per annum then applicable to ABR Revolving Loans and (ii) in the case of an LC
Disbursement denominated in any Permitted Foreign Currency, a rate per annum
determined by the applicable Issuing Bank (which determination will be
conclusive absent manifest error) to represent its cost of funds plus the
Applicable Rate used to determine interest applicable to LIBOR Revolving Loans
or EURIBOR Revolving Loans; provided that, if the Borrowers fail to reimburse
such LC Disbursement in full when due pursuant to paragraph (e) of this Section,
then Section 2.13(c) shall apply. Interest accrued pursuant to this paragraph
shall be paid to the Administrative Agent, for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to paragraph (e) of this Section to reimburse such
Issuing Bank shall be for the account of such Lender to the extent of such
payment, and shall be payable on demand or, if no demand has been made, on the
date on which the Borrowers reimburse the applicable LC Disbursement in full.
(i)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day on which the Co-Borrower receives notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, a Majority in Interest of the Revolving Lenders
(treating the Classes of Revolving Commitments and Revolving Loans as one
Class)) demanding the deposit of cash collateral pursuant to this paragraph, the
Borrowers shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
cash and in the currency of each applicable Letter of Credit equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately




--------------------------------------------------------------------------------

61

due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to any Borrower described in clause (h) or
(i) of Section 7.01. The Borrowers also shall deposit cash collateral in
accordance with this paragraph as and to the extent required by Section 2.11(b),
2.20(c) or 2.22(c). Each such deposit shall be held by the Administrative Agent
as collateral for the payment and performance of the obligations of the
Borrowers under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrowers’ risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Notwithstanding the terms of any Security Document,
moneys in such account shall be applied by the Administrative Agent to reimburse
the Issuing Banks for LC Disbursements for which they have not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to (i) the
consent of a Majority in Interest of the Revolving Lenders (treating the Classes
of Revolving Commitments and Revolving Loans as one Class) and (ii) in the case
of any such application at a time when any Revolving Lender is a Defaulting
Lender (but only if, after giving effect thereto, the remaining cash collateral
shall be less than the aggregate LC Exposure of all the Defaulting Lenders), the
consent of each Issuing Bank), be applied to satisfy other obligations of the
Borrowers under this Agreement. If the Borrowers are required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrowers within three Business Days after all Events of Default have
been cured or waived. If the Borrowers are required to provide an amount of cash
collateral hereunder pursuant to Section 2.11(b), such amount (to the extent not
applied as aforesaid) shall be returned to the Borrowers to the extent that,
after giving effect to such return, the Aggregate Revolving Exposure in respect
of the applicable Class of Revolving Commitments or Revolving Loans would not
exceed the Aggregate Revolving Commitment in respect of such Class and no
Default shall have occurred and be continuing. If the Borrowers are required to
provide an amount of cash collateral hereunder pursuant to Section 2.20(c), such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrowers to the extent that, after giving effect to such return, no Issuing
Bank shall have any exposure in respect of any outstanding Letter of Credit that
is not fully covered by the Revolving Commitments of the non-Defaulting Lenders
and/or the remaining cash collateral and no Default shall have occurred and be
continuing.
(j)    Designation of Additional Issuing Banks. The Co-Borrower may, at any time
and from time to time, with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld), designate as additional Dollar
Issuing Banks or Multi-Currency Issuing Banks one or more Dollar Revolving
Lenders or Multi-Currency Revolving Lenders, respectively, that agree to serve
in such capacity as provided below. The acceptance by a Revolving Lender of an
appointment as an Issuing Bank hereunder shall be evidenced by an agreement,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent, executed by the Borrowers, the Administrative Agent and
such designated Revolving Lender and, from and after the effective date of such
agreement, (i) such Revolving Lender shall have all the rights and obligations
of a Dollar Issuing Bank or a Multi-Currency Issuing Bank, as applicable, under
this Agreement and (ii) references herein to the terms “Dollar Issuing Bank” or
“Multi-Currency Issuing Bank”, as applicable, and “Issuing Bank” shall be deemed
to include such Revolving Lender in its capacity as an issuer of the applicable
Class of Letters of Credit hereunder.




--------------------------------------------------------------------------------

62

(k)    Termination of an Issuing Bank. The Co-Borrower may terminate the
appointment of any Issuing Bank as an “Issuing Bank” hereunder by providing a
written notice thereof to such Issuing Bank, with a copy to the Administrative
Agent. Any such termination shall become effective upon the earlier of (i) such
Issuing Bank acknowledging receipt of such notice and (ii) the tenth Business
Day following the date of the delivery thereof; provided that no such
termination shall become effective until and unless the LC Exposure attributable
to Letters of Credit issued by such Issuing Bank (or its Affiliates) shall have
been reduced to zero. At the time any such termination shall become effective,
the Borrowers shall pay all unpaid fees accrued for the account of the
terminated Issuing Bank pursuant to Section 2.12(b). Notwithstanding the
effectiveness of any such termination, the terminated Issuing Bank shall remain
a party hereto and shall continue to have all the rights of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such termination, but shall not issue any additional Letters of Credit.
(l)    Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which any Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the currency and amount of such LC Disbursement and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank.
(m)    LC Exposure Determination. For all purposes of this Agreement, the amount
of a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.
SECTION 2.06.    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.04. The Administrative Agent will make such Loans available to the
applicable Borrower by promptly crediting the amounts so received, in like
funds, to an account of such Borrower and designated by such Borrower in the
applicable Borrowing Request; provided that ABR Revolving Loans made to finance
the reimbursement of an LC Disbursement denominated in dollars as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank or, to the extent that Revolving Lenders have made




--------------------------------------------------------------------------------

63

payments pursuant to Section 2.05(e) to reimburse such Issuing Bank, then to
such Revolving Lenders and such Issuing Bank as their interests may appear.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption and in its sole discretion, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the applicable Borrower to but excluding
the date of payment to the Administrative Agent, at (i) in the case of such
Lender, (A) in the case of Loans denominated in dollars, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation and (B) in
the case of Loans denominated in a Permitted Foreign Currency, the rate
determined by the Administrative Agent to be the cost to it of funding such
amount (which determination will be conclusive absent manifest error) or (ii) in
the case of the applicable Borrower, the interest rate applicable to (A) in the
case of Loans denominated in dollars, ABR Loans of the applicable Class and (B)
in the case of Loans denominated in a Permitted Foreign Currency, the interest
rate applicable to the subject Loan pursuant to Section 2.13. If the applicable
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the applicable Borrower for
such period. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
SECTION 2.07.    Interest Elections. (a) Each Revolving Borrowing and Term
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request or designated by Section 2.03 and, in the case of a Eurocurrency
Borrowing or a EURIBOR Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request or designated by Section 2.03. Thereafter,
the applicable Borrower may elect to convert such Borrowing to a Borrowing of a
different Type (provided that Eurocurrency Borrowings denominated in a Permitted
Foreign Currency may not be converted into ABR Borrowings) or to continue such
Borrowing and, in the case of a Eurocurrency Borrowing or a EURIBOR Borrowing,
may elect Interest Periods therefor, all as provided in this Section. The
applicable Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.
(b)    To make an election pursuant to this Section, the applicable Borrower
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the applicable
Borrower were requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be




--------------------------------------------------------------------------------

64

confirmed promptly by hand delivery, facsimile or other electronic imaging to
the Administrative Agent of a written Interest Election Request signed by the
applicable Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing, a
Eurocurrency Borrowing or a EURIBOR Borrowing; and
(iv)    if the resulting Borrowing is to be a Eurocurrency Borrowing or a
EURIBOR Borrowing, the Interest Period to be applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing or a
EURIBOR Borrowing but does not specify an Interest Period, then the applicable
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.
(e)    If a Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing or a EURIBOR Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Eurocurrency Borrowing denominated in dollars, such Borrowing shall be converted
to an ABR Borrowing and (ii) in the case of a Eurocurrency Borrowing denominated
in a Permitted Foreign Currency or a EURIBOR Borrowing, such Borrowing shall be
continued as a Borrowing of the applicable Type for an Interest Period of one
month. Notwithstanding any contrary provision hereof, if an Event of Default
under clause (h) or (i) of Section 7.01 has occurred and is continuing with
respect to a Borrower, or if any other Event of Default has occurred and is
continuing and the Administrative Agent, at the request of a Majority in
Interest of the Lenders of any Class has notified the Borrowers of the election
to give effect to this sentence on account of such other Event of Default, then,
in each such case, so long as such Event of Default is continuing, (i) no
outstanding Borrowing (or Borrowing of the applicable Class, as applicable)
denominated in dollars may be converted to or continued as a Eurocurrency
Borrowing, (ii) unless repaid, each Eurocurrency Borrowing (or Eurocurrency
Borrowing of the applicable Class, as applicable) denominated in dollars shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto and (iii) unless repaid, each Eurocurrency Borrowing denominated in a
Permitted Foreign Currency or EURIBOR Borrowing




--------------------------------------------------------------------------------

65

shall be continued as a Eurocurrency Borrowing or a EURIBOR Borrowing, as
applicable, with an Interest Period of one month’s duration.
SECTION 2.08.    Termination and Reduction of Commitments.
Unless previously terminated, the Revolving Commitments shall automatically
terminate on the Revolving Maturity Date.
(a)    The Borrower may at any time terminate, or from time to time permanently
reduce, the Commitments of any Class; provided that (i) each partial reduction
of the Commitments of any Class shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 and (ii) the Borrower shall
not terminate or reduce the Revolving Commitments of any Class if, after giving
effect to any concurrent prepayment of the Revolving Loans or the Swingline
Loans in accordance with Section 2.11, the Aggregate Revolving Exposure of such
Class would exceed the Aggregate Revolving Commitment of such Class.
(b)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the applicable Class of the contents thereof. Each notice delivered
by the Borrower pursuant to this Section shall be irrevocable; provided that a
notice of termination or reduction of the Revolving Commitments delivered under
this paragraph may state that such notice is conditioned upon the occurrence of
one or more events specified therein, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments of any Class shall be permanent. Each reduction of
the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.
SECTION 2.09.    Repayment of Loans; Evidence of Debt. (a) The Borrowers hereby,
jointly and severally, unconditionally promise to pay (i) to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan of such Lender on the Revolving Maturity Date, (ii) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Term Loan of such Lender as provided in Section 2.10 and (iii) to
the Swingline Lender the then unpaid principal amount of each Swingline Loan on
the earlier of the Revolving Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two Business Days after such Swingline Loan is made; provided that on
each date that a Revolving Borrowing or any Borrowing under an Incremental
Facility is made, the applicable Borrower shall repay all Swingline Loans that
were outstanding on the date such Borrowing was requested.
(b)    The records maintained by the Administrative Agent and the Lenders shall
be prima facie evidence of the existence and amounts of the obligations of the
applicable Borrower in respect of Loans, LC Disbursements, interest and fees due
or accrued hereunder; provided that the failure of the Administrative Agent or
any Lender to maintain such records or any error therein shall not in any manner
affect the obligation of the applicable Borrower to pay any amounts due
hereunder in accordance with the terms of this Agreement.




--------------------------------------------------------------------------------

66

(c)    Any Lender may request that Loans of any Class made by it be evidenced by
a promissory note. In such event, the applicable Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
SECTION 2.10.    Amortization of Term Loans. (a) Subject to adjustment pursuant
to paragraph (d) of this Section, the Borrower shall repay Tranche A Term
Borrowings on each date set forth below in the aggregate principal amount set
forth opposite such date:
Date
Amount
December 31, 2015
$11,730,000
March 31, 2016
$11,730,000
June 30, 2016
$11,730,000
September 30, 2016
$11,730,000
December 31, 2016
$11,730,000
March 31, 2017
$11,730,000
June 30, 2017
$11,730,000
September 30, 2017
$11,730,000
December 31, 2017
$11,730,000
March 31, 2018
$11,730,000
June 30, 2018
$11,730,000
September 30, 2018
$11,730,000
December 31, 2018
$11,730,000
March 31, 2019
$23,460,000
June 30, 2019
$23,460,000
September 30, 2019
$23,460,000
December 31, 2019
$23,460,000
March 31, 2020
$23,460,000
June 30, 2020
$23,460,000
September 30, 2020
$23,460,000
October 15, 2020
Balance of any remaining
outstanding principal amount



(b)    [Reserved].
(c)    To the extent not previously paid, all Tranche A Term Loans shall be due
and payable on the Tranche A Term Maturity Date.
(d)    Any prepayment of a Term Borrowing of any Class shall be applied to
reduce the subsequent scheduled repayments of the Term Borrowings of such Class
to be made pursuant to this Section as directed in writing by the Borrower;
provided that (A) any prepayment




--------------------------------------------------------------------------------

67

of any Class of Incremental Term Borrowings shall be applied to subsequent
scheduled repayments as provided in the applicable Incremental Facility
Amendment, (B) any prepayment of Term Borrowings of any Class contemplated by
Section 2.23 shall be applied to subsequent scheduled repayments as provided in
such Section and (C) if any Lender elects to decline a mandatory prepayment of a
Term Borrowing in accordance with Section 2.11(e), then the portion of such
prepayment not so declined shall be applied to reduce the subsequent repayments
of such Term Borrowing to be made pursuant to this Section ratably based on the
amount of such scheduled repayments.
(e)    Prior to any repayment of any Term Borrowings of any Class under this
Section, the Borrower shall select the Borrowing or Borrowings of the applicable
Class to be repaid and shall notify the Administrative Agent by telephone
(confirmed by hand delivery, facsimile or other electronic imaging) of such
selection not later than 11:00 a.m., New York City time, three Business Days
before the scheduled date of such repayment. Each repayment of a Term Borrowing
shall be applied ratably to the Loans included in the repaid Term Borrowing.
Repayments of Term Borrowings shall be accompanied by accrued interest on the
amount repaid.
SECTION 2.11.    Prepayment of Loans. (a) The Borrowers shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
without premium or penalty, subject to Section 2.16.
(b)    In the event and on each occasion that the Aggregate Dollar Revolving
Exposure exceeds the Aggregate Dollar Revolving Commitment, the Borrowers shall
prepay Dollar Revolving Borrowings or Swingline Borrowings (or, if no such
Borrowings are outstanding, deposit cash collateral in an account with the
Administrative Agent in accordance with Section 2.05(i)) in an aggregate amount
equal to such excess. In the event and on each occasion that (i) the Aggregate
Multi-Currency Revolving Exposure exceeds the Aggregate Multi-Currency Revolving
Commitment (other than as a result of any revaluation of the Dollar Equivalent
of Multi-Currency Revolving Loans or the Multi-Currency LC Exposure on any
Calculation Date in accordance with Section 1.06) or (ii) the Aggregate
Multi-Currency Revolving Exposure exceeds 105% of the Aggregate Multi-Currency
Revolving Commitments solely as a result of any revaluation of the Dollar
Equivalent of Multi-Currency Revolving Loans or the Multi-Currency LC Exposure
on any Calculation Date in accordance with Section 1.06, the Borrowers shall
prepay Multi-Currency Revolving Borrowings (or, if no such Borrowings are
outstanding, deposit cash collateral in an account with the Administrative Agent
in accordance with Section 2.05(i)) in an aggregate amount equal to such excess.
(c)    In the event and on each occasion that any Net Proceeds are received by
or on behalf of a Borrower or any Restricted Subsidiary in respect of any
Prepayment Event (including by the Administrative Agent as loss payee in respect
of any Prepayment Event described in clause (b) of the definition of the term
“Prepayment Event”), the Borrower shall, on the day such Net Proceeds are
received (or, in the case of a Prepayment Event described in clause (a) or (b)
of the definition of the term “Prepayment Event”, within three Business Days
after such Net Proceeds are received), prepay Term Borrowings in an aggregate
amount equal to 100% of the amount of such Net Proceeds (or, if a Borrower or
any of its Restricted Subsidiaries has incurred Indebtedness that is permitted
under Section 6.01 that is secured, on an equal and ratable basis with the Term
Loans, by a Lien on the Collateral permitted under Section 6.02, and such
Indebtedness is required to be prepaid or redeemed with the net proceeds of any
event described in clause (a) or (b) of the definition of the term “Prepayment
Event”, then by such lesser




--------------------------------------------------------------------------------

68

percentage of such Net Proceeds such that such Indebtedness receives no greater
than a ratable percentage of such Net Proceeds based upon the aggregate
principal amount of the Term Loans and such Indebtedness then outstanding);
provided that, in the case of any event described in clause (a) or (b) of the
definition of the term “Prepayment Event”, if the Borrower shall, prior to the
date of the required prepayment, deliver to the Administrative Agent a
certificate of a Financial Officer to the effect that the Borrower intends to
cause the Net Proceeds from such event (or a portion thereof specified in such
certificate) to be applied within 360 days after receipt of such Net Proceeds to
acquire real property, equipment or other assets to be used in the business of
the Borrowers or their Restricted Subsidiaries or to enter into an acquisition
permitted by this Agreement and certifying that no Default has occurred and is
continuing, then no prepayment shall be required pursuant to this paragraph in
respect of the Net Proceeds in respect of such event (or the portion of such Net
Proceeds specified in such certificate, if applicable) except to the extent of
any such Net Proceeds that have not been so applied by the end of such 360-day
period (or within a period of 180 days thereafter if by the end of such initial
360-day period the Borrowers or one or more Restricted Subsidiaries shall have
entered into an agreement with a third party to acquire such real property,
equipment or other assets or to make an acquisition permitted by this
Agreement), at which time a prepayment shall be required in an amount equal to
such Net Proceeds that have not been so applied.
(d)    Following the end of each fiscal year of the Borrower, commencing with
the fiscal year ending December 31, 2016, the Borrower shall prepay Term
Borrowings in an aggregate amount equal to the Specified ECF Percentage of
Excess Cash Flow for such fiscal year; provided that such amount shall be
reduced by the aggregate amount of prepayments of Term Borrowings and Revolving
Borrowings (but only to the extent accompanied by a permanent reduction of the
corresponding Commitment) made pursuant to paragraph (a) of this Section during
such fiscal year (and, at the Borrower’s option (and without deducting such
amounts against the subsequent fiscal year’s prepayment computation pursuant to
this paragraph (d)), after the end of such fiscal year but prior to the date on
which the prepayment pursuant to Section 2.11(d) for such fiscal year is
required to have been made); provided further that, in the case of any Term Loan
prepaid in connection with the purchase thereof by a Purchasing Borrower Party
pursuant to Section 9.04(e) at a discount to par, the prepayment required
pursuant to this Section 2.11(d) shall be reduced, with respect to the
prepayment of such Term Loan, only by the actual amount of cash paid to the
applicable Lender or Lenders in connection with such purchase. Each prepayment
pursuant to this paragraph shall be made on or before the date on which
financial statements are delivered pursuant to Section 5.01(a) with respect to
the fiscal year for which Excess Cash Flow is being calculated (and in any event
not later than the last day on which such financial statements may be delivered
in compliance with such Section).
(e)    Prior to any optional or mandatory prepayment of Borrowings under this
Section, the Borrower shall, subject to the next sentence, select the Borrowing
or Borrowings to be prepaid and shall specify such selection in the notice of
such prepayment delivered pursuant to paragraph (f) of this Section. In the
event of any mandatory prepayment of Term Borrowings made at a time when Term
Borrowings of more than one Class remain outstanding, the Borrower shall select
Term Borrowings to be prepaid so that the aggregate amount of such prepayment is
allocated between Tranche A Term Borrowings and the Borrowings of any Class of
Incremental Term Loans (to the extent provided in the Incremental Facility
Amendment for any such Class) pro rata based on the aggregate principal amount
of outstanding Borrowings of each such Class; provided that any Term Lender
(and, to the extent provided in the Incremental Facility Amendment for any Class
of Incremental Term Loans, any Lender that holds Incremental Term




--------------------------------------------------------------------------------

69

Loans of such Class) may elect, by notice to the Administrative Agent by
telephone (confirmed by hand delivery, facsimile or other electronic imaging) at
least one Business Day prior to the required prepayment date, to decline all or
any portion of any prepayment of its Loans pursuant to this Section (other than
(x) an optional prepayment pursuant to paragraph (a) of this Section or (y) a
mandatory prepayment triggered by an event described in clause (a) of the
definition of the term “Prepayment Event”, neither of which may be declined), in
which case the aggregate amount of the prepayment that would have been applied
to prepay such Loans may be retained by the Borrower.
(f)    The applicable Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by hand delivery, facsimile or other electronic imaging) of any
optional prepayment and, to the extent practicable, any mandatory prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing or EURIBOR
Borrowing, not later than 11:00 a.m., Local Time, three Business Days before the
date of prepayment, (ii) in the case of prepayment of an ABR Borrowing, not
later than 11:00 a.m., New York City time, one Business Day before the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date, the principal amount
of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment; provided that (A) if a notice of optional prepayment is given in
connection with a conditional notice of termination of the Revolving Commitments
as contemplated by Section 2.08, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.08 and (B)
a notice of prepayment of Term Borrowings pursuant to paragraph (a) of this
Section may state that such notice is conditioned upon the occurrence of one or
more events specified therein, in which case such notice may be revoked by the
applicable Borrower (by notice to the Administrative Agent on or prior to the
specified date of prepayment) if such condition is not satisfied. Promptly
following receipt of any such notice (other than a notice relating solely to
Swingline Loans), the Administrative Agent shall advise the Lenders of the
applicable Class of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.
(g)    [Reserved].
(h)    Notwithstanding any other provisions of this Section 2.11, to the extent
any or all of the Net Proceeds of any event described in clause (a) or (b) of
the definition of the term “Prepayment Event” by a Foreign Subsidiary (“Foreign
Subsidiary Disposition”) or Excess Cash Flow attributable to Foreign
Subsidiaries, in either case are prohibited or delayed by any applicable local
law (including financial assistance, corporate benefit restrictions on
upstreaming of cash intra group and the fiduciary and statutory duties of the
directors of such Foreign Subsidiary) from being repatriated or passed on to or
used for the benefit of the Borrower or any applicable Domestic Subsidiary or if
the Borrower has determined in good faith that repatriation of any such amount
to the Borrower or any applicable Domestic Subsidiary would have material
adverse tax consequences with respect to such amount, the portion of such Net
Proceeds or Excess Cash Flow so affected will not be required to be applied to
prepay the Term Loans at the




--------------------------------------------------------------------------------

70

times provided in this Section 2.11 but may be retained by the applicable
Foreign Subsidiary so long, but only so long, as the applicable local law will
not permit repatriation or the passing on to or otherwise using for the benefit
of the Borrower or the applicable Domestic Subsidiary, or the Borrower believes
in good faith that such material adverse tax consequence would result, and once
such repatriation of any of such affected Net Proceeds or Excess Cash Flow is
permitted under the applicable local law or the Borrower determines in good
faith such repatriation would no longer would have such material adverse tax
consequences, such repatriation will be promptly effected and such repatriated
Net Proceeds or Excess Cash Flow will be promptly (and in any event not later
than five Business Days after such repatriation) applied (net of additional
taxes payable or reasonably estimated to be payable as a result thereof) to the
prepayment of the Term Loans pursuant to this Section 2.11 (provided that no
such prepayment of the Term Loans pursuant to this Section 2.11 shall be
required in the case of any such Net Proceeds or Excess Cash Flow the
repatriation of which the Borrower believes in good faith would result in
material adverse tax consequences, if on or before the date on which such Net
Proceeds so retained would otherwise have been required to be applied to
reinvestments or prepayments pursuant to a Reinvestment Notice (or such Excess
Cash Flow would have been so required if it were Net Proceeds), (x) the Borrower
applies an amount equal to the amount of such Net Proceeds or Excess Cash Flow
to such reinvestments or prepayments as if such Net Proceeds or Excess Cash Flow
had been received by the Borrower rather than such Foreign Subsidiary, less the
amount of additional taxes that would have been payable or reserved against if
such Net Proceeds or Excess Cash Flow had been repatriated (or, if less, the Net
Proceeds or Excess Cash Flow that would be calculated if received by such
Foreign Subsidiary) or (y) such Net Proceeds or Excess Cash Flow are applied to
the repayment of Indebtedness of a Foreign Subsidiary).
SECTION 2.12.    Fees. (a) The Borrowers agree to pay to the Administrative
Agent for the account of each Revolving Lender for the period from and including
the Second Restatement Effective Date to but excluding the date on which the
Revolving Commitments terminate (or are otherwise reduced to zero), a commitment
fee which shall accrue at the Applicable Rate on the average daily unused amount
of the aggregate Revolving Commitment of such Revolving Lender. Such accrued
commitment fees shall be payable in arrears on the last Business Day of March,
June, September and December of each year and on the date on which all the
Revolving Commitments terminate, commencing on the first such date to occur
after the Second Restatement Effective Date. For purposes of computing
commitment fees, a Revolving Commitment of any Class of a Lender shall be deemed
to be used to the extent of the outstanding Revolving Loans and LC Exposure in
respect of such Class of such Lender (and the Swingline Exposure of such Lender
shall be disregarded for such purpose).
(b)    The Borrowers agree to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate then used to determine the interest rate applicable to Eurocurrency
Revolving Loans on the average daily amount of such Lender’s aggregate LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Second Restatement
Effective Date to but excluding the later of the date on which all of such
Lender’s Revolving Commitments terminate and the date on which such Lender
ceases to have any LC Exposure and (ii) to each Issuing Bank a fronting fee,
which shall accrue at a rate per annum equal to 0.125% on the average daily
amount of the LC Exposure attributable to Letters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Second Restatement
Effective Date to but excluding the later of the




--------------------------------------------------------------------------------

71

date of termination of all the Revolving Commitments and the date on which there
ceases to be any such LC Exposure, as well as such Issuing Bank’s standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Second
Restatement Effective Date; provided that all such fees shall be payable on the
date on which all the Revolving Commitments terminate and any such fees accruing
after the date on which all the Revolving Commitments terminate shall be payable
on demand. Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand.
(c)    The Borrowers agree to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrowers and the Administrative Agent.
(d)    [Reserved].
(e)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Revolving Lenders entitled thereto. Fees
paid hereunder shall not be refundable under any circumstances.
(f)    All commitment fees, participation fees and fronting fees payable
pursuant to this Section 2.12 shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).
SECTION 2.13.    Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
(b)    The Loans comprising (i) each Eurocurrency Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate and (ii) each EURIBOR Borrowing shall bear interest at
the Adjusted EURIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by a Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.00% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other overdue amount,
2.00% per annum plus the rate applicable to ABR Revolving Loans as provided in
paragraph (a) of this Section. Payment or acceptance of the increased rates of
interest provided for in this paragraph (c) is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of the Administrative Agent,
any Issuing Bank or any Lender.




--------------------------------------------------------------------------------

72

(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of a Revolving Loan of any
Class, upon termination of the Revolving Commitments of such Class; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Revolving Availability Period), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of a Eurocurrency Loan or EURIBOR Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day; provided that, if a Loan, or a portion thereof,
is repaid on the same day on which such Loan is made, one day’s interest shall
accrue on the portion of such Loan so prepaid). The applicable Alternate Base
Rate, Adjusted LIBO Rate or Adjusted EURIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
SECTION 2.14.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing or EURIBOR Borrowing of any Class:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or Adjusted EURIBO Rate, as the
case may be, for such Interest Period; or
(b)    the Administrative Agent is advised by a Majority in Interest of the
Lenders of such Class that the Adjusted LIBO Rate or Adjusted EURIBO Rate, as
the case may be, for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders of such Class by telephone, facsimile or other electronic imaging as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Borrowers and the Lenders of such Class that the circumstances giving rise
to such notice no longer exist, (i) any Interest Election Request that requests
the conversion of any Borrowing of such Class to, or continuation of any
Borrowing of such Class as, a Eurocurrency Borrowing or EURIBOR Borrowing, as
the case may be, shall be ineffective, (ii) any affected Eurodollar Borrowing or
EURIBOR Borrowing that is requested to be continued shall (A) if denominated in
dollars, be continued as an ABR Borrowing or (B) otherwise, be repaid on the
last day of the then current Interest Period applicable thereto and (iii) any
Borrowing Request for an affected Eurodollar Borrowing or EURIBOR Borrowing
shall (A) in the case of a Borrowing denominated in dollars, be deemed a request
for an ABR Borrowing or (B) in all other cases, be ineffective (and no Lender
shall be obligated to make a Loan on account thereof).




--------------------------------------------------------------------------------

73

SECTION 2.15.    Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate or the Adjusted EURIBO Rate) or any Issuing Bank;
(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes
and (B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit)
or to reduce the amount of any sum received or receivable by such Lender, such
Issuing Bank or such other Recipient hereunder (whether of principal, interest
or otherwise), then, from time to time upon request of such Lender, such Issuing
Bank or such other Recipient, the Borrowers will pay to such Lender, such
Issuing Bank or such other Recipient, as applicable, such additional amount or
amounts as will compensate such Lender, such Issuing Bank or such other
Recipient, as applicable, for such additional costs or expenses incurred or
reduction suffered.
(b)    If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by such Issuing Bank, to a level below that which such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy), then, from time to time upon the request of such Lender or such
Issuing Bank, the Borrowers will pay to such Lender or such Issuing Bank, as
applicable, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.
(c)    A certificate of a Lender or an Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or such Issuing
Bank or its holding company, as applicable, as specified in paragraph (a) or (b)
of this Section and the calculation thereof shall be delivered to the Borrowers
and shall be conclusive absent manifest error. The Borrowers shall pay such
Lender or such Issuing Bank, as applicable, the amount shown as due on any such
certificate within 30 days after receipt thereof.




--------------------------------------------------------------------------------

74

(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or expenses incurred or
reductions suffered more than 180 days prior to the date that such Lender or
such Issuing Bank, as applicable, notifies the Borrowers of the Change in Law
giving rise to such increased costs or expenses or reductions and of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or expenses or reductions is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.
(e)    Notwithstanding any other provision of this Section, no Lender shall
demand compensation for any increased cost or reduction pursuant to this Section
unless such Lender has certified in writing to the Borrowers that it is the
general policy or practice of such Lender to demand such compensation in similar
circumstances from similarly-situated borrowers.
SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan or EURIBOR Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan or EURIBOR Loan other than
on the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurocurrency Loan or EURIBOR Loan on the
date specified in any notice delivered pursuant hereto (whether or not such
notice may be revoked in accordance with the terms hereof) or (d) the assignment
of any Eurocurrency Loan or EURIBOR Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrowers
pursuant to Section 2.19(b) or 9.02(c), then, in any such event, the Borrowers
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan or EURIBOR Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate or Adjusted EURIBO Rate, as the case may be, that would have
been applicable to such Loan (but not including the Applicable Rate applicable
thereto), for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the London interbank market. A certificate
of any Lender setting forth in reasonable detail any amount or amounts that such
Lender is entitled to receive pursuant to this Section, and showing the
calculation thereof, shall be delivered to the Borrowers and shall be conclusive
absent manifest error. The Borrowers shall pay such Lender the amount shown as
due on any such certificate within 30 days after receipt thereof.
SECTION 2.17.    Taxes. (a) Payment Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under this Agreement or any other
Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the




--------------------------------------------------------------------------------

75

relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.
(b)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent reimburse it for the payment of, any
Other Taxes.
(c)    Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.17) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrowers by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case
that are payable or paid by the Administrative Agent in connection with this
Agreement or any other Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document or otherwise payable by the Administrative Agent to such
Lender from any other source against any amount due to the Administrative Agent
under this paragraph.
(f)    Status of Lenders. Any Lender that is entitled to an exemption from, or
reduction of, withholding Tax with respect to payments made under this Agreement
or any other Loan Document shall deliver to the Borrowers and the Administrative
Agent, at the time or times reasonably requested by the Borrowers or the
Administrative Agent, such properly completed and




--------------------------------------------------------------------------------

76

executed documentation reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), 2.17(f)(ii)(B) or 2.17(f)(ii)(D)) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(i)    Without limiting the generality of the foregoing:
(A)     any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. Federal
backup withholding Tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under this Agreement or any other Loan Document, executed originals of
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under this Agreement or any other Loan Document, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10-percent shareholder” of the Borrowers within the meaning of
Section 871(h)(3)(B) of the Code or a “controlled foreign




--------------------------------------------------------------------------------

77

corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit J-2 or Exhibit J-3, IRS Form W-9 and/or another certification
document from each beneficial owner, as applicable; provided that if the Foreign
Lender is a partnership and one or more direct or indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit J-4 on behalf of each such direct or indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from, or a reduction in, U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under this Agreement or any other Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrowers and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrowers or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrowers or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Escrow Date.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.




--------------------------------------------------------------------------------

78

(g)    Notwithstanding anything to the contrary above, a Lender which makes a
Loan to the Borrower and which is an Irish Qualifying Lender, within paragraph
(b), (c) or (d) of that definition, shall deliver to the Borrower an Irish Tax
Confirmation. An Irish Qualifying Lender which becomes a party hereunder on the
Closing Date shall deliver an Irish Tax Confirmation to the Borrower by entering
into this Agreement. If, following an assignment, or transfer or a participation
(in the latter case, in circumstances where the Participant wishes, in
accordance with Section 9.04(c) to be entitled to the benefits of Section 3.01)
of a Lender’s rights or obligations hereunder, an Irish Qualifying Lender,
within paragraph (b), (c) or (d) of that definition, becomes a party hereunder
or becomes a Participant after the day on which this Agreement is entered into,
such Lender or Participant shall deliver to the Borrowers an Irish Tax
Confirmation on or prior to becoming a party hereunder. An Irish Qualifying
Lender, within paragraph (b), (c) or (d) of that definition, shall promptly
notify the Administrative Agent and the Borrowers if there is any change in the
position from that set out in any Irish Tax Confirmation. An Irish Treaty Lender
and the Borrower shall cooperate in completing any procedural formalities
necessary for the Borrower to obtain authorization to make such payment without
a deduction for or on account of Irish income tax. Any Lender to which interest
may be paid free of withholding tax due to such Lender falling within paragraph
(b), (c) or (d) of the definition of Irish Qualifying Lender shall provide
details of its name, address and country of tax residence to the Borrower to
enable it to comply with its reporting obligations under Section 891A and 891E
of the TCA.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts paid pursuant to this Section 2.17), it shall
pay to the indemnifying party an amount equal to such refund (but only to the
extent of indemnity payments made under this Section 2.17 with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph, in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this paragraph the payment of which
would place such indemnified party in a less favorable net after-Tax position
than such indemnified party would have been in if the indemnification payments
or additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(i)    For purposes of this Section 2.17, the term “Lender” includes any Issuing
Bank and the term “applicable law” includes FATCA.
(j)    The Administrative Agent and the Lenders acknowledge and agree that,
solely for purposes of determining the applicability of U.S. Federal withholding
Taxes imposed by FATCA, from and after the First Restatement Effective Date,
this Agreement will not be treated as a “grandfathered obligation” under FATCA.




--------------------------------------------------------------------------------

79

SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Setoffs. (a)
The Borrowers shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 1:00 p.m., New York City time), on the date when
due, in immediately available funds, without any defense, setoff, recoupment or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to such account or accounts as may be specified by
the Administrative Agent, except that payments required to be made directly to
any Issuing Bank or the Swingline Lender shall be so made, payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payment received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
this Agreement or any other Loan Document shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension. All payments hereunder of
principal or interest in respect of any Loan or LC Disbursement shall, except as
otherwise expressly provided herein, be made in the currency of such Loan or LC
Disbursement; all other payments hereunder and under each other Loan Document
shall be made in dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.
(c)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Term Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans, Term Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall notify the Administrative Agent of such
fact and shall purchase (for cash at face value) participations in the Revolving
Loans, Term Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the aggregate amount of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Revolving Loans,
Term Loans and participations in LC Disbursements and Swingline Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrowers pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any Eligible




--------------------------------------------------------------------------------

80

Assignee, to the Borrowers or any Subsidiary or other Affiliate thereof in a
transaction that complies with the terms of Section 9.04(e) or (f), as
applicable. The Borrowers consent to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers has made such payment on such date in accordance herewith and may,
in reliance upon such assumption and in its sole discretion, distribute to the
Lenders or the Issuing Banks, as applicable, the amount due. In such event, if
the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Banks, as applicable, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(a) or (b), 2.17(e), 2.18(d) or
9.03(c), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged and/or (ii) hold any such amounts in a segregated account
as cash collateral for, and application to, any future funding obligations of
such Lender under any such Section, in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.
SECTION 2.19.    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or if any Loan Party is
required to pay any Indemnified Taxes or additional amounts to any Lender or to
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall (at the request of the Borrowers) use
commercially reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign and delegate its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment and delegation
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as applicable, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not be inconsistent with its internal
policies or otherwise be disadvantageous to such Lender in any material respect.
The Borrowers hereby agree to pay all reasonable and documented costs and
expenses incurred by any Lender in connection with any such designation or
assignment and delegation.
(b)    If (i) any Lender has requested compensation under Section 2.15, (ii) a
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, (iii) any Lender has become a Defaulting Lender or (iv) any Lender
has become a Declining Lender under




--------------------------------------------------------------------------------

81

Section 2.22, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights (other than its existing
rights to payments pursuant to Section 2.15 or 2.17) and obligations under this
Agreement and the other Loan Documents (or, in the case of any such assignment
and delegation resulting from a Lender having become a Declining Lender, all its
interests, rights and obligations under this Agreement and the other Loan
Documents as a Lender of the applicable Class with respect to which such Lender
is a Declining Lender) to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment and delegation); provided that (A) the Borrower shall have received
the prior written consent of the Administrative Agent (and, if a Revolving
Commitment is being assigned, each Issuing Bank and the Swingline Lender), which
consent shall not unreasonably be withheld or delayed, (B) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder (if
applicable, in each case only to the extent such amounts relate to its interest
as a Lender of a particular Class) from the assignee (in the case of such
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (C) the Borrower or such assignee shall have paid to the
Administrative Agent the processing and recordation fee specified in
Section 9.04(b), (D) in the case of any such assignment and delegation resulting
from a claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a material reduction in
such compensation or payments and (E) such assignment does not conflict with
applicable law. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver or consent by such Lender
or otherwise (including as a result of any action taken by such Lender under
paragraph (a) above), the circumstances entitling the Borrower to require such
assignment and delegation have ceased to apply.
SECTION 2.20.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Revolving Lender
is a Defaulting Lender:
(a)    commitment fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.12(a);
(b)    the Revolving Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof;




--------------------------------------------------------------------------------

82

(c)    (i) in the case of a Defaulting Lender that is a Dollar Revolving Lender,
any Swingline Exposure or Dollar LC Exposure exists at the time such Dollar
Revolving Lender becomes a Defaulting Lender or (ii) in the case of a Defaulting
Lender that is a Multi-Currency Revolving Lender, any Multi-Currency LC Exposure
exists at the time such Multi-Currency Revolving Lender becomes a Defaulting
Lender, then:
(i)    in the case of a Defaulting Lender that is a Dollar Revolving Lender, all
or any part of the Swingline Exposure (other than any portion thereof with
respect to which such Defaulting Lender shall have funded its participation as
contemplated by Section 2.04(c)) and Dollar LC Exposure (other than any portion
thereof attributable to unreimbursed Dollar LC Disbursements with respect to
which such Defaulting Lender shall have funded its participation as contemplated
by Sections 2.05(e) and 2.05(f)) of such Defaulting Lender shall be reallocated
among the non-Defaulting Dollar Revolver Lenders in accordance with their
respective Dollar Applicable Percentages but only to the extent that the sum of
all non-Defaulting Dollar Revolving Lenders’ Dollar Revolving Exposures plus
such Defaulting Lender’s Swingline Exposure and Dollar LC Exposure does not
exceed the sum of all non-Defaulting Dollar Revolving Lenders’ Dollar Revolving
Commitments; provided that no reallocation under this clause (i) shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation;
(ii)    in the case of a Defaulting Lender that is a Multi-Currency Revolving
Lender, all or any part of the Multi-Currency LC Exposure (other than any
portion thereof attributable to unreimbursed Multi-Currency LC Disbursements
with respect to which such Defaulting Lender shall have funded its participation
as contemplated by Sections 2.05(e) and 2.05(f)) of such Defaulting Lender shall
be reallocated among the non-Defaulting Multi-Currency Revolver Lenders in
accordance with their respective Multi-Currency Applicable Percentages but only
to the extent that the sum of all non-Defaulting Multi-Currency Revolving
Lenders’ Multi-Currency Revolving Exposures plus such Defaulting Lender’s
Multi-Currency Exposure does not exceed the sum of all non-Defaulting
Multi-Currency Revolving Lenders’ Multi-Currency Revolving Commitments; provided
that no reallocation under this clause (ii) shall constitute a waiver or release
of any claim of any party hereunder against a Defaulting Lender arising from
that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation;
(iii)    if the reallocation described in (A) clause (i) above cannot, or can
only partially, be effected, the Borrowers shall within one Business Day
following notice by the Administrative Agent (1) first, prepay the portion of
such Defaulting Lender’s Swingline Exposure that has not been reallocated and
(2) second, cash collateralize for the benefit of the Dollar Issuing Banks the
portion of such Defaulting Lender’s Dollar LC Exposure that has not been
reallocated in accordance with the procedures set forth in Section 2.05(i) for
so long as such Dollar LC Exposure is outstanding and (B) clause (ii) above
cannot, or can only partially, be effected, the Borrowers shall within one
Business Day following notice by the Administrative Agent cash collateralize for
the benefit of the Multi-Currency Issuing Banks the portion of such Defaulting
Lender’s Multi-Currency




--------------------------------------------------------------------------------

83

LC Exposure that has not been reallocated in accordance with the procedures set
forth in Section 2.05(i) for so long as such Multi-Currency LC Exposure is
outstanding;
(iv)    if the Borrowers cash collateralize any portion of such Defaulting
Lender’s Dollar LC Exposure or Multi-Currency LC Exposure pursuant to clause
(iii) above, the Borrowers shall not be required to pay participation fees to
such Defaulting Lender pursuant to Section 2.12(b) with respect to such portion
of such Defaulting Lender’s Dollar LC Exposure or Multi-Currency LC Exposure, as
the case may be, for so long as such Defaulting Lender’s Dollar LC Exposure or
Multi-Currency LC Exposure, as the case may be, is cash collateralized;
(v)    if any portion of the Dollar LC Exposure or Multi-Currency LC Exposure of
such Defaulting Lender is reallocated pursuant to clause (i) or (ii) above, then
the fees payable to the Lenders pursuant to Sections 2.12(a) and 2.12(b) shall
be adjusted to give effect to such reallocation;
(vi)    if all or any portion of such Defaulting Lender’s Dollar LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (iii)
above, then, without prejudice to any rights or remedies of any Dollar Issuing
Bank or any other Lender hereunder, all participation fees payable under Section
2.12(b) with respect to such Defaulting Lender’s Dollar LC Exposure shall be
payable to the Dollar Issuing Banks (and allocated among them ratably based on
the amount of such Defaulting Lender’s Dollar LC Exposure attributable to Dollar
Letters of Credit issued by each Dollar Issuing Bank) until and to the extent
that such Dollar LC Exposure is reallocated and/or cash collateralized;
(vii)    if all or any portion of such Defaulting Lender’s Multi-Currency LC
Exposure is neither reallocated nor cash collateralized pursuant to clause (ii)
or (iii) above, then, without prejudice to any rights or remedies of any
Multi-Currency Issuing Bank or any other Lender hereunder, all participation
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s
Multi-Currency LC Exposure shall be payable to the Multi-Currency Issuing Banks
(and allocated among them ratably based on the amount of such Defaulting
Lender’s Multi-Currency LC Exposure attributable to Multi-Currency Letters of
Credit issued by each Multi-Currency Issuing Bank) until and to the extent that
such Multi-Currency LC Exposure is reallocated and/or cash collateralized; and
(d)    so long as such Revolving Lender is a Defaulting Lender, (i) in the case
of a Defaulting Lender that is a Dollar Revolving Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and no Dollar Issuing Bank
shall be required to issue, amend, renew or extend any Dollar Letter of Credit,
unless, in each case, it is satisfied that the related exposure and the
Defaulting Lender’s then outstanding Swingline Exposure or Dollar LC Exposure,
as applicable, will be fully covered by the Dollar Revolving Commitments of the
non-Defaulting Dollar Revolving Lenders and/or cash collateral provided by the
Borrowers in accordance with Section 2.20(c), and participating interests in any
such funded Swingline Loan or in any such issued, amended, renewed or extended
Dollar Letter of Credit will be allocated among the non-Defaulting Dollar
Revolving Lenders in a manner consistent with Section 2.20(c)(i) (and such
Defaulting Lender shall not participate therein) or (ii) in the case of a
Defaulting Lender that is a Multi-Currency Revolving Lender, no Multi-Currency
Issuing Bank shall be




--------------------------------------------------------------------------------

84

required to issue, amend, renew or extend any Multi-Currency Letter of Credit
unless it is satisfied that the related exposure and the Defaulting Lender’s
then outstanding Multi-Currency LC Exposure will be fully covered by the
Multi-Currency Revolving Commitments of the non-Defaulting Multi-Currency
Revolving Lenders and/or cash collateral provided by the Borrowers in accordance
with Section 2.20(c), and participating interests in any such issued, amended,
renewed or extended Multi-Currency Letter of Credit will be allocated among the
non-Defaulting Multi-Currency Revolving Lenders in a manner consistent with
Section 2.20(c)(ii) (and such Defaulting Lender shall not participate therein).
In the event that (i) a Bankruptcy Event with respect to a Revolving Lender
Parent shall occur following the Escrow Date and for so long as such Bankruptcy
Event shall continue or (ii) the Swingline Lender (solely in the case of a
Revolving Lender Parent of a Dollar Revolving Lender) or any applicable Issuing
Bank has a good faith belief that any Revolving Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Swingline Lender shall not be required to
fund any Swingline Loan and such Issuing Bank shall not be required to issue,
amend, renew or extend any Letter of Credit, unless the Swingline Lender or such
Issuing Bank, as applicable, shall have entered into arrangements with the
Borrowers or the applicable Revolving Lender, satisfactory to the Swingline
Lender or such Issuing Bank, as applicable, to defease any risk to it in respect
of such Lender hereunder.
In the event that the Administrative Agent, the Borrowers, the Swingline Lender
(solely in the case of a Defaulting Lender that is a Dollar Revolving Lender)
and each applicable Issuing Bank each agrees that a Defaulting Lender has
adequately remedied all matters that caused the applicable Revolving Lender to
be a Defaulting Lender, then the Swingline Exposure and LC Exposure, as
applicable, of the Revolving Lenders shall be readjusted to reflect the
inclusion of such Revolving Lender’s Revolving Commitment and on such date such
Revolving Lender shall purchase at par such of the Revolving Loans of the
applicable Class of the other Revolving Lenders of such Class as the
Administrative Agent shall determine may be necessary in order for such
Revolving Lender to hold such Revolving Loans of such Class in accordance with
its Dollar Applicable Percentage or Multi-Currency Applicable Percentage, as the
case may be; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
such Revolving Lender was a Defaulting Lender; provided further that, except as
otherwise expressly agreed by the affected parties, no change hereunder from a
Defaulting Lender to a non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Revolving Lender’s having
been a Defaulting Lender.
SECTION 2.21.    Incremental Extensions of Credit. (a) At any time and from time
to time, commencing on the First Restatement Effective Date and ending on the
Latest Maturity Date, subject to the terms and conditions set forth herein, the
Borrowers may, by notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request (i) to add one or more additional tranches of term loans (the
“Incremental Term Loans”), (ii) to add one or more additional tranches of
revolving commitments (each, an “Incremental Revolving Commitment”, and the
loans made pursuant thereto, the “Incremental Revolving Loans”; the Incremental
Revolving Commitments and the Incremental Revolving Loans, together with the
Incremental Term Loans, the “Incremental Facilities”) (provided that at no time
shall there be more than a total of four Classes of revolving credit commitments
outstanding), (iii) solely during the Revolving Availability Period, one or more
increases in the




--------------------------------------------------------------------------------

85

aggregate amount of the Revolving Commitments of either Class (each such
increase, a “Revolving Commitment Increase” and, together with the Incremental
Term Facilities, any Alternative Incremental Facility Debt and the Incremental
Revolving Facilities, the “Incremental Extensions of Credit”) or (iv)
Alternative Incremental Facility Debt, in an aggregate principal amount of up to
(x) $200,000,000 plus (y) an additional amount if, after giving effect to the
incurrence of such additional amount (but without giving effect to any amount
incurred simultaneously under clause (x) above) and the application of the
proceeds therefrom (and assuming that the full amount of such Incremental
Extensions of Credit has been funded on such date and such Incremental
Extensions of Credit are secured on a senior basis), the Senior Secured Leverage
Ratio is equal to or less than 2.25 to 1.00; provided that, at the time of each
such request and upon the effectiveness of each Incremental Facility Amendment,
(A) no Default or Event of Default has occurred and is continuing or shall
result therefrom (provided that in the event the proceeds of any Incremental
Extension of Credit are used to finance any investment permitted hereunder, such
condition precedent related to the absence of Default or Event of Default shall
be that no Event of Default of the type set forth in Section 7.01(a), (b), (h)
or (i) shall have occurred and be continuing), (B) the representations and
warranties of the Borrowers and each other Loan Party, as applicable, set forth
in the Loan Documents would be true and correct in all material respects (or, in
the case of representations and warranties qualified as to materiality, in all
respects) on and as of the date of, and immediately after giving effect to, the
incurrence of such Incremental Extension of Credit (provided that in the event
the proceeds of any Incremental Extension of Credit are used to finance any
investment permitted hereunder, such condition precedent related to the making
and accuracy of such representations and warranties may be waived or limited as
agreed between the applicable Borrowers and the Lenders providing such
Incremental Extension of Credit, without the consent of any other Lenders) and
(C) the Borrowers shall have delivered a certificate of a Financial Officer to
the effect set forth in clauses (A) and (B) above, together with reasonably
detailed calculations demonstrating compliance with clause (y) above (which
calculations shall, if made as of the last day of any fiscal quarter of the
Borrower for which the Borrower has not delivered to the Administrative Agent
the financial statements and certificate of a Financial Officer required to be
delivered by Section 5.01(a) or 5.01(b) and Section 5.01(c), respectively, be
accompanied by a reasonably detailed calculation of Consolidated EBITDA for the
relevant period). Each Class of Incremental Term Loans and Incremental Revolving
Commitments, and each Revolving Commitment Increase, shall be in an integral
multiple of $5,000,000 and be in an aggregate principal amount that is not less
than $25,000,000; provided that such amount may be less than $25,000,000 if such
amount represents all the remaining availability under the aggregate principal
amount of Incremental Extensions of Credit set forth above.
(b)    The Incremental Facilities (i) shall rank pari passu or junior in right
of payment in respect of the Collateral and with the Obligations in respect of
the Revolving Commitments, and the Tranche A Term Loans and (ii) other than
amortization, pricing and maturity date, shall be on terms and subject to
conditions as agreed between the applicable Borrowers and the Lenders providing
the applicable Incremental Extension of Credit and, to the extent such terms
(other than with respect to maturity, amortization and pricing) are inconsistent
with those governing the Revolving Commitments (in the case of an Incremental
Revolving Commitment) or the Tranche A Term Loans (in the case of Incremental
Tranche A Term Loans), reasonably satisfactory to the Administrative Agent;
provided that (A) if the Weighted Average Yield relating to any Incremental
Tranche A Term Loan exceeds the Weighted Average Yield relating to the Tranche A
Term Loans (after giving effect to any amendments to the applicable margin on
such Class of existing Term Loans prior to the time that such Incremental
Tranche A




--------------------------------------------------------------------------------

86

Term Loans are made) immediately prior to the effectiveness of the applicable
Incremental Facility Amendment by more than 0.50%, then the Applicable Rate
relating to such Class of existing Term Loans shall be adjusted so that the
Weighted Average Yield relating to such Incremental Tranche A Term Loans shall
not exceed the Weighted Average Yield relating to such Class of existing Tranche
A Term Loans by more than 0.50%, (B) if the Weighted Average Yield relating to
any Incremental Revolving Loans exceeds the Weighted Average Yield relating to
the Revolving Loans (after giving effect to any amendments to the applicable
margin of the Revolving Loans prior to the time that such Incremental Revolving
Commitments in respect of such Incremental Revolving Loans are made) immediately
prior to the effectiveness of the applicable Incremental Facility Amendment,
then the Applicable Rate relating to the Revolving Loans shall be adjusted so
that the Weighted Average Yield relating to such Incremental Revolving Loans
shall equal the Weighted Average Yield relating to the Revolving Loans, (C) any
Incremental Tranche A Term Loan shall not have (1) a final maturity date earlier
than the Tranche A Term Maturity Date or (2) a weighted average life to maturity
that is shorter than the remaining weighted average life to maturity of the
then-remaining Tranche A Term Loans, (D) any Incremental Revolving Facility
shall not have a maturity date that is earlier than the Revolving Maturity Date
and shall not require any mandatory commitment reductions and (E) any
Incremental Term Loan that would be considered a “Term B” loan under
then-existing customary market convention shall not have a final maturity date
earlier than one year after the Tranche A Term Maturity Date. Any increase in
the interest rate spread required pursuant to this Section 2.21 resulting from
the application of any interest rate “floor” on any Incremental Tranche A Term
Loans or Incremental Revolving Loans will be effected solely through the
establishment or increase of a “floor” in respect of the Tranche A Term Loans or
Revolving Loans, as the case may be.
(c)    Each notice from a Borrower pursuant to this Section shall set forth the
requested amount and proposed terms of the relevant Incremental Extension of
Credit. Any additional bank, financial institution, existing Lender or other
Person that elects to extend Incremental Extensions of Credit shall be
reasonably satisfactory to the applicable Borrower and the Administrative Agent
(and, in the case of any Revolving Commitment Increase, each applicable Issuing
Bank and, in the case of a Revolving Commitment Increase in respect of the
Dollar Revolving Commitments, the Swingline Lender) (any such bank, financial
institution, existing Lender or other Person being called an “Additional
Lender”) and, if not already a Lender, shall become a Lender under this
Agreement pursuant to an amendment (an “Incremental Facility Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrowers, such Additional Lender and the Administrative Agent and reasonably
satisfactory to the Administrative Agent. No Lender shall be obligated to
provide any Incremental Extension of Credit unless it so agrees. Commitments in
respect of any Incremental Extension of Credit shall become Commitments (or in
the case of any Revolving Commitment Increase to be provided by an existing
Revolving Lender, an increase in such Lender’s Dollar Revolving Commitment or
Multi-Currency Revolving Commitment, as the case may be) under this Agreement
upon the effectiveness of the applicable Incremental Facility Amendment. An
Incremental Facility Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement or to any other Loan Document as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section (including to provide for voting provisions
applicable to the Additional Lenders comparable to the provisions of clause (B)
of the second proviso of Section 9.02(b)). The effectiveness of any Incremental
Facility Amendment shall, unless otherwise agreed to by the Administrative Agent
and the Additional Lenders, be subject to the satisfaction on the effective date
thereof of each of the conditions set forth in




--------------------------------------------------------------------------------

87

clauses (a) and (b) of Section 4.02 (it being understood and agreed that all
references to a Borrowing in clauses (a) and (b) of Section 4.02 shall be deemed
to refer to the applicable Incremental Facility Amendment).
(d)    On the date of effectiveness of any Revolving Commitment Increase, (i)
the aggregate principal amount of the applicable Class of Revolving Loans
outstanding (the “Existing Revolving Borrowings”) immediately prior to the
effectiveness of such Revolving Commitment Increase shall be deemed to be
repaid, (ii) each Revolving Commitment Increase Lender that shall have had a
Revolving Commitment of the same Class prior to the effectiveness of such
Revolving Commitment Increase shall pay to the Administrative Agent in same day
funds an amount equal to the amount, if any, by which (A) (1) such Revolving
Commitment Increase Lender’s Dollar Applicable Percentage or Multi-Currency
Applicable Percentage, as the case may be (calculated after giving effect to the
effectiveness of such Revolving Commitment Increase) multiplied by (2) the
aggregate principal amount of the Resulting Revolving Borrowings (as hereinafter
defined) exceeds (B) (1) such Revolving Commitment Increase Lender’s Dollar
Applicable Percentage or Multi-Currency Applicable Percentage, as the case may
be (calculated without giving effect to the effectiveness of such Revolving
Commitment Increase) multiplied by (2) the aggregate principal amount of the
Existing Revolving Borrowings, (iii) each Revolving Commitment Increase Lender
that shall not have had a Revolving Commitment of the applicable Class prior to
the effectiveness of such Revolving Commitment Increase shall pay to
Administrative Agent in same day funds an amount equal to (1) such Revolving
Commitment Increase Lender’s Dollar Applicable Percentage or Multi-Currency
Applicable Percentage, as the case may be (calculated after giving effect to the
effectiveness of such Revolving Commitment Increase) multiplied by (2) the
aggregate principal amount of the Resulting Revolving Borrowings, (iv) after the
Administrative Agent receives the funds specified in clauses (ii) and (iii)
above, the Administrative Agent shall pay to each Revolving Lender of the
Applicable Class the portion of such funds that is equal to the amount, if any,
by which (A) (1) such Revolving Lender’s Dollar Applicable Percentage or
Multi-Currency Applicable Percentage, as the case may be (calculated without
giving effect to the effectiveness of such Revolving Commitment Increase)
multiplied by (2) the aggregate principal amount of the Existing Revolving
Borrowings, exceeds (B) (1) such Revolving Lender’s Dollar Applicable Percentage
or Multi-Currency Applicable Percentage, as the case may be (calculated after
giving effect to the effectiveness of such Revolving Commitment Increase)
multiplied by (2) the aggregate principal amount of the Resulting Revolving
Borrowings, (v) after the effectiveness of such Revolving Commitment Increase,
the Borrowers shall be deemed to have made new Revolving Borrowings (the
“Resulting Revolving Borrowings”) in an aggregate principal amount equal to the
aggregate principal amount of the Existing Revolving Borrowings and of the Types
and for the Interest Periods specified in a Borrowing Request delivered to the
Administrative Agent in accordance with Section 2.03 (and the Borrowers shall
deliver such Borrowing Request), (vi) each Revolving Lender of the Applicable
Class shall be deemed to hold its Dollar Applicable Percentage or Multi-Currency
Applicable Percentage, as the case may be, of each Resulting Revolving Borrowing
(calculated after giving effect to the effectiveness of such Revolving
Commitment Increase) and (vii) the Borrowers shall pay each Revolving Lender of
the applicable Class any and all accrued but unpaid interest on its Loans
comprising the Existing Revolving Borrowings. The deemed payments of the
Existing Revolving Borrowings made pursuant to clause (i) above shall be subject
to compensation by the Borrowers pursuant to the provisions of Section 2.16 if
the date of the effectiveness of such Revolving Commitment Increase occurs other
than on the last day of the Interest Period relating thereto. Upon each
Revolving Commitment Increase pursuant to this Section, each Revolving Lender of
the applicable Class immediately prior to such increase will




--------------------------------------------------------------------------------

88

automatically and without further act be deemed to have assigned to each
Revolving Commitment Increase Lender, and each such Revolving Commitment
Increase Lender will automatically and without further act be deemed to have
assumed, a portion of such Revolving Lender’s participations hereunder in
outstanding Letters of Credit of the applicable Class and, in the case of a
Revolving Commitment Increase Lender that is a Dollar Revolving Lender,
Swingline Loans such that, after giving effect to such Revolving Commitment
Increase and each such deemed assignment and assumption of participations, the
percentage of the aggregate outstanding participations hereunder in Letters of
Credit of the applicable Class and, in the case of a Revolving Commitment
Increase Lender that is a Dollar Revolving Lender, participations hereunder in
Swingline Loans, in each case held by each Revolving Lender of the applicable
Class (including each such Revolving Commitment Increase Lender) will equal such
Revolving Lender’s Dollar Applicable Percentage or Multi-Currency Applicable
Percentage, as the case may be.
SECTION 2.22.    Extension of Maturity Date. (a) The Borrowers may, by delivery
of a Maturity Date Extension Request to the Administrative Agent (which shall
promptly deliver a copy thereof to each of the Lenders) not less than 30 days
prior to the then-existing Maturity Date for the applicable Class of Commitments
and/or Loans hereunder to be extended (the “Existing Maturity Date”), request
that the Lenders extend the Existing Maturity Date in accordance with this
Section. Each Maturity Date Extension Request shall (i) specify the applicable
Class of Commitments and/or Loans hereunder to be extended, (ii) specify the
date to which the applicable Maturity Date is sought to be extended, (iii)
specify the changes, if any, to the Applicable Rate to be applied in determining
the interest payable on the Loans of, and fees payable hereunder to, Consenting
Lenders (as defined below) in respect of that portion of their Commitments
and/or Loans extended to such new Maturity Date and the time as of which such
changes will become effective (which may be prior to the Existing Maturity Date)
and (iv) specify any other amendments or modifications to this Agreement to be
effected in connection with such Maturity Date Extension Request; provided that
no such changes or modifications requiring approvals pursuant to the provisos to
Section 9.02(b) shall become effective prior to the Existing Maturity Date
unless such other approvals have been obtained. In the event a Maturity Date
Extension Request shall have been delivered by a Borrower, each Lender shall
have the right to agree to the extension of the Existing Maturity Date and other
matters contemplated thereby on the terms and subject to the conditions set
forth therein (each Lender agreeing to the Maturity Date Extension Request being
referred to herein as a “Consenting Lender” and each Lender not agreeing thereto
being referred to herein as a “Declining Lender”), which right may be exercised
by written notice thereof, specifying the maximum amount of the Commitment
and/or Loans of such Lender with respect to which such Lender agrees to the
extension of the Maturity Date, delivered to the Borrowers (with a copy to the
Administrative Agent) not later than a day to be agreed upon by the Borrowers
and the Administrative Agent following the date on which the Maturity Date
Extension Request shall have been delivered by the Borrowers (it being
understood and agreed that any Lender that shall have failed to exercise such
right as set forth above shall be deemed to be a Declining Lender). If a Lender
elects to extend only a portion of its then existing Commitment and/or Loans, it
will be deemed for purposes hereof to be a Consenting Lender in respect of such
extended portion and a Declining Lender in respect of the remaining portion of
its Commitment and/or Loans, and the aggregate principal amount of each Type and
currency of Loans of the applicable Class of such Lender shall be allocated
ratably among the extended and non-extended portions of the Loans of such Lender
based on the aggregate principal amount of such Loans so extended and not
extended. If Consenting Lenders shall have agreed to such Maturity Date
Extension Request in respect of Commitments and/or Loans held by them, then,




--------------------------------------------------------------------------------

89

subject to paragraph (d) of this Section, on the date specified in the Maturity
Date Extension Request as the effective date thereof (the “Extension Effective
Date”), (i) the Existing Maturity Date of the applicable Commitments and/or
Loans shall, as to the Consenting Lenders, be extended to such date as shall be
specified therein, (ii) the terms and conditions of the applicable Commitments
and/or Loans of the Consenting Lenders (including interest and fees (including
Letter of Credit fees) payable in respect thereof) shall be modified as set
forth in the Maturity Date Extension Request and (iii) such other modifications
and amendments hereto specified in the Maturity Date Extension Request shall
(subject to any required approvals (including those of the Required Lenders)
having been obtained) become effective.
(b)    Notwithstanding the foregoing, the Borrowers shall have the right, in
accordance with the provisions of Sections 2.19(b) and 9.04, at any time prior
to the Existing Maturity Date, to replace a Declining Lender (for the avoidance
of doubt, only in respect of that portion of such Lender’s Commitment and/or
Loans subject to a Maturity Date Extension Request that it has not agreed to
extend) with a Lender or other financial institution that will agree to such
Maturity Date Extension Request, and any such replacement Lender shall for all
purposes constitute a Consenting Lender in respect of the Commitment and/or
Loans assigned to and assumed by it on and after the effective time of such
replacement.
(c)    If a Maturity Date Extension Request has become effective hereunder:
(i)    solely in respect of a Maturity Date Extension Request that has become
effective in respect of the Revolving Commitments of any Class, not later than
the fifth Business Day prior to the Existing Maturity Date, the Borrowers shall
make prepayments of Revolving Loans of such Class and shall provide cash
collateral in respect of Letters of Credit of such Class in the manner set forth
in Section 2.05(i), such that, after giving effect to such prepayments and such
provision of cash collateral, the Aggregate Revolving Exposure of such Class as
of such date will not exceed the aggregate Revolving Commitments of such Class
of the Consenting Lenders extended pursuant to this Section (and the Borrowers
shall not be permitted thereafter to request any Revolving Loan of such Class or
any issuance, amendment, renewal or extension of a Letter of Credit of such
Class if, after giving effect thereto, the Aggregate Revolving Exposure of such
Class would exceed the aggregate amount of the Revolving Commitments of such
Class so extended);
(ii)    solely in respect of a Maturity Date Extension Request that has become
effective in respect of the Revolving Commitments of any Class, on the Existing
Maturity Date, the Revolving Commitment of such Class of each Declining Lender
shall, to the extent not assumed, assigned or transferred as provided in
paragraph (b) of this Section, terminate, and the Borrowers shall repay all the
Revolving Loans of such Class of each Declining Lender, to the extent such Loans
shall not have been so purchased, assigned and transferred, in each case
together with accrued and unpaid interest and all fees and other amounts owing
to such Declining Lender hereunder, it being understood and agreed that, subject
to satisfaction of the conditions set forth in Section 4.02, such repayments may
be funded with the proceeds of new Revolving Borrowings of such Class made
simultaneously with such repayments by the Consenting Lenders, which such
Revolving Borrowings shall be made ratably by the Consenting Lenders in
accordance with their extended Revolving Commitments of such Class; and




--------------------------------------------------------------------------------

90

(iii)    solely in respect of a Maturity Date Extension Request that has become
effective in respect of a Class of Term Loans, on the Existing Maturity Date,
the Borrowers shall repay all the Loans of such Class of each Declining Lender,
to the extent such Loans shall not have been so purchased, assigned and
transferred, in each case together with accrued and unpaid interest and all fees
and other amounts owing to such Declining Lender hereunder, it being understood
and agreed that, subject to satisfaction of the conditions set forth in Section
4.02, such repayments may be funded with the proceeds of new Revolving
Borrowings made simultaneously with such repayments by the Revolving Lenders.
(d)    Notwithstanding the foregoing, no Maturity Date Extension Request shall
become effective hereunder unless, on the Extension Effective Date, the
conditions set forth in clauses (a) and (b) of Section 4.02 shall be satisfied
(with all references in such Section to a Borrowing being deemed to be
references to such Maturity Date Extension Request) and the Administrative Agent
shall have received a certificate to that effect dated such date and executed by
a Financial Officer of the Borrowers.
(e)    Notwithstanding any provision of this Agreement to the contrary, it is
hereby agreed that no extension of an Existing Maturity Date in accordance with
the express terms of this Section, or any amendment or modification of the terms
and conditions of the Commitments and the Loans of the Consenting Lenders
effected pursuant thereto, shall be deemed to (i) violate the last sentence of
Section 2.08(c) or Section 2.18(b) or 2.18(c) or any other provision of this
Agreement requiring the ratable reduction of Commitments or the ratable sharing
of payments or (ii) require the consent of all Lenders or all affected Lenders
under Section 9.02(b).
(f)    The Borrowers, the Administrative Agent and the Consenting Lenders may
enter into an amendment to this Agreement to effect such modifications as may be
necessary to reflect the terms of any Maturity Date Extension Request that has
become effective in accordance with the provisions of this Section.
SECTION 2.23.    Refinancing Facilities. (a) The Borrower may, on one or more
occasions, by written notice to the Administrative Agent, obtain Refinancing
Term Loan Indebtedness. Each such notice shall specify the date (each, a
“Refinancing Effective Date”) on which the Borrower proposes that such
Refinancing Term Loan Indebtedness shall be made, which shall be a date not less
than five Business Days after the date on which such notice is delivered to the
Administrative Agent; provided that:
(iv)    no Event of Default of the type set forth in Section 7.01(a), (b), (h)
or (i) shall have occurred and be continuing;
(v)    substantially concurrently with the incurrence of such Refinancing Term
Loan Indebtedness, the Borrower shall repay or prepay then outstanding Term
Borrowings of the applicable Class (together with any accrued but unpaid
interest thereon and any prepayment premium with respect thereto) in an
aggregate principal amount equal to the Net Proceeds of such Refinancing Term
Loan Indebtedness, and any such prepayment of Term Borrowings of such Class
shall be applied to reduce the subsequent scheduled repayments of Term
Borrowings of such Class to be made pursuant to Section 2.09(a) ratably, and




--------------------------------------------------------------------------------

91

(vi)    such notice shall set forth, with respect to the Refinancing Term Loan
Indebtedness established thereby in the form of Refinancing Term Loans, to the
extent applicable, the following terms thereof: (a) the designation of such
Refinancing Term Loans as a new “Class” for all purposes hereof, (b) the stated
termination and maturity dates applicable to the Refinancing Term Loans of such
Class, (c) amortization applicable thereto and the effect thereon of any
prepayment of such Refinancing Term Loans, (d) the interest rate or rates
applicable to the Refinancing Term Loans of such Class, (e) the fees applicable
to the Refinancing Term Loans of such Class, (f) any original issue discount
applicable thereto, (g) the initial Interest Period or Interest Periods
applicable to Refinancing Term Loans of such Class and (h) any voluntary or
mandatory commitment reduction or prepayment requirements applicable to
Refinancing Term Loans of such Class (which prepayment requirements may provide
that such Refinancing Term Loans may participate in any mandatory prepayment on
a pro rata basis with any Class of existing Term Loans, but may not provide for
prepayment requirements that are materially more favorable to the Lenders
holding such Refinancing Term Loans than to the Lenders holding such Class of
Term Loans) and any restrictions on the voluntary or mandatory reductions or
prepayments of Refinancing Term Loans of such Class.
(b)    Any Lender or any other Eligible Assignee approached by the Borrower to
provide all or a portion of the Refinancing Term Loan Indebtedness may elect or
decline, in its sole discretion, to provide any Refinancing Term Loan
Indebtedness.
(c)    Any Refinancing Term Loans shall be established pursuant to a Refinancing
Facility Agreement executed and delivered by each Borrower, each Refinancing
Term Lender providing such Refinancing Term Loan and the Administrative Agent,
which shall be consistent with the provisions set forth in clause (a) above (but
which shall not require the consent of any other Lender). Each Refinancing
Facility Agreement shall be binding on the Lenders, the Loan Parties and the
other parties hereto and may effect amendments to the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect provisions of this Section 2.23, including any
amendments necessary to treat such Refinancing Term Loans as a new “Class” of
loans hereunder. The Administrative Agent shall promptly notify each Lender as
to the effectiveness of each Refinancing Facility Agreement.
ARTICLE III    

Representations and Warranties
Each Borrower (with respect to itself and, where applicable, its respective
Subsidiaries) represents and warrants to the Administrative Agent, each of the
Issuing Banks and each of the Lenders that:
SECTION 3.01.    Organization; Powers. Each Borrower and each Restricted
Subsidiary (a) is duly organized, validly existing and, to the extent that such
concept is applicable in the relevant jurisdiction, in good standing under the
laws of the jurisdiction of its organization, (b) has all requisite power and
authority, and the legal right, to carry on its business as now conducted and as
proposed to be conducted, to execute, deliver and perform its obligations under
this Agreement and each other Loan Document and each other agreement or
instrument contemplated thereby to which it is a party and to effect the
Transactions and (c) except where the




--------------------------------------------------------------------------------

92

failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and, to the extent that such concept is applicable in the relevant jurisdiction,
is in good standing in, every jurisdiction where such qualification is required.
SECTION 3.02.    Authorization; Due Execution and Delivery; Enforceability. The
execution, delivery and performance by each Loan Party of each Loan Document to
which such Person is a party have been duly authorized by all necessary
corporate or other organizational action and, if required, action by the holders
of such Loan Party’s Equity Interests. This Agreement has been duly executed and
delivered by each Borrower and constitutes, and each other Loan Document to
which any Loan Party is to be a party, when executed and delivered by such Loan
Party, will constitute, a legal, valid and binding obligation of each Borrower
or such Loan Party, as applicable, enforceable against such Person in accordance
with its terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law and an implied covenant of good
faith and fair dealing.
SECTION 3.03.    Governmental Approvals; No Conflicts. The execution, delivery
and performance by each Loan Party of each Loan Document to which such Person is
a party (a) as of the date such Loan Document is executed, will not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except (i) filings necessary to perfect Liens created
under the Loan Documents, (ii) consents, approvals, registrations or filings
which have been obtained or made and are in full force and effect or (iii) where
failure to obtain such consent or approval, or make such registration or filing,
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, (b) will not violate any Requirement of Law applicable to any Borrower
or any Restricted Subsidiary, (c) will not violate or result (alone or with
notice or lapse of time or both) in a default under any indenture, agreement or
other instrument binding upon any Borrower or any Restricted Subsidiary or their
respective assets, or give rise to a right thereunder to require any payment,
repurchase or redemption to be made by any Borrower or any Restricted Subsidiary
or give rise to a right of, or result in, termination, cancelation or
acceleration of any obligation thereunder, except with respect to any violation,
default, payment, repurchase, redemption, termination, cancellation or
acceleration that would not reasonably be expected to have a Material Adverse
Effect and (d) will not result in the creation or imposition of any Lien on any
asset now owned or hereafter acquired by any Borrower or any Restricted
Subsidiary, except Liens created under the Loan Documents.
SECTION 3.04.    No Material Adverse Change. No event, change or condition has
occurred that has had, or would reasonably be expected to have, a Material
Adverse Effect since December 31, 2014.
SECTION 3.05.    Properties. (a) Each Borrower and each Restricted Subsidiary
has good title to, or valid leasehold interests in, all its property necessary
for the conduct of its business (including the Mortgaged Properties), except for
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or as proposed to be conducted or to utilize
such properties for their intended purposes. All such property is free and clear
of Liens, other than Liens expressly permitted by Section 6.02.




--------------------------------------------------------------------------------

93

(b)    Each Borrower and each Restricted Subsidiary owns, or has secured the
rights to use, all trademarks, trade names, copyrights, patents and other
intellectual property material to its business as currently conducted or as
currently proposed to be conducted, and the use thereof by each Borrower and
each Restricted Subsidiary does not infringe upon the rights of any other
Person, except, in each case, for any such failures to own or have rights to
use, or any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No claim or
litigation regarding any trademarks, trade names, copyrights, patents or other
intellectual property owned or used by any Borrower or any Restricted Subsidiary
is pending or, to the knowledge of any Borrower or any Restricted Subsidiary,
threatened against any Borrower or any Restricted Subsidiary that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect.
(c)    As of the Second Restatement Effective Date, none of the Borrowers or any
Restricted Subsidiary has received notice of, or has knowledge of, any pending
or contemplated condemnation proceeding affecting any Mortgaged Property or any
sale or disposition thereof in lieu of condemnation. Neither any Mortgaged
Property nor any interest therein is subject to any right of first refusal,
option or other contractual right to purchase such Mortgaged Property or
interest therein.
SECTION 3.06.    Litigation and Environmental Matters. (a) There are no actions,
suits, investigations or proceedings at law or in equity or by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
Borrower or any Restricted Subsidiary, threatened against or affecting any
Borrower or any Restricted Subsidiary or any business, property or rights (other
than intellectual property rights, which are addressed in Section 3.05(b)) of
any such Person (i) that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve any of
the Loan Documents.
(b)    Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, no Borrower or Restricted Subsidiary (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability, (iv) has any present or, to the knowledge of any
Borrower or any Restricted Subsidiary, past operations or properties subject to
any federal, state or local investigation to determine whether any remedial
action is needed to address any environmental pollution, Hazardous Material
impacts or environmental clean-up, (v) has any contingent liability with respect
to any Release, environmental pollution or Hazardous Material impacts on any
real property now or previously owned, leased or operated by it or (vi) knows of
any basis for any Environmental Liability.
SECTION 3.07.    Compliance with Laws. Each Borrower and each Restricted
Subsidiary is in compliance with all Requirements of Law, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
SECTION 3.08.    Anti-Terrorism Laws; Anti Corruption Laws. (a) To the extent
applicable, each Borrower and the Restricted Subsidiaries are in compliance, in
all material respects, with (i) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as




--------------------------------------------------------------------------------

94

amended) and any other enabling legislation or executive order relating thereto,
and (ii) the USA PATRIOT Act. No part of the proceeds of the Loans will be used
by any Borrower or any of the Restricted Subsidiaries, directly or, to the
knowledge of any Borrower, indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
(b)    No Borrower or Restricted Subsidiary nor, to the knowledge of any
Borrower, any director, officer, agent, employee or Affiliate of any Borrower or
any Restricted Subsidiary, (i) is a Blocked Person or (ii) is currently subject
to any U.S. sanctions administered by OFAC; and no Borrower or Restricted
Subsidiary will use the proceeds of the Loans for the purpose of financing the
activities of any person that, at the time of such financing, is subject to any
sanctions set forth in clause (ii) hereof.
SECTION 3.09.    Investment Company Status. No Borrower or Restricted Subsidiary
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act.
SECTION 3.10.    Federal Reserve Regulations. No Borrower or Restricted
Subsidiary is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors) or extending credit for the
purpose of purchasing or carrying margin stock. No part of the proceeds of the
Loans will be used, directly or indirectly, for any purpose that entails a
violation (including on the part of any Lender) of any of the regulations of the
Board of Governors, including Regulations U and X.
SECTION 3.11.    Taxes. Except to the extent that failure to do so would not
reasonably be expected to result in a Material Adverse Effect, each Borrower and
each Restricted Subsidiary (a) has timely filed or caused to be filed all Tax
returns and reports required to have been filed by it and (b) has paid or caused
to be paid all Taxes required to have been paid by it, except where the validity
or amount thereof is being contested in good faith by appropriate proceedings
and where such Borrower or such Restricted Subsidiary, as applicable, has set
aside on its books adequate reserves therefor in conformity with GAAP.
SECTION 3.12.    ERISA. (a) Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, no ERISA
Event has occurred or is reasonably expected to occur.
(b)    Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) each Foreign Pension Plan is
in compliance in all material respects with all Requirements of Law applicable
thereto and the respective requirements of the governing documents for such
plan, (ii) with respect to each Foreign Pension Plan, none of the Borrower, its
Affiliates or any of their respective directors, officers, employees or agents
has engaged in a transaction that could subject any Borrower or any Restricted
Subsidiary, directly or indirectly, to a tax or civil penalty and (iii) with
respect to each Foreign Pension Plan, reserves have been established in the
financial statements furnished to Lenders in respect of any unfunded liabilities
in accordance with all Requirements of Law and prudent business practice or,
where




--------------------------------------------------------------------------------

95

required, in accordance with ordinary accounting practices in the jurisdiction
in which such Foreign Pension Plan is maintained.
SECTION 3.13.    Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other written information
furnished by or on behalf of any Borrower or any Restricted Subsidiary to the
Arrangers, the Administrative Agent, any Issuing Bank or any Lender on or before
the Second Restatement Effective Date in connection with the negotiation of this
Agreement or any other Loan Document, included herein or therein or furnished
hereunder or thereunder (as modified or supplemented by other information so
furnished and taken as a whole) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, each
Borrower represents only that such information was prepared in good faith based
upon assumptions believed by it to be reasonable at the time so furnished and,
if such projected financial information was furnished prior to the Second
Restatement Effective Date, as of the Second Restatement Effective Date (it
being understood and agreed that any such projected financial information may
vary from actual results and that such variations may be material).
SECTION 3.14.    Subsidiaries. As of the First Restatement Effective Date, the
Borrower does not have any subsidiaries other than the Co-Borrower and the
Subsidiaries. As of the First Restatement Effective Date, Schedule 3.14 sets
forth the name of, and the ownership interest of each Borrower and each
Subsidiary in, each Subsidiary and identifies each Subsidiary that is a
Subsidiary Loan Party, in each case as of the First Restatement Effective Date.
As of the First Restatement Effective Date, the Equity Interests in the
Co-Borrower and each Subsidiary have been duly authorized and validly issued and
are fully paid and nonassessable, and such Equity Interests are owned by the
Borrower or the Co-Borrower, directly or indirectly, free and clear of all Liens
(other than Liens created under the Loan Documents and any Liens permitted by
Section 6.02). Except as set forth in Schedule 3.14, as of the First Restatement
Effective Date, there is no existing option, warrant, call, right, commitment or
other agreement to which any Borrower or any Subsidiary is a party requiring,
and there are no Equity Interests in any Subsidiary outstanding that upon
exercise, conversion or exchange would require, the issuance by the Co-Borrower
or any Subsidiary of any additional Equity Interests or other securities
exercisable for, convertible into, exchangeable for or evidencing the right to
subscribed for or purchase any Equity Interests in the Co-Borrower or any
Subsidiary.
SECTION 3.15.    [Reserved.]
SECTION 3.16.    Labor Matters. As of the Second Restatement Effective Date,
except as could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, (i) there are no strikes, lockouts or
slowdowns or any other material labor disputes against any Borrower or any
Subsidiary pending or, to the knowledge of any Borrower or any Subsidiary,
threatened and (ii) there are no unfair labor practice complaints pending
against any Borrower or any Subsidiary or, to the knowledge of any Borrower or
any Subsidiary, threatened against any of them before the National Labor
Relations Board or other Governmental Authority.
SECTION 3.17.    Solvency. As of the Spin-Off Date, immediately after the
consummation of the Transactions to occur on the Spin-Off Date, and giving
effect to the rights of




--------------------------------------------------------------------------------

96

indemnification, subrogation and contribution under the Collateral Agreement,
(a) the fair value of the assets of the Borrowers and the Restricted
Subsidiaries, taken as a whole, at a fair valuation, will exceed their debts and
liabilities, subordinated, contingent or otherwise, (b) the present fair
saleable value of the property of the Borrowers and the Restricted Subsidiaries,
taken as a whole, will be greater than the amount that will be required to pay
the probable liability of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured, (c) the Borrowers and the Restricted Subsidiaries, taken as a whole,
will be able to pay their debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured and (d) the
Borrowers and the Restricted Subsidiaries, taken as a whole, will not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed to be conducted
following the Spin-Off Date. For purposes of this Section, the amount of
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
SECTION 3.18.    Collateral Matters. (a) The Collateral Agreement, upon
execution and delivery thereof by the parties thereto, will create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral (as defined therein) and
(i) when such Collateral constituting certificated securities (as defined in the
Uniform Commercial Code) is delivered to the Administrative Agent, together with
instruments of transfer duly endorsed in blank, the security interest created
under the Collateral Agreement will constitute a fully perfected security
interest in all right, title and interest of the pledgors thereunder in such
Collateral, prior and superior in right to any other Person, and (ii) when
financing statements in appropriate form are filed in the applicable filing
offices, the security interest created under the Collateral Agreement will
constitute a fully perfected security interest in all right, title and interest
of the Loan Parties in the remaining Collateral (as defined therein) (subject to
subsections (b) and (c) of this Section 3.18) to the extent perfection can be
obtained by filing Uniform Commercial Code financing statements, prior and
superior to the rights of any other Person, except for rights secured by Liens
permitted under Section 6.02.
(b)    Each Mortgage, upon execution and delivery thereof by the parties
thereto, will create in favor of the Administrative Agent, for the benefit of
the Secured Parties, a legal, valid and enforceable security interest in all the
applicable mortgagor’s right, title and interest in and to the Mortgaged
Properties subject thereto and the proceeds thereof, and when the Mortgages have
been filed in the jurisdictions specified therein, the Mortgages will constitute
a fully perfected security interest in all right, title and interest of the
mortgagors in the Mortgaged Properties and the proceeds thereof, prior and
superior in right to any other Person, but subject to Liens permitted under
Section 6.02.
(c)    Upon the recordation of the Collateral Agreement (or a short-form
security agreement in form and substance reasonably satisfactory to the Borrower
and the Administrative Agent) with the United States Patent and Trademark Office
or the United States Copyright Office, as applicable, and the filing of the
financing statements referred to in paragraph (a) of this Section, the security
interest created under the Collateral Agreement will constitute a fully
perfected security interest in all right, title and interest of the Loan Parties
in the Intellectual Property (as defined in the Collateral Agreement) in which a
security interest may be perfected by filing in the United States of America, in
each case prior and superior in right to any other Person, but subject to Liens
permitted under Section 6.02 (it being understood and agreed that subsequent




--------------------------------------------------------------------------------

97

recordings in the United States Patent and Trademark Office or the United States
Copyright Office may be necessary to perfect a security interest in such
Intellectual Property acquired by the Loan Parties after the Second Restatement
Effective Date).
SECTION 3.19.    Designation as Senior Debt. All Obligations shall be designated
as “Senior Indebtedness” and “Designated Senior Indebtedness” or a similar term
or designation for purposes of and as defined in, any documentation with respect
to any subordinated Indebtedness.
ARTICLE IV    

Conditions
SECTION 4.01.    [Reserved.]
SECTION 4.02.    Each Credit Event. The obligations of the Lenders to make Loans
on the occasion of any Borrowing, and of the Issuing Banks to issue, amend,
renew or extend any Letter of Credit, is subject to receipt of the request
therefor in accordance herewith and to the satisfaction of the following
conditions:
(a)    The representations and warranties of each Loan Party set forth in the
Loan Documents shall be true and correct in all material respects (or, in the
case of representations and warranties qualified as to materiality, in all
respects) on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
in the case of any such representation and warranty that expressly relates to a
prior date, in which case such representation and warranty shall be true and
correct in all material respects (or in all respects, as applicable) as of such
earlier date.
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.
(c)    The applicable Borrower shall have delivered to the Administrative Agent
the notice required by Section 2.03.
Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section 4.02) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrowers on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section 4.02.
ARTICLE V    

Affirmative Covenants
From and including the Effective Date and until the Commitments shall have
expired or been terminated and the principal of and interest on each Loan and
all fees, expenses and other amounts (other than contingent amounts not yet due)
payable under this Agreement or any other Loan Document shall have been paid in
full and all Letters of Credit (other than those




--------------------------------------------------------------------------------

98

collateralized or back-stopped on terms reasonably satisfactory to the
applicable Issuing Bank) shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, each Borrower covenants and agrees
with the Lenders that:
SECTION 5.01.    Financial Statements and Other Information. In the case of the
Borrower, the Borrower will furnish to the Administrative Agent, which shall
furnish to each Lender, the following:
(a)    within 90 days after the end of each fiscal year of the Borrower (or such
later date as Form 10-K of the Borrower is required to be filed with the SEC
taking into account any extension granted by the SEC, provided that the Borrower
gives the Administrative Agent notice of any such extension), its audited
consolidated balance sheet and audited consolidated statements of operations,
shareholders’ equity and cash flows as of the end of and for such fiscal year,
and related notes thereto, setting forth in each case in comparative form the
figures for the previous fiscal year, prepared in accordance with generally
accepted auditing standards and reported on by PricewaterhouseCoopers LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification, exception or statement and without any
qualification or exception as to the scope of such audit other than with respect
to the Borrower’ internal controls over financial reporting for which an opinion
as to effectiveness is not required) to the effect that such financial
statements present fairly in all material respects the financial condition,
results of operations and cash flow of the Borrower and its Subsidiaries on a
consolidated basis as of the end of and for such fiscal year and accompanied by
a narrative report describing the financial position, results of operations and
cash flow of the Borrower and its consolidated Subsidiaries;
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower (or such later date as Form 10-Q of the
Borrower is required to be filed with the SEC taking into account any extension
granted by the SEC, provided that the Borrower gives the Administrative Agent
notice of any such extension), its unaudited consolidated balance sheet and
unaudited consolidated statements of operations and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Financial Officer of the Borrower
as presenting fairly in all material respects the financial condition, results
of operations and cash flows of the Borrower and its Subsidiaries on a
consolidated basis as of the end of and for such fiscal quarter and such portion
of the fiscal year in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes, and accompanied
by a narrative report describing the financial position, results of operations
and cash flow of the Borrower and its consolidated Subsidiaries;
(c)    concurrently with each delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Borrower (which, for
the avoidance of doubt, shall be prepared based on the terms hereof after giving
effect to the Second Restatement Effective Date commencing with the certificate
delivered concurrently with the financial statements for the fiscal quarter
ending September 30, 2015) (i) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect




--------------------------------------------------------------------------------

99

thereto, (ii) setting forth reasonably detailed calculations (A) demonstrating
compliance with the covenants contained in Sections 6.12 and 6.13 and (B) in the
case of financial statements delivered under clause (a) above, beginning with
the financial statements for the fiscal year of the Borrower ending December 31,
2015, of Excess Cash Flow, (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the prior certificate
delivered pursuant to this clause (c) indicating such a change and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate and (iv) at any time when there is any
Unrestricted Subsidiary, including as an attachment with respect to each such
financial statement, an Unrestricted Subsidiary Reconciliation Statement (except
to the extent that the information required thereby is separately provided with
the public filing of such financial statement);
(d)    [reserved;]
(e)    concurrently with any delivery of financial statements under clause (a)
above, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and consolidated statements of projected
operations and cash flows as of the end of and for such fiscal year and setting
forth the assumptions used for purposes of preparing such budget) and, promptly
when available, any significant revisions of such budget;
(f)    promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act;
(g)    promptly after the same becomes publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by any
Borrower or any Restricted Subsidiary with the SEC or with any national
securities exchange, or distributed by the Borrower to the holders of its Equity
Interests generally, as applicable; and
(h)    promptly following any request therefor, but subject to the limitations
set forth in the proviso to the last sentence of Section 5.09 and Section 9.12,
such other information regarding the operations, business affairs, assets,
liabilities (including contingent liabilities) and financial condition of any
Borrower or any Restricted Subsidiary, or compliance with the terms of this
Agreement or any other Loan Document, as the Administrative Agent, any Issuing
Bank or any Lender may reasonably request.
Information required to be furnished pursuant to clause (a), (b) or (g) of this
Section shall be deemed to have been furnished if such information, or one or
more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on the Platform or shall be available on the
website of the SEC at http://www.sec.gov. Information required to be furnished
pursuant to this Section may also be furnished by electronic communications
pursuant to procedures approved by the Administrative Agent.




--------------------------------------------------------------------------------

100

SECTION 5.02.    Notices of Material Events. The Borrowers will furnish to the
Administrative Agent, which shall furnish to each Issuing Bank and each Lender,
written notice of the following, in each case promptly after an officer obtains
knowledge thereof:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of a
Financial Officer or another executive officer of any Borrower or any Restricted
Subsidiary, affecting any Borrower or any Restricted Subsidiary, or any adverse
development in any such pending action, suit or proceeding not previously
disclosed in writing by any Borrower to the Administrative Agent, that in each
case could reasonably be expected to result in a Material Adverse Effect or that
in any manner questions the validity of this Agreement or any other Loan
Document; and
(c)    any other development (including notice of any matter or event that could
give rise to an Environmental Liability or ERISA Event) that has resulted, or
could reasonably be expected to result, in a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a written
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
SECTION 5.03.    Information Regarding Collateral. (a) The Borrower will furnish
to the Administrative Agent prompt written notice of any change (i) in any Loan
Party’s legal name, as set forth in such Loan Party’s organizational documents,
(ii) in the jurisdiction of incorporation or organization of any Loan Party,
(iii) in the form of organization of any Loan Party or (iv) in any Loan Party’s
organizational identification number, if any, or, with respect to a Loan Party
organized under the laws of a jurisdiction that requires such information to be
set forth on the face of a Uniform Commercial Code financing statement, the
Federal Taxpayer Identification Number of such Loan Party.
(b)    At the time of delivery of financial statements pursuant to
Section 5.01(a), the Borrower shall deliver to the Administrative Agent a
completed Supplemental Perfection Certificate (i) setting forth the information
required pursuant to the Supplemental Perfection Certificate and indicating, in
a manner reasonably satisfactory to the Administrative Agent, any changes in
such information from the most recent Supplemental Perfection Certificate
delivered pursuant to this Section or (ii) certifying that there has been no
change in such information from the most recent Supplemental Perfection
Certificate delivered pursuant to this Section.
SECTION 5.04.    Existence; Conduct of Business. Each Borrower will, and will
cause each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names necessary for the conduct of its
business; provided that the foregoing shall not prohibit (i) any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 or (ii)
the Borrowers and each of the Restricted Subsidiaries from allowing its
respective patents, copyrights, trademarks




--------------------------------------------------------------------------------

101

and trade names to lapse, expire or become abandoned in the ordinary course of
business or its reasonable business judgment, as applicable.
SECTION 5.05.    Payment of Taxes. Each Borrower will, and will cause each of
its Restricted Subsidiaries to, pay its Tax liabilities before the same shall
become delinquent or in default, except where (a) (i) the validity or amount
thereof is being contested in good faith by appropriate proceedings and (ii) the
applicable Borrower or such Restricted Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP or (b) the
failure to make payment would not reasonably be expected to result in a Material
Adverse Effect.
SECTION 5.06.    Maintenance of Properties. Except if failure to do so would not
reasonably be expected to have a Material Adverse Effect, each Borrower will,
and will cause each of its Restricted Subsidiaries to, keep and maintain all
property necessary for the conduct of its business in good working order and
condition, ordinary wear and tear excepted.
SECTION 5.07.    Insurance. Each Borrower will, and will cause each of its
Restricted Subsidiaries to, maintain, with financially sound and reputable
insurance companies, insurance in such amounts (with no greater risk retention)
and against such risks as is customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations. Each such policy of liability or casualty insurance
maintained by or on behalf of Loan Parties will (a) in the case of each
liability insurance policy (other than workers’ compensation, director and
officer liability or other policies in which such endorsements are not
customary), name the Administrative Agent, on behalf of the Secured Parties, as
an additional insured thereunder, (b) in the case of each casualty insurance
policy, contain a loss payable clause or endorsement that names the
Administrative Agent, on behalf of the Secured Parties, as the loss payee
thereunder and (c) provide for at least 30 days’ (or such shorter number of days
as may be agreed to by the Administrative Agent) prior written notice to the
Administrative Agent of any cancellation of such policy. With respect to each
Mortgaged Property that is located in an area determined by the Federal
Emergency Management Agency to have special flood hazards, the applicable Loan
Party has obtained, and will maintain, with financially sound and reputable
insurance companies, such flood insurance as is required under applicable law,
including Regulation H of the Board of Governors. The Borrower will furnish to
the Lenders, upon reasonable request of the Administrative Agent, information in
reasonable detail as to the insurance so maintained.
SECTION 5.08.    [Reserved.]
SECTION 5.09.    Books and Records; Inspection and Audit Rights. Each Borrower
will, and will cause each of its Restricted Subsidiaries to, keep proper books
of record and accounts in which full, true and correct entries in conformity
with GAAP and all Requirements of Law are made of all dealings and transactions
in relation to its business and activities. Each Borrower will, and will cause
each of its Restricted Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times but no more often than
two times during any calendar year; provided that no Borrower or Restricted
Subsidiary will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter (i) that constitutes non-financial trade secrets or non-financial




--------------------------------------------------------------------------------

102

proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Requirement of Law or any binding agreement or
(iii) that is subject to attorney-client or similar privilege or constitutes
attorney work product.
SECTION 5.10.    Compliance with Laws. Each Borrower will, and will take
reasonable action to cause each of its Restricted Subsidiaries to, comply with
all Requirements of Law (including Environmental Laws) with respect to it or its
property, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.
SECTION 5.11.    Use of Proceeds; Letters of Credit. (a) The proceeds of the
Revolving Loans and the Swingline Loans, as well as the proceeds of any
Incremental Extension of Credit (unless otherwise provided in the applicable
Incremental Facility Amendment) will be used for working capital and other
general corporate purposes (including acquisitions permitted by this Agreement)
of the Borrowers and the Restricted Subsidiaries. The proceeds of the Revolving
Loans and the Swingline Loans may also be used for other transactions not
prohibited by this Agreement. No part of the proceeds of any Loan will be used
in violation of the representation set forth in Section 3.10. Letters of Credit
will be used by the Borrowers and the Restricted Subsidiaries for general
corporate purposes.
SECTION 5.12.    Additional Subsidiaries. (a) If any additional Subsidiary is
formed or acquired (or otherwise becomes a Designated Subsidiary) after the
Effective Date, then the Borrower will, as promptly as practicable and, in any
event, within 60 days (or such longer period as the Administrative Agent, acting
reasonably, may agree to in writing (including electronic mail)) after such
Subsidiary is formed or acquired (or otherwise becomes a Designated Subsidiary),
notify the Administrative Agent thereof and, to the extent applicable, cause the
Collateral and Guarantee Requirement to be satisfied with respect to such
Subsidiary (if it is a Designated Subsidiary) and with respect to any Equity
Interest in or Indebtedness of such Subsidiary owned by or on behalf of any Loan
Party.
(b)    The Borrowers may designate any wholly-owned Restricted Subsidiary that
is organized in a Permitted Jurisdiction as a Designated Subsidiary; provided
that to the extent applicable, the Collateral and Guarantee Requirement shall
have been satisfied with respect to such Subsidiary as if such Subsidiary is a
Person that becomes a Designated Subsidiary after the Effective Date.
SECTION 5.13.    Further Assurances. (a) Each Borrower will, and will cause each
of its Subsidiaries that is a Subsidiary Loan Party to, execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents),
that may be required under any applicable law, or that the Administrative Agent
or the Required Lenders may reasonably request, to cause the Collateral and
Guarantee Requirement to be and remain satisfied, all at the expense of the Loan
Parties. Each Borrower also agrees to, and shall cause each of its Subsidiaries
that is a Subsidiary Loan Party to, provide to the Administrative Agent, from
time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.




--------------------------------------------------------------------------------

103

(b)    If any material assets (including any real property or improvements
thereto or any interest therein with a fair market value in excess of
$10,000,000) are acquired by any Borrower or any Subsidiary Loan Party after the
Effective Date (other than assets constituting Collateral under the Collateral
Agreement that become subject to the Lien created by the Collateral Agreement
upon acquisition thereof), the Borrower will notify the Administrative Agent and
the Lenders thereof, and, if requested by the Administrative Agent or the
Required Lenders, the Borrower will cause such assets to be subjected to a Lien
securing the Obligations and will take, and cause the Subsidiary Loan Parties to
take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section, all at the expense of the Loan
Parties.
SECTION 5.14.    Credit Ratings. Each Borrower will use reasonable efforts to
cause the credit facilities made available under this Agreement to be
continuously rated by S&P and Moody’s. The Borrowers will use commercially
reasonable efforts to maintain a corporate rating from S&P and a corporate
family rating from Moody’s, in each case in respect of the Borrower or
Co-Borrower.
SECTION 5.15.    Post-Second Restatement Effective Date Matters. As promptly as
practicable, and in any event within 90 days (or such longer period as the
Administrative Agent, acting reasonably, may agree to in writing), after the
Second Restatement Effective Date, the Borrower shall deliver a short-form
confirmation of the Irish law-governed security agreement confirming the grant
to the Administrative Agent, for the benefit of the Secured Parties, of a
security interest in the Collateral of the Borrower, which confirmation shall be
in form and substance reasonably satisfactory to the Administrative Agent.
SECTION 5.16.    Designation as Senior Debt. Each Borrower shall, and following
the Spin-Off shall cause each of its Subsidiaries to, designate all Obligations
as “Senior Indebtedness” and “Designated Senior Indebtedness” or as a similar
term or designation for purposes of and as defined in, any documentation with
respect to any subordinated Indebtedness.
SECTION 5.17.    Designation of Subsidiaries. The Borrower may at any time
designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that (a)
immediately before and after such designation, no Default or Event of Default
shall have occurred and be continuing or would result from such designation, (b)
immediately after giving effect to such designation, the Total Leverage Ratio,
determined on a Pro Forma Basis as of the last day of the most recently ended
fiscal quarter of the Borrower, is less than 2.75 to 1.00, and the Borrower
shall have delivered to the Administrative Agent a certificate of a Financial
Officer setting forth reasonably detailed calculations demonstrating compliance
with this clause (b) and (c) no Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “restricted subsidiary” or a “guarantor” (or any similar
designation) for any Material Indebtedness. The designation of any Subsidiary as
an Unrestricted Subsidiary shall constitute an Investment by the parent company
of such Subsidiary therein under Section 6.04(u) at the date of designation in
an amount equal to the net book value of such parent company’s investment
therein. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence at the time of designation of any
Indebtedness or Liens of such Subsidiary, and the making of an Investment by
such Subsidiary in any Investments of such Subsidiary, in each case existing at
such time.




--------------------------------------------------------------------------------

104

SECTION 5.18.    Spin-Off Documents. No term or condition set forth in the most
recently available version of any Spin-Off Document shall be waived, amended or
otherwise modified in a manner material and adverse to the rights or interests
of the Lenders without the prior written approval of the Administrative Agent.
ARTICLE VI    

Negative Covenants
Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
contingent amounts not yet due) payable under this Agreement or any other Loan
Document have been paid in full, and all Letters of Credit (other than those
collateralized or back-stopped on terms reasonably satisfactory to the
applicable Issuing Bank) have expired or been terminated and all LC
Disbursements shall have been reimbursed, each Borrower covenants and agrees
(provided that notwithstanding anything to the contrary set forth in this
Agreement or any other Loan Document, no provision of this Agreement or any
other Loan Document shall prevent or restrict the consummation of any of the
Transactions, nor shall the Transactions give rise to any Default, or constitute
the utilization of any basket, under this Agreement (including this Article VI)
or any other Loan Document) with the Lenders that:
SECTION 6.01.    Indebtedness; Certain Equity Securities. (a) No Borrower will,
nor will any Borrower permit any of its respective Restricted Subsidiaries to,
create, incur, assume or permit to exist any Indebtedness, except:
(i)    Indebtedness created hereunder and under the other Loan Documents;
(ii)    (A) the Senior Unsecured Notes in an aggregate principal amount not to
exceed $300,000,000 and (B) Refinancing Indebtedness in respect of the Senior
Unsecured Notes issued pursuant to clause (A) above (it being understood and
agreed that, for purposes of this Section, any Indebtedness that is incurred for
the purpose of repurchasing or redeeming any Senior Unsecured Notes (or any
Refinancing Indebtedness in respect thereof) shall, if otherwise meeting the
requirements set forth in the definition of the term “Refinancing Indebtedness”,
be deemed to be Refinancing Indebtedness in respect of the Senior Unsecured
Notes (or such Refinancing Indebtedness), and shall be permitted to be incurred
and be in existence, notwithstanding that the proceeds of such Refinancing
Indebtedness shall not be applied to make such repurchase or redemption of the
Senior Unsecured Notes (or such Refinancing Indebtedness) immediately upon the
incurrence thereof, if the proceeds of such Refinancing Indebtedness are applied
to make such repurchase or redemption no later than 90 days following the date
of the incurrence thereof;
(iii)    Indebtedness existing on the First Restatement Effective Date and set
forth in Schedule 6.01, any Refinancing Indebtedness in respect thereof and any
intercompany Indebtedness existing on the Effective Date arising out of, or in
connection with, the Transactions;
(iv)    (A) Indebtedness of a Borrower to another Borrower or any Restricted
Subsidiary or (B) Indebtedness of any Restricted Subsidiary to a Borrower or any
other Restricted Subsidiary; provided that (x) Indebtedness of any Subsidiary
that is not a Loan




--------------------------------------------------------------------------------

105

Party to a Borrower or any Subsidiary Loan Party shall be subject to
Section 6.04 and (y) Indebtedness of a Borrower or any Subsidiary Loan Party to
any Restricted Subsidiary that is not a Subsidiary Loan Party shall, on and
after the Effective Date, be subordinated to the Obligations on the terms set
forth in the Global Intercompany Note;
(v)    (A) Guarantees by a Borrower of Indebtedness of another Borrower or any
Restricted Subsidiary and (B) Guarantees by any Restricted Subsidiary of
Indebtedness of a Borrower or any other Restricted Subsidiary; provided that
(w) the Indebtedness so Guaranteed is permitted by this Section (other than
clause (a)(iii) or (a)(vii)), (x) Guarantees by a Borrower or any Subsidiary
Loan Party of Indebtedness of any Subsidiary that is not a Loan Party shall be
subject to Section 6.04, (y) Guarantees permitted under this clause (v) shall be
subordinated to the Obligations of the applicable Restricted Subsidiary to the
same extent and on the same terms as the Indebtedness so Guaranteed is
subordinated to the Obligations and (z) none of the Senior Unsecured Notes shall
be Guaranteed by any Subsidiary unless such Subsidiary is a Loan Party that has
Guaranteed the Obligations pursuant to the Collateral Agreement;
(vi)    (A) Indebtedness of any Borrower or any Restricted Subsidiary incurred
to finance the acquisition, construction, repair, replacement or improvement of
any fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed by any Borrower or any Restricted Subsidiary in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof; provided that such Indebtedness is incurred
prior to or within 270 days after such acquisition or the completion of such
construction, repair, replacement or improvement, and (B) Refinancing
Indebtedness in respect of Indebtedness incurred or assumed pursuant to
clause (A) above; provided further that at the time of incurrence thereof, the
aggregate principal amount of Indebtedness permitted by this clause (vi),
together with any sale and leaseback transaction incurred pursuant to Section
6.06, shall not exceed the greater of (x) $75,000,000 and (y) 3.75% of
Consolidated Total Assets as of the fiscal year most recently ended prior to the
incurrence of such Indebtedness;
(vii)    (A) Indebtedness of any Person that becomes a Restricted Subsidiary (or
of any Person not previously a Restricted Subsidiary that is merged or
consolidated with or into a Restricted Subsidiary in a transaction permitted
hereunder) after the Escrow Date, or Indebtedness of any Person that is assumed
by any Restricted Subsidiary in connection with an acquisition of assets by such
Restricted Subsidiary in an acquisition permitted by Section 6.04; provided that
such Indebtedness exists at the time such Person becomes a Restricted Subsidiary
(or is so merged or consolidated) or such assets are acquired and is not created
in contemplation of or in connection with such Person becoming a Restricted
Subsidiary (or such merger or consolidation) or such assets being acquired and
(B) Refinancing Indebtedness in respect of Indebtedness incurred or assumed, as
applicable, pursuant to clause (A) above;
(viii)    other Indebtedness in an aggregate principal amount not exceeding at
the time of incurrence thereof, the greater of (A) $75,000,000 and (B) 3.75% of
Consolidated Total Assets as of the fiscal year most recently ended prior to the
incurrence of such Indebtedness at any time outstanding;




--------------------------------------------------------------------------------

106

(ix)    Indebtedness owed to any Person (including obligations in respect of
letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business;
(x)    Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, bankers acceptances drafts, performance and completion guarantees
and similar obligations (other than in respect of other Indebtedness), in each
case provided in the ordinary course of business;
(xi)    Indebtedness in respect of Hedging Agreements permitted by Section 6.07;
(xii)    Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depositary and cash management services or in connection
with any automated clearinghouse transfers of funds; provided that such
Indebtedness shall be repaid in full within five Business Days of the incurrence
thereof;
(xiii)    Indebtedness in the form of purchase price adjustments, earnouts,
non-competition agreements or other arrangements representing acquisition
consideration or deferred payments of a similar nature incurred in connection
with any acquisition or other investment permitted under Section 6.04;
(xiv)    Refinancing Term Loan Indebtedness incurred pursuant to Section 2.23;
provided that the Net Proceeds thereof are used to make the prepayments required
under clause (a)(iii) of Section 2.23;
(xv)    Alternative Incremental Facility Debt, provided that the aggregate
principal amount of such Alternative Incremental Facility Debt shall not exceed
the amount permitted under Section 2.21;
(xvi)    Indebtedness representing deferred compensation to directors, officers,
consultants or employees of a Borrower or a Restricted Subsidiary incurred in
the ordinary course of business;
(xvii)    Indebtedness consisting of promissory notes issued by any Loan Party
to current or former officers, directors, consultants and employees or their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of the Borrower permitted by Section 6.08;
(xviii)    Indebtedness of Foreign Subsidiaries in an aggregate principal amount
not exceeding $50,000,000 at any time outstanding;
(xix)    Indebtedness of any Restricted Subsidiary that is not a Loan Party to a
Borrower or any Subsidiary Loan Party to the extent the proceeds thereof are
used by such Restricted Subsidiary to consummate an acquisition permitted by
Section 6.04(b); provided, other than with respect to Indebtedness evidenced by
a promissory note as described in subclause (ii)(A) of the proviso to clause (f)
of Section 6.04, that the aggregate amount of Indebtedness incurred pursuant to
this clause (xix) for the purpose




--------------------------------------------------------------------------------

107

of acquiring a Restricted Subsidiary that does not become a Subsidiary Loan
Party shall not exceed, at the time such acquisition is made and after giving
effect thereto, the greater of (A) $100,000,000 and (B) 5.0% of Consolidated
Total Assets as of the fiscal year most recently ended prior to the making of
such acquisition; and
(xx)    Indebtedness of any Borrower or any other Loan Party if, after giving
effect to the incurrence thereof and the application of the proceeds thereof,
the Borrower is in compliance with Sections 6.12 and 6.13.
SECTION 6.02.    Liens. (a) No Borrower will, nor will any Borrower permit any
of its respective Restricted Subsidiaries to, create, incur, assume or permit to
exist any Lien on any asset now owned or hereafter acquired by it, except:
(i)    Liens created under the Loan Documents;
(ii)    Permitted Encumbrances;
(iii)    any Lien on any asset of a Borrower or any Restricted Subsidiary
existing on the First Restatement Effective Date and set forth in Schedule 6.02;
provided that (A) such Lien shall not apply to any other asset of any Borrower
or any Restricted Subsidiary (other than assets financed by the same financing
source in the ordinary course of business) and (B) such Lien shall secure only
those obligations that it secures on the First Restatement Effective Date and
extensions, renewals, replacements and refinancings thereof so long as the
principal amount of such extensions, renewals, replacements and refinancings
does not exceed the principal amount of the obligations being extended, renewed,
replaced or refinanced or, in the case of any such obligations constituting
Indebtedness, that are permitted under Section 6.01(a)(iii) as Refinancing
Indebtedness in respect thereof;
(iv)    any Lien existing on any asset prior to the acquisition thereof by a
Borrower or any Restricted Subsidiary or existing on any asset of any Person
that becomes a Restricted Subsidiary (or of any Person not previously a
Restricted Subsidiary that is merged or consolidated with or into a Restricted
Subsidiary in a transaction permitted hereunder) after the Escrow Date prior to
the time such Person becomes a Restricted Subsidiary (or is so merged or
consolidated); provided that (A) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Restricted
Subsidiary (or such merger or consolidation), (B) such Lien shall not apply to
any other asset of a Borrower or any Restricted Subsidiary (other than (x)
assets financed by the same financing source in the ordinary course of business
and (y) in the case of any such merger or consolidation, the assets of any
special purpose merger Subsidiary that is a party thereto) and (C) such Lien
shall secure only those obligations that it secures on the date of such
acquisition or the date such Person becomes a Restricted Subsidiary (or is so
merged or consolidated) and extensions, renewals, replacements and refinancings
thereof so long as the principal amount of such extensions, renewals and
replacements does not exceed the principal amount of the obligations being
extended, renewed or replaced or, in the case of any such obligations
constituting Indebtedness, that are permitted under Section 6.01(a)(vii) as
Refinancing Indebtedness in respect thereof;




--------------------------------------------------------------------------------

108

(v)    Liens on fixed or capital assets acquired, constructed, repaired,
replaced or improved (including any such assets made the subject of a Capital
Lease Obligation incurred) by any Borrower or any Restricted Subsidiary;
provided that (A) such Liens secure Indebtedness incurred to finance such
acquisition, construction, repair, replacement or improvement and permitted by
clause (vi)(A) of Section 6.01(a) or any Refinancing Indebtedness in respect
thereof permitted by clause (vi)(B) of Section 6.01(a), (B) such Liens and the
Indebtedness secured thereby are incurred prior to or within 270 days after such
acquisition or the completion of such construction, repair, replacement or
improvement (provided that this clause (B) shall not apply to any Refinancing
Indebtedness permitted by clause (vi)(B) of Section 6.01(a) or any Lien securing
such Refinancing Indebtedness), (C) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing, repairing, replacing or improving
such fixed or capital asset and in any event, the aggregate principal amount of
such Indebtedness does not exceed the amount permitted under the second proviso
of Section 6.01(a)(vi) at any time outstanding and (D) such Liens shall not
apply to any other property or assets of any Borrower or any Restricted
Subsidiary (except assets financed by the same financing source in the ordinary
course of business);
(vi)    in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 6.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;
(vii)    in the case of (A) any Restricted Subsidiary that is not a wholly owned
Subsidiary or (B) the Equity Interests in any Person that is not a Restricted
Subsidiary, any encumbrance or restriction, including any put and call
arrangements, related to Equity Interests in such Restricted Subsidiary or such
other Person set forth in the organizational documents of such Restricted
Subsidiary or such other Person or any related joint venture, shareholders’ or
similar agreement;
(viii)    Liens solely on any cash earnest money deposits, escrow arrangements
or similar arrangements made by any Borrower or any Restricted Subsidiary in
connection with any letter of intent or purchase agreement for an acquisition or
other transaction permitted hereunder;
(ix)    Liens on Collateral securing any Permitted Second Priority Refinancing
Debt or Alternative Incremental Facility Debt; provided that such Liens are
subject to customary intercreditor arrangements reasonably satisfactory to the
Administrative Agent;
(x)    Liens granted by a Subsidiary that is not a Loan Party in respect of
Indebtedness permitted to be incurred by such Subsidiary under Section 6.01; and
(xi)    Liens not otherwise permitted by this Section to the extent that the
aggregate outstanding principal amount of the obligations secured thereby, at
the time of incurrence thereof, does not exceed the greater of (A) $50,000,000
and (B) 2.5% of Consolidated Total Assets as of the fiscal year most recently
ended prior to the making of such investments.
SECTION 6.03.    Fundamental Changes. (a) No Borrower will, nor will it permit
any of its Restricted Subsidiaries to, merge into or consolidate with any other
Person, or permit




--------------------------------------------------------------------------------

109

any other Person to merge into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing, (i) any Person may merge into
or consolidate with a Borrower in a transaction in which such Borrower is the
surviving entity or the surviving entity (the “Successor Borrower”) (A) is
organized under the laws of the United States (with respect to the Co-Borrower)
or Ireland (with respect to the Borrower), (B) expressly assumes the applicable
Borrower’s obligations under this Agreement and the other Loan Documents to
which such Borrower is a party pursuant to a supplement hereto or thereto in
form reasonably satisfactory to the Administrative Agent, (C) each Subsidiary
Loan Party, unless it is the other party to such merger or consolidation, shall
have by a supplement to the Collateral Agreement confirmed that its (i)
obligations thereunder shall apply to the Successor Borrower’s obligations under
this Agreement, and (D) each mortgagor of a Mortgaged Property, unless it is the
other party to such merger or consolidation, shall have by an amendment to or
restatement of the applicable Mortgage confirmed that its obligations thereunder
shall apply to the Successor Borrower’s obligations under this Agreement;
provided, further, that if the foregoing are satisfied, the Successor Borrower
will succeed to, and be substituted for, the applicable Borrower under this
Agreement, (ii) any Person (other than a Borrower) may merge into or consolidate
with any Restricted Subsidiary in a transaction in which the surviving entity is
a Restricted Subsidiary and, if any party to such merger or consolidation is a
Subsidiary Loan Party, is a Subsidiary Loan Party, (iii) any Restricted
Subsidiary other than a Borrower may merge into or consolidate with any Person
in a transaction permitted under Section 6.05 in which, after giving effect to
such transaction, the surviving entity is not a Restricted Subsidiary, (iv) any
Restricted Subsidiary may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders; provided that any
such merger or consolidation involving a Person that is not a wholly owned
Restricted Subsidiary immediately prior to such merger or consolidation shall
not be permitted unless it is also permitted by Section 6.04 and (v) any
Borrower or any Restricted Subsidiary may engage in a merger, consolidation,
dissolution or liquidation, the purpose of which is to effect a disposition
permitted pursuant to Section 6.05.
(b)    No Borrower will, or will permit any Restricted Subsidiary to, engage to
any material extent in any business other than businesses of the type to be
conducted by the Borrowers and the Restricted Subsidiaries as described in the
public filings of the Borrower prior to the First Restatement Effective Date and
businesses reasonably related, incidental or ancillary thereto.
SECTION 6.04.    Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrowers will not, nor will they permit any Restricted Subsidiary to, purchase,
hold or acquire (including pursuant to any merger or consolidation with any
Person that was not a wholly owned Restricted Subsidiary prior to such merger or
consolidation) any Equity Interests in or evidences of Indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit, except:
(a)    Permitted Investments;
(b)    investments constituting the purchase or other acquisition (in one
transaction or a series of related transactions) of all or substantially all of
the property and




--------------------------------------------------------------------------------

110

assets or business of any Person or of assets constituting a business unit, a
line of business or division of such Person, or the Equity Interests in a Person
that, upon the consummation thereof, will be a Restricted Subsidiary if, after
giving effect thereto on a Pro Forma Basis, the Borrower would be in compliance
with Sections 6.12 and 6.13; provided that the aggregate amount of cash
consideration paid in respect of such investments (including in the form of
loans or advances made to Restricted Subsidiaries that are not Loan Parties that
are not evidenced by a promissory note as described in subclause (ii)(A) of the
proviso to clause (f) of this Section) by Loan Parties involving the acquisition
of Restricted Subsidiaries that do not become Loan Parties shall not exceed, at
the time such investment is made and after giving effect thereto, the greater of
(A) $100,000,000 and (B) 5.0% of Consolidated Total Assets as of the fiscal year
most recently ended prior to the making of such acquisition;
(c)    cash and cash equivalents;
(d)    (i) investments (including intercompany loans and advances) existing on
the Effective Date in the Borrowers and the Restricted Subsidiaries arising out
of, or in connection with, the Transactions, (ii) other investments existing on
the First Restatement Effective Date and set forth on Schedule 6.04 and (iii)
intercompany investments made on the First Restatement Effective Date to effect
the repayment of the Revolving Loans, the “Tranche B Term Loans” and the Tranche
A Term Loans made on the Effective Date;
(e)    investments by the Borrower in the Co-Borrower and by the Co-Borrower and
the Restricted Subsidiaries in Equity Interests of their respective
subsidiaries; provided that (i) any such Equity Interests held by a Loan Party
shall be pledged to the extent required by the definition of the term
“Collateral and Guarantee Requirement” and (ii) the aggregate outstanding amount
of such investments made by Loan Parties in Restricted Subsidiaries that are not
Loan Parties (together with outstanding intercompany loans permitted under
subclause (ii)(B) of the proviso to clause (f) of this Section and outstanding
Guarantees permitted under the proviso to clause (g) of this Section) shall not
exceed, at the time such investment is made and after giving effect thereto, the
greater of (A) $100,000,000 and (B) 5.0% of Consolidated Total Assets as of the
fiscal year most recently ended prior to the making of such investments (in each
case determined without regard to any write-downs or write-offs), provided that
if any such investment under this subclause (ii) is made for the purpose of
making an investment, loan or advance permitted under clause (u) of this
Section, the amount available under this clause (e) shall not be reduced by the
amount of any such investment, loan or advance which reduces the basket under
clause (u) of this Section;
(f)    loans or advances made by a Borrower or any Restricted Subsidiary to a
Borrower or any Restricted Subsidiary; provided that (i) any such loans and
advances made by a Loan Party shall be evidenced, on and after the Effective
Date, by a promissory note pledged pursuant to the Collateral Agreement and
(ii) if any such loan or advance is made by a Loan Party to a Restricted
Subsidiary that is not a Loan Party, (A) the promissory note evidencing such
loan or advance and pledged pursuant to the Collateral Agreement shall be
secured by a perfected security interest in substantially all the assets (other
than those in which the granting of a security interest would be illegal or of
which the Administrative Agent consents to the exclusion in its reasonable
discretion) of the Restricted Subsidiary that is the obligor in respect of such
promissory note or (B)




--------------------------------------------------------------------------------

111

the outstanding amount of such loans and advances made by Loan Parties to
Restricted Subsidiaries that are not Loan Parties (together with investments
permitted under subclause (ii) of the proviso to clause (e) of this Section and
outstanding Guarantees permitted under the proviso to clause (g) of this
Section) shall not exceed, at the time such loans or advances are made and after
giving effect thereto, the greater of (I) $100,000,000 and (II) 5.0% of
Consolidated Total Assets as of the fiscal year most recently ended prior to the
making of such loans or advances (in each case determined without regard to any
write-downs or write-offs), provided that if any such loan or advance under this
subclause (ii)(B) is made for the purpose of making an investment, loan or
advance permitted under clause (u) of this Section, the amount available under
this clause (f) shall not be reduced by the amount of any such investment, loan
or advance which reduces the basket under clause (u) of this Section;
(g)    Guarantees of Indebtedness that is permitted under Section 6.01 and other
obligations, in each case of any Borrower or any Restricted Subsidiary; provided
that the total of the aggregate outstanding principal amount of Indebtedness and
the aggregate amount of other obligations, in each case of Restricted
Subsidiaries that are not Loan Parties that is Guaranteed by any Loan Party
(together with investments permitted under subclause (ii) of the proviso to
clause (e) of this Section and intercompany loans permitted under
subclause (ii)(B) to the proviso to clause (f) of this Section) shall not
exceed, at the time such Guarantee is made and after giving effect thereto, the
greater of (A) $100,000,000 and (B) 5.0% of Consolidated Total Assets as of the
fiscal year most recently ended prior to the making of such Guarantees (in each
case determined without regard to any write-downs or write-offs);
(h)    loans or advances to directors, officers, consultants or employees of any
Borrower or any Restricted Subsidiary made in the ordinary course of business of
such Borrower or such Restricted Subsidiary, as applicable, not exceeding
$5,000,000 in the aggregate outstanding at any time (determined without regard
to any write-downs or write-offs of such loans or advances);
(i)    payroll, travel and similar advances to cover matters that are expected
at the time of such advances ultimately to be treated as expenses of any
Borrower or any Restricted Subsidiary for accounting purposes and that are made
in the ordinary course of business;
(j)    investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(k)    investments in the form of Hedging Agreements permitted by Section 6.07;
(l)    investments of any Person existing at the time such Person becomes a
Restricted Subsidiary or consolidates or merges with any Borrower or any
Restricted Subsidiary so long as such investments were not made in contemplation
of such Person becoming a Restricted Subsidiary or of such consolidation or
merger;
(m)    investments resulting from pledges or deposits described in clause (c) or
(d) of the definition of the term “Permitted Encumbrance”;




--------------------------------------------------------------------------------

112

(n)    investments made as a result of the receipt of noncash consideration from
a sale, transfer, lease or other disposition of any asset in compliance with
Section 6.05;
(o)    investments that result solely from the receipt by any Borrower or any
Restricted Subsidiary from any of its subsidiaries of a dividend or other
Restricted Payment in the form of Equity Interests, evidences of Indebtedness or
other securities (but not any additions thereto made after the date of the
receipt thereof);
(p)    receivables or other trade payables owing to a Borrower or a Restricted
Subsidiary if created or acquired in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms; provided that such
trade terms may include such concessionary trade terms as such Borrower or any
Restricted Subsidiary deems reasonable under the circumstances;
(q)    mergers and consolidations permitted under Section 6.03 that do not
involve any Person other than the Borrowers and Restricted Subsidiaries that are
wholly owned Restricted Subsidiaries;
(r)    [reserved;]
(s)    Guarantees by any Borrower or any Restricted Subsidiary of leases (other
than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;
(t)    investments, loans and advances by any Borrower or any Restricted
Subsidiary if, on a Pro Forma Basis after giving effect thereto including all
related commitments for future investments, loans or advances (and the principal
amount of any Indebtedness that is assumed or otherwise incurred in connection
with such investment, loan or advance), the Total Leverage Ratio is less than
3.00 to 1.00; and
(u)    other investments, loans and advances by any Borrower or any Restricted
Subsidiary (and loans and advances by the Borrower) in an aggregate amount, as
valued at cost at the time each such investment, loan or advance is made and
including all related commitments for future investments, loans or advances (and
the principal amount of any Indebtedness that is assumed or otherwise incurred
in connection with such investment, loan or advance), in an aggregate amount not
exceeding, at the time such investments, loans or advances are made and after
giving effect thereto, the sum of (i) the greater of (A) $75,000,000 and (B)
3.75% of Consolidated Total Assets as of the fiscal year most recently ended
prior to the making of such investments, loans or advances plus (ii) the
Available Amount at such time in the aggregate for all such investments made or
committed to be made from and after the Effective Date plus an amount equal to
any returns of capital or sale proceeds actually received in cash in respect of
any such investments (which amount shall not exceed the amount of such
investment valued at cost at the time such investment was made).
SECTION 6.05.    Asset Sales. No Borrower will, nor will they permit any
Restricted Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will any Borrower permit
any Restricted Subsidiary to issue any additional Equity Interest in such
Restricted Subsidiary (other than issuing directors’ qualifying




--------------------------------------------------------------------------------

113

shares and other than issuing Equity Interests to the Co-Borrower or another
Restricted Subsidiary), except:
(a)    sales, transfers, leases and other dispositions of (i) inventory,
(ii) used, obsolete or surplus equipment, (iii) property no longer used or
useful in the conduct of the business of the Borrowers and the Restricted
Subsidiaries (including intellectual property), (iv) immaterial assets and
(v) cash and Permitted Investments, in each case in the ordinary course of
business;
(b)    sales, transfers, leases and other dispositions to a Borrower or a
Restricted Subsidiary; provided that any such sales, transfers, leases or other
dispositions involving a Restricted Subsidiary that is not a Loan Party shall,
to the extent applicable, be made in compliance with Sections 6.04 and 6.09;
(c)    sales, transfers and other dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof not as part of
any accounts receivables financing transaction;
(d)    (i) sales, transfers, leases and other dispositions of assets to the
extent that such assets constitute an investment permitted by clause (j), (l) or
(n) of Section 6.04 or another asset received as consideration for the
disposition of any asset permitted by this Section (in each case, other than
Equity Interests in a Restricted Subsidiary, unless all Equity Interests in such
Restricted Subsidiary (other than directors’ qualifying shares) are sold) and
(ii) sales, transfers, and other dispositions of the Equity Interests of a
Restricted Subsidiary by a Borrower or a Restricted Subsidiary to the extent
such sale, transfer or other disposition would be permissible as an investment
in a Restricted Subsidiary permitted by Section 6.04(e) or (u);
(e)    leases or subleases entered into in the ordinary course of business, to
the extent that they do not materially interfere with the business of any
Borrower or any Restricted Subsidiary;
(f)    licenses or sublicenses of intellectual property in the ordinary course
of business, to the extent that they do not materially interfere with the
business of any Borrower or any Restricted Subsidiary;
(g)    dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any asset of any Borrower or any Restricted Subsidiary;
(h)    dispositions of assets to the extent that (i) such assets are exchanged
for credit against the purchase price of similar replacement assets or (ii) the
proceeds of such disposition are promptly applied to the purchase price of such
replacement assets;
(i)    dispositions permitted by Section 6.08;
(j)    dispositions set forth on Schedule 6.05;
(k)    sales, transfers, leases and other dispositions of assets that are not
permitted by any other clause of this Section; provided that (i) the aggregate
fair value of




--------------------------------------------------------------------------------

114

all assets sold, transferred, leased or otherwise disposed of in reliance upon
this clause (k) shall not exceed (A) in any fiscal year, 15% of Consolidated
Total Assets as of the fiscal year most recently ended prior to such sale,
transfer, lease or other disposition and (B) during the term of this Agreement,
40% of Consolidated Total Assets as of the fiscal year most recently ended prior
to such sale, transfer, lease or other disposition and (ii) no Event of Default
has occurred and is continuing or would result therefrom;
(l)    the sale of Bocom Wincent Technologies Co., Ltd.; and
(m)    sales, transfers or other dispositions of accounts receivable in
connection with the factoring on a non-recourse basis of such accounts
receivable.
provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (b)) shall be made for fair value
(as determined in good faith by the Borrower), and at least 75% of the
consideration from all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (b), (d), (g), (h) or (l)) since
the Second Restatement Effective Date, on a cumulative basis, is in the form of
cash or cash equivalents; provided further that (i) any consideration in the
form of Permitted Investments that are disposed of for cash consideration within
30 Business Days after such sale, transfer or other disposition shall be deemed
to be cash consideration in an amount equal to the amount of such cash
consideration for purposes of this proviso, (ii) any liabilities (as shown on
the applicable Borrower’s or such Restricted Subsidiary’s most recent balance
sheet provided hereunder or in the footnotes thereto) of a Borrower or such
Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable sale, transfer, lease or other
disposition and for which the applicable Borrower and all the Restricted
Subsidiaries shall have been validly released by all applicable creditors in
writing shall be deemed to be cash consideration in an amount equal to the
liabilities so assumed and (iii) any Designated Non-Cash Consideration received
by a Borrower or such Subsidiary in respect of such sale, transfer, lease or
other disposition having an aggregate fair market value, taken together with all
other Designated Non-Cash Consideration received pursuant to this clause (iii)
that is at that time outstanding, not in excess of $50,000,000 at the time of
the receipt of such Designated Non-Cash Consideration, with the fair market
value of each item of Designated Non-Cash Consideration being measured at the
time received and without giving effect to subsequent changes in value, shall be
deemed to be cash consideration.
SECTION 6.06.    Sale and Leaseback Transactions. No Borrower will, nor will
they permit any Restricted Subsidiary to, enter into any arrangement, directly
or indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for any such sale of any fixed or capital assets by any
Borrower or any Restricted Subsidiary that is made for cash consideration in an
amount not less than the fair value of such fixed or capital asset and is
consummated within 270 days after any Borrower or such Restricted Subsidiary
acquires or completes the construction of such fixed or capital asset; provided
that, if such sale and leaseback results in a Capital Lease Obligation, such
Capital Lease Obligation is permitted by Section 6.01(a)(vi) and any Lien made
the subject of such Capital Lease Obligation is permitted by Section 6.02(a)(v).




--------------------------------------------------------------------------------

115

SECTION 6.07.    Hedging Agreements. None of the Borrowers will, nor will they
permit any Restricted Subsidiary to, enter into any Hedging Agreement, except
(a) Hedging Agreements entered into to hedge or mitigate risks to which any
Borrower or any Restricted Subsidiary has actual exposure (other than those in
respect of the Equity Interests of any Borrower or any Restricted Subsidiary)
and (b) Hedging Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from floating to fixed
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Borrower or any
Restricted Subsidiary.
SECTION 6.08.    Restricted Payments; Certain Payments of Junior Indebtedness.
(a) None of the Borrowers will, nor will they permit any Restricted Subsidiary
to, declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:
(i)    [reserved];
(ii)    the Co-Borrower and any Restricted Subsidiary may declare and pay
dividends or make other distributions with respect to its Equity Interests, or
make other Restricted Payments in respect of its Equity Interests, in each case
ratably to the holders of such Equity Interests;
(iii)    [reserved;]
(iv)    the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in shares of Qualified Equity Interests or Disqualified
Equity Interests permitted hereunder;
(v)    the Borrower may make Restricted Payments, not exceeding $30,000,000
during any fiscal year, pursuant to and in accordance with stock option plans or
other benefit plans approved by the Borrower’ board of directors for directors,
officers, consultants or employees of the Borrowers and the Restricted
Subsidiaries;
(vi)    the Borrower may make Restricted Payments if, after giving effect
thereto on a Pro Forma Basis, the Total Leverage Ratio is less than 3.00 to
1.00;
(vii)    [reserved;]
(viii)    the Borrower may make cash payments in lieu of the issuance of
fractional shares representing insignificant interests in the Borrower in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests in the Borrower;
(ix)    the Borrower may repurchase Equity Interests upon the exercise of stock
options if such Equity Interests represent a portion of the exercise price of
such stock options (and related redemption or cancellation of shares for payment
of taxes or other amounts relating to the exercise under such stock option or
other benefit plans);
(x)    the Borrower may make Restricted Payments, not exceeding $150,000,000
during any fiscal year (reduced by the amount of any prepayments of Indebtedness
pursuant to Section 6.08(b)(v) during such fiscal year);




--------------------------------------------------------------------------------

116

(xi)    concurrently with any issuance of Qualified Equity Interests, the
Borrower may redeem, purchase or retire any Equity Interests of the Borrower
using the proceeds of, or convert or exchange any Equity Interests of the
Borrower for, such Qualified Equity Interests; and
(xii)    the Borrower may make Restricted Payments from and after the First
Restatement Effective Date in an aggregate amount not to exceed, at the time
such Restricted Payments are paid and after giving effect thereto, the sum of
(A) the greater of (i) $75,000,000 and (ii) 3.75% of Consolidated Total Assets
as of the fiscal year most recently ended prior to the making of such Restricted
Payments (which greater amount shall be reduced by the amount of any payments of
Indebtedness pursuant to Section 6.08(b)(iv)) plus (B) the Available Amount at
such time. For purposes of this clause (xii), the Borrowers may use that portion
of the Available Amount set forth in clause (a)(i) of the definition thereof
without regard to the requirements set forth in clauses (x) and (y) of this
sentence but may only use that portion of the Available Amount set forth in
clause (a)(ii) of the definition thereof if (x) after giving effect thereto on a
Pro Forma Basis, the Borrower would be in compliance with Sections 6.12 and 6.13
and (y) no Default has occurred and is continuing or would result therefrom.
(b)    None of the Borrowers will, nor will they permit any Restricted
Subsidiary to, prepay, redeem, purchase or otherwise satisfy any Indebtedness
that is subordinated in right of payment to the Obligations, except for:
(i)    (A) payments of Indebtedness created under this Agreement or any other
Loan Document and (B) payments of intercompany Indebtedness not prohibited by
the terms of the Global Intercompany Note;
(ii)    regularly scheduled interest and principal payments as and when due in
respect of any such Indebtedness, other than payments in respect of such
Indebtedness prohibited by the subordination provisions thereof;
(iii)    refinancings of Indebtedness with the proceeds of other Indebtedness
permitted under Section 6.01;
(iv)    payments of or in respect of Indebtedness from and after the Second
Restatement Effective Date in an amount equal to, at the time such payments are
made and after giving effect thereto, the sum of (A) the greater of (i)
$75,000,000 and (ii) 3.75% of Consolidated Total Assets as of the fiscal year
most recently ended prior to the making of such payment (which greater amount
shall be reduced by any amounts declared and paid as Restricted Payments
pursuant to Section 6.08(a)(xii)(A)) plus (B) the Available Amount at such time;
(v)    payments of or in respect of Indebtedness in an amount not exceeding
$150,000,000 during any fiscal year (reduced by any amounts declared and paid as
Restricted Payments pursuant to Section 6.08(a)(x) during such fiscal year); and
(vi)    payments of or in respect of Indebtedness if, after giving effect
thereto on a Pro Forma Basis, the Total Leverage Ratio is less than 3.00 to
1.00.




--------------------------------------------------------------------------------

117

SECTION 6.09.    Transactions with Affiliates. None of the Borrowers will, nor
will they permit any Restricted Subsidiary to, sell, lease or otherwise transfer
any assets to, or purchase, lease or otherwise acquire any assets from, or
otherwise engage in any other transactions involving aggregate consideration in
excess of $5,000,000 with, any of its Affiliates, except (i) transactions that
are at prices and on terms and conditions not less favorable to the applicable
Borrower or such Restricted Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (ii) transactions between or among the Loan
Parties not involving any other Affiliate, (iii) advances, equity issuances,
repurchases, retirements or other acquisitions or retirements of Equity
Interests and other Restricted Payments permitted under Section 6.08 and
investments, loans and advances to Restricted Subsidiaries permitted under
Section 6.04 and any other transaction involving the Borrowers and the
Restricted Subsidiaries permitted under Section 6.03 to the extent such
transaction is between a Borrower and one or more Restricted Subsidiaries or
between two or more Restricted Subsidiaries and Section 6.05 (including, for the
avoidance of doubt, Section 6.05(b)) (to the extent such transaction is not
required to be for fair value thereunder), (iv) the payment of reasonable fees
to directors of any Borrower or any Restricted Subsidiary who are not employees
of any Borrower or any Restricted Subsidiary, and compensation and employee
benefit arrangements paid to, and indemnities provided for the benefit of,
directors, officers, consultants or employees of the Borrowers or the Restricted
Subsidiaries in the ordinary course of business, (v) any issuances of securities
or other payments, awards or grants in cash, securities or otherwise pursuant
to, or the funding of, employment agreements, stock options and stock ownership
plans approved by the Borrowers’ board of directors and (vi) employment and
severance arrangements entered into in the ordinary course of business between
any Borrower or any Restricted Subsidiary and any employee thereof and approved
by a Borrower’s board of directors.
SECTION 6.10.    Restrictive Agreements. None of the Borrowers will, nor will
they permit any Restricted Subsidiary to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of any Borrower or any
Restricted Subsidiary to create, incur or permit to exist any Lien upon any of
its assets to secure the Obligations or (b) the ability of any Restricted
Subsidiary to pay dividends or other distributions with respect to any of its
Equity Interests, to make or repay loans or advances to any Borrower or any
Restricted Subsidiary, to Guarantee Indebtedness of any Borrower or any
Restricted Subsidiary, to transfer any of its properties or assets to any
Borrower or any Restricted Subsidiary or to grant Liens on its assets (including
Equity Interests) to the Administrative Agent; provided that (i) the foregoing
shall not apply to (A) restrictions and conditions imposed by law or by this
Agreement, any other Loan Document, any Incremental Facility Amendment, any
Refinancing Facility Agreement or any document governing any Refinancing Term
Loan Indebtedness or Refinancing Indebtedness, (B) restrictions and conditions
imposed by the Senior Unsecured Notes Documents as in effect on the Escrow Date
or any agreement or document evidencing Refinancing Term Loan Indebtedness in
respect of the Senior Unsecured Notes Documents permitted under clause (ii) of
Section 6.01(a); provided that the restrictions and conditions contained in any
such agreement or document taken as a whole are not materially less favorable to
the Lenders than the restrictions and conditions imposed by the Senior Unsecured
Notes Documents, (C) in the case of any Restricted Subsidiary that is not a
wholly owned Restricted Subsidiary, restrictions and conditions imposed by its
organizational documents or any related joint venture or similar agreements;
provided that such restrictions and conditions apply only to such Restricted
Subsidiary and to the Equity Interests of such Restricted Subsidiary, (D)
customary restrictions and conditions contained in agreements relating to the
sale of a Restricted Subsidiary or any assets of any Borrower or any Restricted
Subsidiary, in each




--------------------------------------------------------------------------------

118

case pending such sale; provided that such restrictions and conditions apply
only to such Restricted Subsidiary or the assets that are to be sold and, in
each case, such sale is permitted hereunder, (E) restrictions and conditions
existing on the First Restatement Effective Date and identified on Schedule 6.10
(and any extension or renewal of, or any amendment, modification or replacement
of the documents set forth on such schedule that do not expand the scope of, any
such restriction or condition in any material respect) and (F) restrictions and
conditions imposed by any agreement relating to Indebtedness of any Restricted
Subsidiary in existence at the time such Restricted Subsidiary became a
Restricted Subsidiary and otherwise permitted by clause (vii) of Section 6.01(a)
or to any restrictions in any Indebtedness of a non-Loan Party Restricted
Subsidiary permitted by clause (viii) or clause (xviii) of Section 6.01(a), in
each case if such restrictions and conditions apply only to such Restricted
Subsidiary and its subsidiaries; and (ii) clause (a) of the foregoing shall not
apply to (A) restrictions and conditions imposed by any agreement relating to
secured Indebtedness permitted by clause (vi) of Section 6.01(a) if such
restrictions and conditions apply only to the assets securing such Indebtedness
and (B) customary provisions in leases and other agreements restricting the
assignment thereof.
SECTION 6.11.    Amendment of Material Documents. None of the Borrowers will,
nor will they permit any of their respective Restricted Subsidiaries to, amend,
modify or waive, (a) its certificate of incorporation, bylaws or other
organizational documents or (b) any of the Senior Unsecured Notes Documents or
(c) any of the Spin-Off Documents, in each case if the effect of such amendment,
modification or waiver would be materially adverse to the Lenders.
SECTION 6.12.    Interest Expense Coverage Ratio. The Borrower will not permit
the ratio of (a) Consolidated EBITDA to (b) Consolidated Cash Interest Expense
(the “Interest Expense Coverage Ratio”), in each case for any period of four
consecutive fiscal quarters of the Borrower ending on or about any date set
forth below, to be less than 4.00 to 1.00.
SECTION 6.13.    Total Leverage Ratio. The Borrower will not permit the Total
Leverage Ratio for any period of four consecutive fiscal quarters of the
Borrower ending on or about any date during any period set forth below, to
exceed the ratio set forth below opposite such period:
Fiscal Quarter Ending
Total Leverage Ratio
December 31, 2015
4.00 to 1.00
March 31, 2016
4.00 to 1.00
June 30, 2016
4.00 to 1.00
September 30, 2016
4.00 to 1.00
December 31, 2016
4.00 to 1.00
March 31, 2017
4.00 to 1.00
June 30, 2017
4.00 to 1.00
September 30, 2017
3.75 to 1.00
December 31, 2017
3.75 to 1.00
March 31, 2018
3.75 to 1.00
June 30, 2018
3.75 to 1.00
September 30, 2018 and thereafter
3.50 to 1.00





--------------------------------------------------------------------------------

119

SECTION 6.14.    Changes in Fiscal Periods. The Borrower will neither (a) permit
its fiscal year or the fiscal year of the Co-Borrower or any Restricted
Subsidiary to end on a day other than December 31 (or, if different, on dates
consistent with practice in effect on the Spin-Off Date), nor (b) change its
method of determining fiscal quarters; provided that the Borrower may make one
election after the Effective Date to change its fiscal year end if the Borrower
shall provide the Lenders with such financial information as is reasonably
useful to allow the Lenders to compare the financial position and results of
operations of the Borrowers and the Restricted Subsidiaries prior and subsequent
to such change for all relevant fiscal periods of the Borrowers and the
Restricted Subsidiaries.
ARTICLE VII    

Events of Default
SECTION 7.01.    Events of Default. If any of the following events (each such
event, an “Event of Default”) shall occur:
(a)    any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;
(c)    on and after the Effective Date, any representation or warranty made or
deemed made by or on behalf of any Borrower or any Restricted Subsidiary in this
Agreement or any other Loan Document, or in any report, certificate or financial
statement furnished pursuant to or in connection with this Agreement or any
other Loan Document, shall prove to have been incorrect in any material respect
when made or deemed made and, to the extent capable of being cured, such
incorrect representation or warranty shall remain incorrect for a period of 30
days following notice thereof from the Administrative Agent to the Borrower;
(d)    on and after the Effective Date any Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.02(a), 5.04
(with respect to the existence of any Borrower) or in Article VI;
(e)    on and after the Effective Date, any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement or any
other Loan Document (other than those specified in clause (a), (b) or (d) of
this Section), and such failure shall continue unremedied for a period of
30 days after notice thereof from the Administrative Agent or any Lender to the
Borrower;
(f)    any Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal, interest, premium or otherwise and regardless of amount)
in respect of any Material Indebtedness when and as the same shall become due
and




--------------------------------------------------------------------------------

120

payable (after giving effect to any applicable grace period in respect of such
failure under the documentation representing such Material Indebtedness);
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due or being terminated or required to be prepaid, repurchased,
redeemed or defeased prior to its scheduled maturity or that enables or permits
(with all applicable grace periods in respect of such event or condition under
the documentation representing such Material Indebtedness having expired); the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf, or, in the case of any Hedging Agreement, the applicable
counterparty, to cause any Material Indebtedness to become due, or to terminate
or require the prepayment, repurchase, redemption or defeasance thereof, prior
to its scheduled maturity; provided that this clause (g) shall not apply to (i)
any secured Indebtedness that becomes due as a result of the voluntary sale,
transfer or other disposition of the assets securing such Indebtedness (to the
extent such sale, transfer or other disposition is not prohibited under this
Agreement) or (ii) any Indebtedness that becomes due as a result of a voluntary
refinancing thereof permitted under Section 6.01;
(h)    except as otherwise provided in Section 7.02, an involuntary proceeding
shall be commenced or an involuntary petition shall be filed seeking
(i) liquidation, reorganization or other relief in respect of any Borrower or
any Restricted Subsidiary or its debts, or of a substantial part of its assets,
under any Federal, State or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any
Borrower or any Restricted Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;
(i)    except as otherwise provided in Section 7.02, any Borrower or any
Restricted Subsidiary shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation (other than any liquidation permitted under Section
6.03(a)(iv)), reorganization or other relief under any Federal, State or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Section, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Borrower or any
Restricted Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding or (v) make a general assignment for the benefit of creditors,
or the board of directors (or similar governing body) of any Borrower or any
Restricted Subsidiary (or any committee thereof) shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to above
in this clause (i) or in clause (h) of this Section;
(j)    any Borrower or any Restricted Subsidiary shall admit in writing its
inability or fail generally to pay its debts as they become due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (other than any such judgment covered by insurance (other
than under a self-insurance program) to the extent a claim therefor has been
made in writing and liability therefor has not been denied by the insurer) shall
be rendered




--------------------------------------------------------------------------------

121

against any Borrower, any Restricted Subsidiary or any combination thereof and
the same shall remain undischarged for a period of 60 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of any Borrower
or any Restricted Subsidiary to enforce any such judgment;
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
(m)    on and after the Effective Date, any Lien purported to be created under
any Security Document shall cease to be, or shall be asserted by any Loan Party
not to be, a valid and perfected Lien on any material Collateral, with the
priority required by the applicable Security Document, except as a result of (i)
the sale or other disposition of the applicable Collateral in a transaction
permitted under the Loan Documents, (ii) the release thereof as provided in
Section 9.14 or (iii) as a result of the Administrative Agent’s failure to
(A) maintain possession of any stock certificate, promissory note or other
instrument delivered to it under the Collateral Agreement or (B) file Uniform
Commercial Code continuation statements;
(n)    on and after the Effective Date, any material Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, in full force and
effect, except as a result of the release thereof as provided in the applicable
Loan Document or Section 9.14;
(o)    on and after the Effective Date, any Guarantee or co-borrower obligation
purported to be created under any Loan Document shall cease to be, or shall be
asserted by any Loan Party not to be, in full force and effect, except as a
result of the release thereof as provided in the applicable Loan Document or
Section 9.14; or
(p)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, (ii)
declare the Loans then outstanding to be due and payable in whole (or in part
(but ratably as among the Classes of Loans and the Loans of each Class at such
time outstanding), in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers hereunder,
shall become due and payable immediately and (iii) require the deposit of cash
collateral in respect of LC Exposure as provided in Section 2.05(i), in each
case, without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrowers; and in the case of any event with
respect to any Borrower described in clause (h) or (i) of this Section, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers hereunder, shall immediately and automatically
become due and payable and the deposit of such cash collateral in respect of




--------------------------------------------------------------------------------

122

LC Exposure shall immediately and automatically become due, in each case,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers.
SECTION 7.02.    Exclusion of Certain Subsidiaries. Solely for the purposes of
determining whether a Default has occurred under clause (h) or (i) of Section
7.01, any reference in any such paragraph to any Restricted Subsidiary shall be
deemed not to include any Restricted Subsidiary affected by any event or
circumstance referred to in such paragraph that (a) did not, as of the last day
of the fiscal quarter of the Borrower most recently ended, have consolidated
total assets that equal 5.0% or more of the consolidated total assets of the
Borrower and (b) did not have revenues during the four fiscal quarter period of
the Borrower most recently ended equal to or greater than 5.0% of the
consolidated revenues of the Borrower; provided that if it is necessary to
exclude more than one Restricted Subsidiary from clause (h) or (i) of Section
7.01 pursuant to this paragraph in order to avoid a Default, the aggregate
consolidated assets of all such excluded Restricted Subsidiaries as of such last
day may not exceed 5.0% of the consolidated total assets of the Borrower and the
aggregate consolidated revenues of all such excluded Restricted Subsidiaries for
such four fiscal quarter period may not exceed 5.0% of the consolidated revenues
of the Borrower.
ARTICLE VIII    

The Administrative Agent
Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors to serve as administrative agent and collateral agent under the Loan
Documents and authorizes the Administrative Agent to take such actions and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto. In addition, to the extent required under the laws of any
jurisdiction other than the United States of America, each of the Lenders and
the Issuing Banks hereby grants to the Administrative Agent any required powers
of attorney to execute any Security Document governed by the laws of such
jurisdiction on such Lender’s or such Issuing Bank’s behalf. It is understood
and agreed that the use of the term “agent” (or any similar term) herein or in
any other Loan Document with reference to the Administrative Agent is not
intended to connote any fiduciary duty or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
as a matter of market custom and is intended to create or reflect only an
administrative relationship between contracting parties.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or the Issuing Banks.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties hereunder shall be
administrative in




--------------------------------------------------------------------------------

123

nature. Without limiting the generality of the foregoing, (a) the Administrative
Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing, (b) the Administrative
Agent shall not have any duty to take any discretionary action or to exercise
any discretionary power, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith to be necessary, under the circumstances as provided
in the Loan Documents); provided that the Administrative Agent shall not be
required to take any action that, in its opinion, could expose the
Administrative Agent to liability or be contrary to this Agreement or any other
Loan Document or applicable law, and (c) except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
any Borrower, any Subsidiary or any other Affiliate of any of the foregoing that
is communicated to or obtained by the Person serving as Administrative Agent or
any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or in the absence of its own gross negligence or wilful misconduct
(such absence to be presumed unless otherwise determined by a court of competent
jurisdiction by a final and nonappealable judgment). The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof (stating that it is a “notice of default”) is given to the
Administrative Agent by any Borrower, a Lender or an Issuing Bank, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth in this
Agreement or any other Loan Document or the occurrence of any Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of this
Agreement or any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere in this Agreement or any other Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent.
Notwithstanding anything herein to the contrary, the Administrative Agent shall
not be liable for, or be responsible for any loss, cost or expense suffered by
any Borrower or any Lender as a result of, any determination of the Revolving
Exposure or the component amounts thereof or of the Weighted Average Yield.
The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent or otherwise authenticated by
the proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such




--------------------------------------------------------------------------------

124

statement prior to receipt of written confirmation thereof. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or such Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for a Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers by or through their respective Related Parties.
The exculpatory provisions of this Article shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or wilful misconduct in the
selection of such sub-agents.
Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders,
the Issuing Banks and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (which (a) shall not be unreasonably withheld or delayed and (b) shall
not be required if an Event of Default of the type set forth in Section 7.01(a),
(b), (h) or (i) has occurred and is continuing), to appoint a successor;
provided that any such successor shall be a Lender or an Affiliate of a Lender
at the time of such appointment. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its intent to resign,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent, which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents. The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed by Borrowers and such successor.
Notwithstanding the foregoing, in the event no successor Administrative Agent
shall have been so appointed and shall have accepted such appointment within
30 days after the retiring Administrative Agent gives notice of its intent to
resign, the retiring Administrative Agent may give notice of the effectiveness
of its resignation to the Lenders, the Issuing Banks and the Borrower,
whereupon, on the date of effectiveness of such resignation stated in such
notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; provided
that, solely for purposes of maintaining any




--------------------------------------------------------------------------------

125

security interest granted to the Administrative Agent under any Security
Document for the benefit of the Secured Parties, the retiring Administrative
Agent shall continue to be vested with such security interest as collateral
agent for the benefit of the Secured Parties and, in the case of any Collateral
in the possession of the Administrative Agent, shall continue to hold such
Collateral, in each case until such time as a successor Administrative Agent is
appointed and accepts such appointment in accordance with this paragraph (it
being understood and agreed that the retiring Administrative Agent shall have no
duty or obligation to take any further action under any Security Document,
including any action required to maintain the perfection of any such security
interest), and (b) the Required Lenders shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent; provided that (i) all payments required to be made hereunder or under any
other Loan Document to the Administrative Agent for the account of any Person
other than the Administrative Agent shall be made directly to such Person and
(ii) all notices and other communications required or contemplated to be given
or made to the Administrative Agent shall also directly be given or made to each
Lender and each Issuing Bank. Following the effectiveness of the Administrative
Agent’s resignation from its capacity as such, the provisions of this Article
and Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub‑agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (a) above.
Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent, the Arrangers or any other
Lender or Issuing Bank, or any of the Related Parties of any of the foregoing,
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
and each Issuing Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent, the Arrangers or any other Lender or
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption or any other Loan Document pursuant to which it shall become a
Lender hereunder, shall be deemed to have acknowledged receipt of, and consented
to and approved, this Agreement and each other Loan Document and each other
document required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or the Lenders on the Effective Date.
Except with respect to the exercise of setoff rights of any Lender in accordance
with Section 9.08 or with respect to a Lender’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof. In the event
of a foreclosure by the Administrative Agent on any of the Collateral pursuant
to a public or private sale or other disposition, the Administrative Agent or
any Lender may be the purchaser or licensor of any or all of such Collateral at
any such sale or other disposition, and the




--------------------------------------------------------------------------------

126

Administrative Agent, as agent for and representative of the Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Loan Document Obligations as a credit on account of the
purchase price for any collateral payable by the Administrative Agent on behalf
of the Secured Parties at such sale or other disposition.
In furtherance of the foregoing and not in limitation thereof, no Hedging
Agreement the obligations under which constitute Secured Hedging Obligations
will create (or be deemed to create) in favor of any Secured Party that is a
party thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Loan Party under this Agreement or any
other Loan Document except as expressly provided in the Collateral Agreement. By
accepting the benefits of the Collateral, each Secured Party that is a party to
any such Hedging Agreement shall be deemed to have appointed the Administrative
Agent to serve as administrative agent and collateral agent under the Loan
Documents and agreed to be bound by the Loan Documents as a Secured Party
thereunder, subject to the limitations set forth in this paragraph.
The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(a)(v). The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative Agent’s Lien thereon or any certificate prepared by any Loan
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lenders for any failure to monitor or maintain any portion of
the Collateral.
In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, State or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Exposure and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.16, 2.17 and 9.03) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other




--------------------------------------------------------------------------------

127

Secured Party to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, the Issuing Banks or the other Secured Parties, to pay
to the Administrative Agent any amount due to it, in its capacity as the
Administrative Agent, under the Loan Documents (including under Section 9.03).
Notwithstanding anything herein to the contrary, neither the Arrangers nor any
Documentation Agent shall have any duties or obligations under this Agreement or
any other Loan Document (except in its capacity, as applicable, as a Lender or
an Issuing Bank), but all such Persons shall have the benefit of the indemnities
provided for hereunder.
The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks, and, except solely to the extent of
the Borrowers’ rights to consent pursuant to and subject to the conditions set
forth in this Article, none of Borrowers or any Subsidiary shall have any rights
as a third party beneficiary of any such provisions. Each Secured Party, whether
or not a party hereto, will be deemed, by its acceptance of the benefits of the
Collateral and the Guarantees of the Obligations provided under the Loan
Documents, to have agreed to the provisions of this Article.
ARTICLE IX    

Miscellaneous
SECTION 9.01.    Notices. (a) General. Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax, as
follows:
(i)    if to a Borrower, to it at 11819 N. Pennsylvania St., Carmel, Indiana
46032, Attention of Chief Financial Officer (Fax No.: 317-810-3456);
(iii)    if to the Administrative Agent in respect of Borrowings denominated in
dollars and all other matters, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 500 Stanton Christiana Road, Ops 2, Floor 03, Newark,
Delaware 19713, Attention of Pranay Tyagi (Fax No.: 302-634-8799), with a copy
to JPMorgan Chase Bank, N.A., 383 Madison Avenue, Floor 24, New York, New York
10179, Attention of Robert Bryant (Fax No.: 212-270-5100);
(iii)    if to the Administrative Agent in respect of Borrowings denominated in
any Permitted Foreign Currency, to it at J.P. Morgan Europe Limited, Loans
Agency 6th Floor, 25 Bank Street, Canary Wharf, London E145JP, United Kingdom,
Attention of Loans Agency (Fax No: +44-20-7777-2360);
(iv)    if to any Issuing Bank, to it at its address (or fax number) most
recently specified by it in a notice delivered to the Administrative Agent and
the Co-Borrower (or, in the absence of any such notice, to the address (or fax
number) set forth in the Administrative Questionnaire of the Lender that is
serving as such Issuing Bank or is an Affiliate thereof);




--------------------------------------------------------------------------------

128

(v)    if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 500 Stanton Christiana Road, Ops 2, Floor 03, Newark,
Delaware 19713, Attention of Pranay Tyagi (Fax No.: 302-634-8799), with a copy
to JPMorgan Chase Bank, N.A., 383 Madison Avenue, Floor 24, New York, New York
10179, Attention of Robert Bryant (Fax No.: 212-270-5100); and
(vi)    if to any other Lender, to it at its address (or fax number) set forth
in its Administrative Questionnaire.
Notices and communications sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received; notices sent by fax shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices delivered through electronic communications, to the
extent provided in paragraph (b) of this Section, shall be effective as provided
in such paragraph.
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet and intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices under Article II to any Lender or any
Issuing Bank if such Lender or such Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or any Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications or may be rescinded by any such Person by notice to each other
such Person.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses (i)
and (ii) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.
(c)    Change of Address, etc. Any party hereto may change its address or fax
number for notices and other communications hereunder by notice to the other
parties hereto.
(d)    Platform. The Borrowers agree that the Administrative Agent may, but
shall not be obligated to, make any Communications by posting such Communication
on Debt Domain, IntraLinks, SyndTrak or a substantially similar electronic
transmission system (the “Platform”). The Platform is provided “as is” and “as
available”. Neither the Administrative Agent nor any of its Related Parties
warrants, or shall be deemed to warrant, as to the adequacy of the Platform and
each such Person expressly disclaims any liability for errors or omissions in
the




--------------------------------------------------------------------------------

129

Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made, or shall be deemed to be made, by the Administrative Agent or
any of its Related Parties in connection with the Communications or the
Platform.
SECTION 9.02.    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. Without limiting the
generality of the foregoing, the execution and delivery of this Agreement, the
making of a Loan or the issuance, amendment, renewal or extension of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time. No notice or demand on any Borrower in
any case shall entitle such Borrower to any other or further notice or demand in
similar or other circumstances.
(b)    Except as provided in Sections 2.21, 2.22, 2.23 and 9.02(c), none of this
Agreement, any other Loan Document or any provision hereof or thereof may be
waived, amended or modified except, in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by Borrowers, the
Administrative Agent and the Required Lenders and, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, in each case without the written consent of each Lender
affected thereby, (iii) postpone the scheduled maturity date of any Loan, or the
date of any scheduled payment of the principal amount of any Term Loan under
Section 2.10 or the applicable Incremental Facility Amendment or the required
date of reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender affected thereby, (iv) change any of
the provisions of this Section or the percentage set forth in the definition of
the term “Required Lenders” or any other provision of this Agreement or any
other Loan Document specifying the number or percentage of Lenders (or Lenders
of any Class) required to waive, amend or otherwise modify any rights thereunder
or make any determination or grant any consent thereunder, without the written
consent of each Lender (or each Lender of such Class, as applicable); provided
that, with the consent of the Required Lenders, the provisions of this Section
and the definition of the term “Required Lenders” may be amended to include
references to any new class of loans created under this Agreement (or to lenders
extending such loans) on substantially the same basis as the corresponding
references relating to the existing Classes of




--------------------------------------------------------------------------------

130

Loans or Lenders, (v) release all or substantially all of the value of the
Guarantees provided by the Loan Parties under the Collateral Agreement, in each
case without the written consent of each Lender (except as expressly provided in
Section 9.14 or the Collateral Agreement (including any such release by the
Administrative Agent in connection with any sale or other disposition of any
Subsidiary upon the exercise of remedies under the Security Documents), it being
understood and agreed that an amendment or other modification of the type of
obligations guaranteed under the Collateral Agreement shall not be deemed to be
a release of any Guarantee), (vi) release all or substantially all the
Collateral from the Liens of the Security Documents without the written consent
of each Lender (except as expressly provided in Section 9.14 or the applicable
Security Document (including any such release by the Administrative Agent in
connection with any sale or other disposition of the Collateral upon the
exercise of remedies under the Security Documents), it being understood and
agreed that an amendment or other modification of the type of obligations
secured by the Security Documents shall not be deemed to be a release of the
Collateral from the Liens of the Security Documents), (vii) change any
provisions of this Agreement or any other Loan Document in a manner that by its
terms adversely affects the rights in respect of Collateral securing the
obligations owed to, or payments due to, Lenders holding Loans of any Class
differently than those holding Loans of any other Class, without the written
consent of Lenders representing a Majority in Interest of each affected Class,
(viii) change the rights of the Tranche A Term Lenders to decline mandatory
prepayments as provided in Section 2.11 or the rights of any Additional Lenders
of any Class to decline mandatory prepayments of Term Loans of such Class as
provided in the applicable Incremental Facility Amendment, without the written
consent of Tranche A Term Lenders or Additional Lenders of such Class, as
applicable, holding a majority of the outstanding Tranche A Term Loans or
Incremental Term Loans of such Class, as applicable or (ix) change Section
2.18(b) or 2.18(c) in a manner that would alter the pro rata sharing of payments
required thereby without the written consent of each Lender adversely affected
thereby; provided further that (A) no such agreement shall amend, modify, extend
or otherwise affect the rights or obligations of the Administrative Agent, any
Issuing Bank or the Swingline Lender without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as applicable,
(B) any waiver, amendment or other modification of this Agreement that by its
terms affects the rights or duties under this Agreement of the Lenders of one or
more Classes (but not the Lenders of any other Class) may be effected by an
agreement or agreements in writing entered into by the Borrowers and the
requisite number or percentage in interest of each affected Class of Lenders
that would be required to consent thereto under this Section if such Class of
Lenders were the only Class of Lenders hereunder at the time and (C) if the
terms of any waiver, amendment or other modification of this Agreement or any
other Loan Document provide that any Class of Loans (together with all accrued
interest thereon and all accrued fees payable with respect to the Commitments of
such Class) will be repaid or paid in full, and the Commitments of such Class
(if any) terminated, as a condition to the effectiveness of such waiver,
amendment or other modification, then so long as the Loans of such Class
(together with such accrued interest and fees) are in fact repaid or paid in
full and such Commitments are in fact terminated, in each case prior to or
substantially simultaneously with the effectiveness of such amendment, then such
Loans and Commitments shall not be included in the determination of the Required
Lenders with respect to such amendment. Notwithstanding any of the foregoing,
(1) no consent with respect to any waiver, amendment or other modification of
this Agreement or any other Loan Document shall be required of any Defaulting
Lender, except with respect to any waiver, amendment or other modification
referred to in clause (i), (ii) or (iii) of the first proviso of this paragraph
and then only in the event such Defaulting Lender shall be affected by such
waiver, amendment or other modification, (2) any provision of this Agreement or
any other Loan Document may be amended by an agreement in writing entered into
by the Borrowers and the




--------------------------------------------------------------------------------

131

Administrative Agent to cure any ambiguity, omission, mistake, defect or
inconsistency so long as, in each case, the Lenders shall have received at least
five Business Days prior written notice thereof and the Administrative Agent
shall not have received, within five Business Days of the date of such notice to
the Lenders, a written notice from (x) the Required Lenders stating that the
Required Lenders object to such amendment or (y) if affected by such amendment,
the Swingline Lender or any Issuing Bank stating that it objects to such
amendment, and (3) this Agreement may be amended to provide for Incremental
Extensions of Credit in the manner contemplated by Section 2.21, the extension
of the Maturity Date as provided in Section 2.22 and the incurrence of
Refinancing Commitments and Refinancing Loans as provided in Section 2.23, in
each case without any additional consents.
(c)    In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders (and, to the extent any
Proposed Change requires the consent of Lenders holding Loans of any Class
pursuant to clause (iv) of paragraph (b) of this Section, the consent of a
majority in interest of the outstanding Loans and unused Commitments of such
Class) to such Proposed Change is obtained, but the consent to such Proposed
Change of other Lenders whose consent is required is not obtained (any such
Lender whose consent is not obtained as described in paragraph (b) of this
Section being referred to as a “Non-Consenting Lender” for purposes of this
clause (c)), then the Borrower may, at its sole expense and effort, upon notice
to such Non-Consenting Lender and the Administrative Agent, require such
Non-Consenting Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) if the Administrative Agent is not
such Non-Consenting Lender, the Borrower shall have received the prior written
consent of the Administrative Agent (and, if a Revolving Commitment is being
assigned, each Issuing Bank and the Swingline Lender), which consent shall not
unreasonably be withheld or delayed, (ii) such Non-Consenting Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from the
assignee (in the case of such principal and accrued interest and fees) or the
Borrower (in the case of all other amounts), (iii) the Borrower or such assignee
shall have paid to the Administrative Agent the processing and recordation fee
specified in Section 9.04(b), (iv) such assignment does not conflict with
applicable law and (v) the assignee shall have given its consent to such
Proposed Change and, as a result of such assignment and delegation and any
contemporaneous assignments and delegations and consents, such Proposed Change
can be effected. Any assignment required pursuant to this Section 9.02(c) may be
effected pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee, and the Lender required to make such
assignment shall not be required to be a party to such Assignment and
Assumption.
(d)    Notwithstanding anything herein to the contrary, the Administrative Agent
may, without the consent of any Secured Party, consent to a departure by any
Loan Party from any covenant of such Loan Party set forth in this Agreement, the
Collateral Agreement or any other Security Document to the extent such departure
is consistent with the authority of the Administrative Agent set forth in the
definition of the term “Collateral and Guarantee Requirement”.




--------------------------------------------------------------------------------

132

(e)    The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute waivers, amendments or other modifications on
behalf of such Lender. Any waiver, amendment or other modification effected in
accordance with this Section, shall be binding upon each Person that is at the
time thereof a Lender and each Person that subsequently becomes a Lender.
SECTION 9.03.    Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Arrangers, the Documentation Agents and their
respective Affiliates, including the reasonable fees, charges and disbursements
of a single counsel in each jurisdiction, in connection with the structuring,
arrangement and syndication of the credit facilities provided for herein and any
credit or similar facility refinancing or replacing, in whole or in part, any of
the credit facilities provided for herein, as well as the preparation,
negotiation, execution, delivery and administration of this Agreement, the other
Loan Documents or any waiver, amendments or modifications of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable and documented out-of-pocket
expenses incurred by any Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, any Issuing Bank or any Lender,
including the reasonable and documented fees, charges and disbursements of
counsel for any of the foregoing, in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
(b)    The Borrowers shall indemnify the Administrative Agent, the Arrangers,
the Documentation Agents, the Lenders, the Issuing Banks and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”),
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, liabilities and related expenses (including the reasonable
and documented fees, charges and disbursements of one firm of counsel for all
such Indemnitees, taken as a whole, and, if reasonably necessary, of a single
firm of local counsel in each appropriate jurisdiction (which may include a
single firm of special counsel acting in multiple jurisdictions) for all such
Indemnitees, taken as a whole (and, in the case of an actual or perceived
conflict of interest where the Indemnitee affected by such conflict informs the
Borrower of such conflict and thereafter retains its own counsel, of another
firm of counsel for such affected Indemnitee and, if reasonably necessary, of a
single firm of local counsel in each appropriate jurisdiction (which may include
a single firm of special counsel acting in multiple jurisdictions) for such
affected Indemnitee)), incurred by or asserted against such Indemnitees arising
out of, in connection with or as a result of any actual or prospective claim,
litigation, investigation or proceeding relating to (i) the structuring,
arrangement and syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement, the other Loan Documents or any other agreement or instrument
contemplated hereby or thereby, the performance by the parties to this Agreement
or the other Loan Documents of their respective obligations hereunder or
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use of
the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of




--------------------------------------------------------------------------------

133

Credit) or (iii) any actual or alleged presence or Release of Hazardous
Materials on, at, to or from any Mortgaged Property or any other property
currently or formerly owned or operated by any Borrower or any Subsidiary, or
any other Environmental Liability related in any way to any Borrower or any
Subsidiary, in each case, whether based on contract, tort or any other theory
and whether initiated against or by any party to this Agreement or any other
Loan Document, any Affiliate of any of the foregoing or any third party (and
regardless of whether any Indemnitee is a party thereto); provided that the
foregoing indemnity shall not, as to any Indemnitee, apply to any losses,
claims, damages, liabilities or related expenses to the extent they are found in
a final and non-appealable judgment of a court of competent jurisdiction to have
resulted from (A) the bad faith, wilful misconduct or gross negligence of such
Indemnitee, (B) a claim brought by any Borrower or any Subsidiary against such
Indemnitee for material breach of such Indemnitee’s obligations under this
Agreement or any other Loan Document or (C) a proceeding that does not involve
an act or omission by any Borrower or any of their respective Affiliates and
that is brought by an Indemnitee against any other Indemnitee (other than a
proceeding that is brought against the Administrative Agent or any other agent
or any Arranger in its capacity or in fulfilling its roles as an agent or
arranger hereunder or any similar role with respect to the Indebtedness incurred
or to be incurred hereunder). This paragraph shall not apply with respect to
Taxes other than any Taxes that represent losses, claims or damages arising from
any non-Tax claim.
(c)    To the extent that the Borrowers fail to indefeasibly pay any amount
required to be paid by them under paragraph (a) or (b) of this Section to the
Administrative Agent, any Issuing Bank, the Swingline Lender or any Related
Party of any of the foregoing (and without limiting their obligation to do so),
each Lender severally agrees to pay to the Administrative Agent, such Issuing
Bank, the Swingline Lender or such Related Party, as applicable, such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount (it being
understood and agreed that the Borrowers’ failure to pay any such amount shall
not relieve any Borrower of any default in the payment thereof); provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as applicable, was incurred by or asserted against the
Administrative Agent, such Issuing Bank or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent, any Issuing Bank or the Swingline Lender in connection
with such capacity; provided further that, with respect to such unpaid amounts
owed to any Issuing Bank or the Swingline Lender in its capacity as such, or to
any Related Party of any of the foregoing acting for any Issuing Bank or the
Swingline Lender in connection with such capacity, only the Revolving Lenders
shall be required to pay such unpaid amounts. For purposes of this Section, a
Lender’s “pro rata share” shall be determined by its share of the sum of the
total Revolving Exposure, unused Revolving Commitments and, except for purposes
of the second proviso of the immediately preceding sentence, the outstanding
Term Loans and unused Term Commitments, in each case at that time. The
obligations of the Lenders under this paragraph are subject to the last sentence
of Section 2.02(a) (which shall apply mutatis mutandis to the Lenders’
obligations under this paragraph).
(d)    To the fullest extent permitted by applicable law, (i) no Borrower shall
assert, or permit any of its Affiliates or Related Parties to assert, and each
hereby waives, any claim against any Indemnitee for any damages arising from the
use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), except to the extent such damages are found in a final
and non-appealable judgment of a court of competent jurisdiction to have
resulted from the




--------------------------------------------------------------------------------

134

bad faith, wilful misconduct or gross negligence of any Indemnitee or Related
Party of any Indemnitee or (ii) neither any Indemnitee nor any other party to
this Agreement or any other Loan Document shall be liable for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof;
provided that nothing in this clause (ii) shall limit the expense reimbursement
and indemnification obligations of the Borrowers set forth in paragraphs (a) and
(b) of this Section 9.03.
(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 9.04.    Successors and Assigns. (a) General. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), except that
(i) no Borrower may assign, delegate or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment, delegation or transfer by
any Borrower without such consent shall be null and void) and (ii) no Lender may
assign, delegate or otherwise transfer its rights or obligations hereunder
except in accordance with this Section. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section), the Arrangers, the
Documentation Agents and, to the extent expressly contemplated hereby, the
Related Parties of any of the Administrative Agent, any Arranger, any
Documentation Agent, any Issuing Bank and any Lender) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign and delegate to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of (A) the Borrower; provided that no consent
of the Borrower shall be required (1) (x) with respect to Term Commitments or
Term Loans, for an assignment and delegation to a Lender, an Affiliate of a
Lender or an Approved Fund and (y) with respect to Revolving Commitments or
Revolving Loans, for an assignment and delegation to a Revolving Lender, an
affiliate of a Revolving Lender or an Approved Fund in respect of a Revolving
Lender and (2) if an Event of Default of the type set forth in Section 7.01(a),
(b), (h) or (i) has occurred and is continuing, for any other assignment and
delegation; provided further that the Borrower shall be deemed to have consented
to any such assignment and delegation unless it shall object thereto by written
notice to the Administrative Agent within five Business Days after having
received notice thereof, (B) the Administrative Agent; provided that no consent
of the Administrative Agent shall be required for an assignment and delegation
of all or any portion of a Term Commitment or Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund, (C) each Dollar Issuing Bank, in the
case of any assignment and delegation of all or a portion of a Dollar Revolving
Commitment or any Lender’s obligations in respect of its Dollar LC Exposure, (D)
each Multi-Currency Issuing Bank, in the case of any assignment and delegation
of all or a portion of a Multi-Currency Revolving Commitment or any Lender’s
obligations in respect of its Multi-Currency LC Exposure and (E) the Swingline
Lender, in the case of any assignment and




--------------------------------------------------------------------------------

135

delegation of all or a portion of a Revolving Commitment or any Lender’s
obligations in respect of its Swingline Exposure (other than to a Lender or an
Affiliate of a Lender).
(ii)    Assignments and delegations shall be subject to the following additional
conditions: (A) except in the case of an assignment and delegation to a Lender,
an Affiliate of a Lender or an Approved Fund or an assignment and delegation of
the entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment and delegation (determined as of the trade date specified
in the Assignment and Assumption with respect to such assignment and delegation
or, if no trade date is so specified, as of the date the Assignment and
Assumption with respect to such assignment and delegation is delivered to the
Administrative Agent) shall not be less than $5,000,000 or, in the case of Term
Loans, $1,000,000 (treating contemporaneous assignments by or to two or more
Approved Funds as a single assignment for purposes of such minimum transfer
amount), unless each of the Borrower and the Administrative Agent otherwise
consents (such consent not to be unreasonably withheld or delayed); provided
that no such consent of the Borrower shall be required if an Event of Default of
the type set forth in Section 7.01(a), (b), (h) or (i) has occurred and is
continuing, (B) each partial assignment and delegation shall be made as an
assignment and delegation of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement; provided that this clause (B) shall
not be construed to prohibit the assignment and delegation of a proportionate
part of all the assigning Lender’s rights and obligations in respect of one
Class of Commitments or Loans, (C) the parties to each assignment and delegation
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500; provided
that (1) only one such processing and recordation fee shall be payable in the
event of simultaneous assignments and delegations by or to two or more Approved
Funds, (2) the Administrative Agent may waive or reduce such fee in its sole
discretion and (3) with respect to any assignment and delegation pursuant to
Section 2.19(b) or 9.02(c), the parties hereto agree that such assignment and
delegation may be effected pursuant to an Assignment and Assumption executed by
the Borrower, the Administrative Agent and the assignee and that the Lender
required to make such assignment and delegation need not be a party thereto, and
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent any tax forms required by Section 2.17(f) and (g) and an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain MNPI) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable law, including Federal, State
and foreign securities laws.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned and delegated by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned and delegated by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled




--------------------------------------------------------------------------------

136

to the benefits of (and subject to the obligations and limitations of)
Sections 2.15, 2.16, 2.17 and 9.03 and to any fees payable hereunder that have
accrued for such Lender’s account but have not yet been paid). Any assignment,
delegation or other transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section shall be treated for purposes
of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 9.04(c).
(iv)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, the Administrative Agent, the Issuing Banks and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers and, as to entries pertaining to it, any Issuing
Bank or any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
(v)    Upon receipt by the Administrative Agent of a duly completed Assignment
and Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire and any tax forms required by
Section 2.17(f) and (g) (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment and delegation required
by paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that the Administrative Agent shall not be required to accept
such Assignment and Assumption or so record the information contained therein if
the Administrative Agent reasonably believes that such Assignment and Assumption
lacks any written consent required by this Section or is otherwise not in proper
form, it being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee. No
assignment or delegation shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph and,
following such recording, unless otherwise determined by the Administrative
Agent (such determination to be made in the sole discretion of the
Administrative Agent, which determination may be conditioned on the consent of
the assigning Lender and the assignee), shall be effective notwithstanding any
defect in the Assignment and Assumption relating thereto. Each assigning Lender
and the assignee, by its execution and delivery of an Assignment and Assumption,
shall be deemed to have represented to the Administrative Agent that all written
consents required by this Section with respect thereto (other than the consent
of the Administrative Agent) have been obtained and that such Assignment and
Assumption is otherwise duly completed and in proper form, and each assignee, by
its execution and delivery of an Assignment and Assumption, shall be deemed to
have represented to the assigning Lender and the Administrative Agent that such
assignee is an Eligible Assignee.




--------------------------------------------------------------------------------

137

(vi)    The words “execution”, “signed”, “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as applicable, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act or any other similar State laws based on the Uniform Electronic
Transactions Act.
(c)    Participations. Any Lender may, without the consent of any Borrower, the
Administrative Agent, any Issuing Bank or the Swingline Lender, sell
participations to one or more Eligible Assignees (each, a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and Loans of any Class); provided
that (A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C)  the Borrowers, the Administrative
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Loan
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant or requires the approval of all the Lenders. The
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) and (g) (it being
understood and agreed that the documentation required under Section 2.17(f) and
(g) shall be delivered to the participating Lender)) to the same extent as if it
were a Lender and had acquired its interest by assignment and delegation
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it were
an assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Section 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrowers’ request and expense, to use reasonable efforts to cooperate with the
Borrowers to effectuate the provisions of Section 2.19(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement or any other Loan Document (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under this
Agreement or any other Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States




--------------------------------------------------------------------------------

138

Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(d)    Certain Pledges. Any Lender may, without the consent of the Borrowers,
the Administrative Agent, any Issuing Bank or the Swingline Lender, at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
(e)    Purchasing Borrower Parties. Notwithstanding anything else to the
contrary contained in this Agreement (including, without limitation, the
definition of “Eligible Assignee”), any Lender may assign and delegate all or a
portion of its Term Loans to any Purchasing Borrower Party (x) through open
market purchases made by such Purchasing Borrower Party on a non-pro rata basis
(subject to clause (v) below) or (y) otherwise in accordance with clauses (i)
through (vii) below (which assignment and delegation, in the case of the
foregoing clauses (x) and (y) will not constitute a prepayment of Loans for any
purposes of this Agreement and the other Loan Documents); provided that, in the
case of assignments and delegations made pursuant to the foregoing clause (y):
(i)    no Default or Event of Default has occurred and is continuing or would
result therefrom;
(ii)    each Auction Purchase Offer shall be conducted in accordance with the
procedures, terms and conditions set forth in this paragraph and the Auction
Procedures;
(iii)    the assigning Lender and Purchasing Borrower Party purchasing such
Lender’s Term Loans, as applicable, shall execute and deliver to the
Administrative Agent an Affiliated Lender Assignment and Assumption in lieu of
an Assignment and Assumption;
(iv)    for the avoidance of doubt, the Lenders shall not be permitted to assign
or delegate Revolving Commitments or Revolving Exposure to a Purchasing Borrower
Party;
(v)    to the extent permitted by applicable law and not giving rise to any
adverse tax consequence, any Term Loans assigned and delegated to any Purchasing
Borrower Party shall be automatically and permanently cancelled upon the
effectiveness of such assignment and delegation and will thereafter no longer be
outstanding for any purpose hereunder (it being understood and agreed that (A)
except as expressly set forth in any such definition, any gains or losses by any
Purchasing Borrower Party upon purchase or acquisition and cancellation of such
Term Loans shall not be taken into account in the calculation of Excess Cash
Flow, Consolidated Net Income and Consolidated EBITDA and (B) any purchase of
Term Loans pursuant to this paragraph (f)




--------------------------------------------------------------------------------

139

shall not constitute a voluntary prepayment of Term Loans for purposes of this
Agreement);
(vi)    the Purchasing Borrower Party shall either (A) not have any MNPI that
has not been disclosed to the assigning Lender on or prior to the date of any
initiation of an Auction by such Purchasing Borrower Party or (B) advise the
assigning Lender that it cannot make the statement in the foregoing clause (A),
except to the extent that such Lender has entered into a customary “big boy”
letter with the Borrowers; and
(vii)    no Purchasing Borrower Party may use the proceeds from Revolving Loans
to purchase any Term Loans.
SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in this Agreement and the other Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Arrangers, any
Documentation Agent, any Issuing Bank, any Lender or any Affiliate of any of the
foregoing may have had notice or knowledge of any Default or incorrect
representation or warranty at the time this Agreement or any other Loan Document
is executed and delivered or any credit is extended hereunder, and shall
continue in full force and effect as long as the principal of or any accrued
interest on any Loan or any fee or any other amount payable under this Agreement
is outstanding and unpaid or any LC Exposure is outstanding and so long as the
Commitments have not expired or terminated. Notwithstanding the foregoing or
anything else to the contrary set forth in this Agreement or any other Loan
Document, in the event that, in connection with the refinancing or repayment in
full of the credit facilities provided for herein, an Issuing Bank shall have
provided to the Administrative Agent a written consent to the release of the
Revolving Lenders from their obligations hereunder with respect to any Letter of
Credit issued by such Issuing Bank (whether as a result of the obligations of
any Borrower (and any other account party) in respect of such Letter of Credit
having been collateralized in full by a deposit of cash with such Issuing Bank,
or being supported by a letter of credit that names such Issuing Bank as the
beneficiary thereunder, or otherwise), then from and after such time such Letter
of Credit shall cease to be a “Letter of Credit” outstanding hereunder for all
purposes of this Agreement and the other Loan Documents, and the Revolving
Lenders shall be deemed to have no participations in such Letter of Credit, and
no obligations with respect thereto, under Section 2.05(d) or 2.05(e). The
provisions of Sections 2.15, 2.16, 2.17, 2.18(e) and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment or prepayment of the Loans,
the expiration or termination of the Letters of Credit and the Commitments or
the termination of this Agreement or any provision hereof.
SECTION 9.06.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof




--------------------------------------------------------------------------------

140

and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement shall become
effective in accordance with the terms of the Second Restatement Agreement.
SECTION 9.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) or other amounts at any time held
and other obligations (in whatever currency) at any time owing by such Lender or
such Issuing Bank to or for the credit or the account of any Borrower against
any of and all the obligations then due of any Borrower now or hereafter
existing under this Agreement held by such Lender or such Issuing Bank,
irrespective of whether or not such Lender or such Issuing Bank shall have made
any demand under this Agreement and although such obligations of any Borrower
are owed to a branch or office of such Lender or such Issuing Bank different
from the branch or office holding such deposit or obligated on such
Indebtedness. Each Lender and each Issuing Bank agrees to notify the Borrowers
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give or any delay in giving such notice shall not
affect the validity of any such setoff and application under this Section. The
rights of each Lender and each Issuing Bank under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or such Issuing Bank may have.
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement and any claim, controversy, dispute or cause of action (whether
in contract or tort or otherwise) based upon, arising out of or relating to this
Agreement and the transactions contemplated hereby shall be governed by, and
construed in accordance with, the law of the State of New York.
(b)    Each Borrower irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, any Lender, any Issuing Bank or any Related Party of
any of the foregoing in any way relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, in any forum other than
the courts of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits, for itself and its property, to the jurisdiction of
such courts and agrees that all claims in respect of any action, litigation or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court. Each party
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, any Lender or any Issuing Bank
may otherwise have to bring any action, litigation or proceeding relating to
this




--------------------------------------------------------------------------------

141

Agreement or any other Loan Document against any Loan Party or any of its
properties in the courts of any jurisdiction.
(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action, litigation or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01; provided, that, in addition,
the Borrower and each Loan Party that is a Foreign Subsidiary (if any) hereby
irrevocably designates, appoints and authorizes Schlage Lock Company LLC (the
“Process Agent”) with an office on the Second Restatement Effective Date at
11819 N. Pennsylvania St., Carmel, Indiana 46032 (Attention: Chief Financial
Officer), as its agent to receive on behalf of the Borrower or such Loan Party
and its respective property service of copies of the summons and complaint and
any other process which may be served in any such action or proceeding. Such
service may be made by mailing or delivering a copy of such process to the
Borrower or such Loan Party in care of the Process Agent at the Process Agent’s
address above, and the Borrower or such Loan Party hereby irrevocably authorizes
and directs the Process Agent to accept such service on its behalf. The Borrower
and each Loan Party that is a Foreign Subsidiary covenants and agrees that it
shall take any and all reasonable action, including the execution and filing of
any and all documents, that may be necessary to continue the designation,
appointment and authorization of the Process Agent above in full force and
effect, and to cause the Process Agent to continue to act in such capacity.
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.
SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12.    Confidentiality. Each of the Administrative Agent, the Lenders
and the Issuing Banks agrees to maintain the confidentiality of the Information
(as defined




--------------------------------------------------------------------------------

142

below), except that Information may be disclosed (a) to its Related Parties,
including accountants, legal counsel and other agents and advisors, it being
understood and agreed that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential, (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing confidentiality undertakings substantially similar to those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its Related Parties) to any
Hedging Agreement relating to any Borrower or any Subsidiary and its obligations
hereunder or under any other Loan Document, (g) on a confidential basis to
(i) any rating agency in connection with rating any Borrower or its Subsidiaries
or the credit facilities provided for herein or (ii) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the credit facilities provided for herein, (h) with the
consent of the Borrower, (i) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Lender or any Issuing Bank or any
Affiliate of any of the foregoing on a nonconfidential basis from a source other
than a Borrower or (j) to any credit insurance provider relating to a Borrower
or its Obligations. In addition, the Administrative Agent, the Lenders, the
Issuing Bank, the Arrangers and the Documentation Agents may disclose the
existence of this Agreement to market data collectors or similar service
providers to the lending industry. For purposes of this Section, “Information”
means all information received from a Borrower relating to any Borrower or any
Subsidiary or their businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Bank on a
nonconfidential basis prior to disclosure by any Borrower. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
SECTION 9.13.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan or
participation in any LC Disbursement, together with all fees, charges and other
amounts that are treated as interest on such Loan or LC Disbursement or
participation therein under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or LC
Disbursement or participation therein in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan or LC Disbursement or participation therein but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or LC
Disbursements or participation therein or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.




--------------------------------------------------------------------------------

143

SECTION 9.14.    Release of Liens and Guarantees. Subject to the reinstatement
provisions set forth in the Collateral Agreement, a Subsidiary Loan Party shall
automatically be released from its obligations under the Loan Documents, and all
security interests created by the Security Documents in Collateral owned by such
Subsidiary Loan Party shall be automatically released, upon the consummation of
any transaction permitted by this Agreement as a result of which such Subsidiary
Loan Party ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise. Upon any sale or other
transfer by any Loan Party (other than to any Borrower or any other Loan Party)
of any Collateral in a transaction permitted under this Agreement, or upon the
effectiveness of any written consent to the release of the security interest
created under any Security Document in any Collateral pursuant to Section 9.02,
the security interests in such Collateral created by the Security Documents
shall be automatically released. In addition to the foregoing, during the
continuance of an Investment Grade Ratings Period, the Borrowers may, by notice
to the Administrative Agent, require that the security interests in the
Collateral created by the Security Documents be released (and the requirements
of Sections 5.03, 5.12 and 5.13 with respect to the Collateral shall cease to
apply during such period); provided that after the termination of the applicable
Investment Grade Ratings Period, the security interests contemplated by the
Security Documents shall be required to be reinstated not later than 60 days
after such termination (or such longer period as may be agreed to by the
Administrative Agent in its sole discretion), and the Borrowers will, and will
cause each Subsidiary Loan Party to, take all actions that may be required under
applicable law, or that the Administrative Agent or the Required Lenders may
reasonably request, to cause the Collateral and Guarantee Requirement to
thereafter be and remain satisfied, all at the expense of the Loan Parties. In
connection with any termination or release pursuant to this Section, the
Administrative Agent shall execute and deliver to any Loan Party, at such Loan
Party’s expense, all documents that such Loan Party shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section shall be without recourse to or warranty by the
Administrative Agent. Each of the Secured Parties irrevocably authorizes the
Administrative Agent, at its option and in its discretion, to effect the
releases set forth in this Section.
SECTION 9.15.    USA PATRIOT Act Notice. Each Lender, each Issuing Bank and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that, pursuant to the requirements of the USA PATRIOT
Act, it is required to obtain, verify and record information that identifies
such Loan Party, which information includes the name and address of such Loan
Party and other information that will allow such Lender, such Issuing Bank or
the Administrative Agent, as applicable, to identify such Loan Party in
accordance with the USA PATRIOT Act, and each Loan Party agrees to provide such
information from time to time to such Lender, such Issuing Bank and the
Administrative Agent, as applicable.
SECTION 9.16.    No Fiduciary Relationship. Each Borrower, on behalf of itself
and its subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Borrowers, the Subsidiaries and their respective Affiliates, on the one
hand, and the Administrative Agent, the Arrangers, the Documentation Agents, the
Lenders, the Issuing Banks and their respective Affiliates, on the other hand,
will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Administrative Agent, the
Arrangers, the Documentation Agents, the Lenders, the Issuing Banks or their
respective Affiliates, and no such duty will be deemed to have arisen in
connection with any such transactions or communications. The Administrative




--------------------------------------------------------------------------------

144

Agent, the Arrangers, the Documentation Agents, the Lenders, the Issuing Banks
and their respective Affiliates may be engaged, for their own accounts or the
accounts of customers, in a broad range of transactions that involve interests
that differ from those of the Borrowers, the Subsidiaries and their respective
Affiliates, and none of the Administrative Agent, the Arrangers, the
Documentation Agents, the Lenders, the Issuing Banks or any of their respective
Affiliates has any obligation to disclose any of such interests to the
Borrowers, the Subsidiaries or any of their respective Affiliates. To the
fullest extent permitted by law, the Borrowers hereby waive and release any
claims that they or any of their Affiliates may have against the Administrative
Agent, the Arrangers, the Documentation Agents, the Lenders, the Issuing Banks
or any of their respective Affiliates with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
SECTION 9.17.    Non-Public Information. Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by a
Borrower or the Administrative Agent pursuant to or in connection with, or in
the course of administering, this Agreement will be syndicate-level information,
which may contain MNPI. Each Lender represents to the Borrowers and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of MNPI and that it will handle MNPI in accordance with such procedures
and applicable law, including Federal, State and foreign securities laws, and
(ii) it has identified in its Administrative Questionnaire a credit contact who
may receive information that may contain MNPI in accordance with its compliance
procedures and applicable law, including Federal, State and foreign securities
laws.
SECTION 9.18.    Joint and Several Liability. (a) In consideration of the
establishment of the Commitments and the making of the Loans and issuance of the
Letters of Credit hereunder, and of the benefits to the Borrower and the
Co-Borrower that are anticipated to result therefrom, each of the Borrower and
the Co-Borrower agrees that, notwithstanding any other provision contained
herein or in any other Loan Document, each Borrower will be a co-borrower
hereunder and shall be fully liable for all of the Obligations, both severally
and jointly. Accordingly, each Borrower irrevocably agrees with each Lender and
the Administrative Agent and their respective successors and assigns that such
Borrower will make prompt payment in full when due (whether at stated maturity,
by acceleration, by optional prepayment or otherwise) of the Obligations,
strictly in accordance with the terms thereof. Each Borrower hereby further
agrees that if any Loan Party shall fail to pay in full when due (whether at
stated maturity, by acceleration, by optional prepayment or otherwise) any of
the Obligations, then it will promptly pay the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Obligations, the same will be promptly paid in full when
due (whether at extended maturity, by acceleration or otherwise) in accordance
with the terms of such extension or renewal.
(b)    Obligations Unconditional. The obligations of each Borrower under
paragraph (a) above are absolute and unconditional irrespective of the value,
genuineness, validity, regularity or enforceability of the obligations of any
other Borrower under this Agreement or any other Loan Document, or any
substitution, release or exchange of any other guarantee of or security for any
of the Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section that the joint and several obligations of
each Borrower hereunder shall be absolute and unconditional under any and all
circumstances. Without limiting the generality of the




--------------------------------------------------------------------------------

145

foregoing, it is agreed that the occurrence of any one or more of the following
shall not affect the joint and several liability of the Borrowers hereunder:
(i)    at any time or from time to time, without notice to any Borrower, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
(ii)    any of the acts mentioned in any of the provisions of this Agreement or
any other agreement or instrument referred to herein or therein shall be done or
omitted; or
(iii)    the maturity of any of the Obligations shall be accelerated or delayed,
or any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under this Agreement or any other agreement or instrument
referred to herein or therein shall be waived or any other guarantee of any of
the Obligations or any security therefor shall be released or exchanged in whole
or in part or otherwise dealt with.
(c)    Certain Waivers. Each Borrower hereby expressly waives diligence,
presentment, demand of payment, protest and all notices whatsoever, and any
requirement that the Administrative Agent or any Lender exhaust any right, power
or remedy or proceed against either it or the other Borrower under this
Agreement or any other agreement or instrument referred to herein or therein, or
against any other person under any other guarantee of, or security for, any of
the Obligations.
(d)    Reinstatement. The obligations of the Borrowers under this Section shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of the Borrower or the Co-Borrower in respect of the Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.
(e)    Remedies. Each of the Borrower and the Co-Borrower agrees that, as
between them, in their capacity as co-obligors with joint and several liability,
and the Lenders, the obligations of either of them under this Agreement may be
declared to be forthwith due and payable as provided in Article VII hereof (and
shall be deemed to have become automatically due and payable in the
circumstances provided in said Article VII) for purposes of paragraph (a) above
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing such obligations from becoming automatically due and
payable) as against either of them and that, in the event of such declaration
(or such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by one of them) shall forthwith
become due and payable by the other, in its capacity as obligor or co-obligor,
as applicable, for purposes of such paragraph (a).
(f)    Continuing Obligation. Each of the agreements of the Borrower and the
Co-Borrower in this Section is a continuing agreement and undertaking, and shall
apply to all Obligations whenever arising.
(g)    Standstill. Upon payment by any Borrower of any sums as provided under
paragraph (a) above, all rights, if any, of any other Borrower against such
Borrower arising




--------------------------------------------------------------------------------

146

as a result thereof by way of subrogation or otherwise shall in all respects be
irrevocably waived prior to the indefeasible payment in full in cash of all of
the Obligations.
SECTION 9.19.    Currency Indemnity. (a) If, for the purposes of obtaining
judgment in any court in any jurisdiction with respect to this Agreement or any
other Loan Document, it becomes necessary to convert into a particular currency
(the “Judgment Currency”) any amount due under this Agreement or under any other
Loan Document in any currency other than the Judgment Currency (the “Currency
Due”), then conversion shall be made at the rate of exchange prevailing on the
Business Day before the day on which judgment is given. For this purpose “rate
of exchange” means the rate at which the Administrative Agent is able, on the
relevant date, to purchase the Currency Due with the Judgment Currency in
accordance with its normal practice at its head office in New York, New York. In
the event that there is a change in the rate of exchange prevailing between the
Business Day before the day on which the judgment is given and the date of
receipt by the Administrative Agent of the amount due, the Borrowers will, on
the date of receipt by the Administrative Agent, pay such additional amounts, if
any, or be entitled to receive reimbursement of such amount, if any, as may be
necessary to ensure that the amount received by the Administrative Agent on such
date is the amount in the Judgment Currency which when converted at the rate of
exchange prevailing on the date of receipt by the Administrative Agent is the
amount then due under this Agreement or such other Loan Document in the Currency
Due. If the amount of the Currency Due which the Administrative Agent is so able
to purchase is less than the amount of the Currency Due originally due to it,
the Borrowers shall indemnify and save the Administrative Agent and the Lenders
harmless from and against all loss or damage arising as a result of such
deficiency. If the amount of the Currency Due which the Administrative Agent is
so able to purchase exceeds the amount of the Currency Due originally due to it,
the Administrative Agent shall remit such excess to the Borrowers.
(b)    The indemnity provided for in Section 9.19(a) shall constitute an
obligation separate and independent from the other obligations contained in this
Agreement and the other Loan Documents, shall give rise to a separate and
independent cause of action, shall apply irrespective of any waiver or other
indulgence granted by the Administrative Agent from time to time and shall
continue in full force and effect notwithstanding any judgment or order for a
liquidated sum in respect of an amount due under this Agreement or any other
Loan Document or under any judgment or order.
[Remainder of page intentionally left blank]








